 



EXHIBIT 10.35

AMENDED AND RESTATED

AUTHORIZED SYMANTEC ELECTRONIC RESELLER

FOR SHOP SYMANTEC AGREEMENT






Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 



--------------------------------------------------------------------------------



 



INDEX

                      Page   Section   Section Title   Number  
1.
  Definitions     1  
2.
  Appointment as Authorized Electronic Reseller for the Storefront in the
Territory     4  
2(a)
  Outsourcer Appointment to the Storefront     4  
2(b)
  Limitations     5  
2(c)
  Nature of Appointment     5  
2(d)
  Symantec’s Reserved Rights     5  
2(d)(i)
  Changes in Number of Electronic Resellers     5  
2(d)(ii)
  Symantec Accounts     5  
2(d)(iii)
  Symantec Products; Changes in Products     5  
2(e)
  Reseller System     6  
 
           
3.
  Obligations of Digital River     6  
3(a)
  Staffing     6  
3(b)
  Storefront Requirements     6  
3(b)(i)
  Initial Storefront Design; Look and Feel; Style Guidelines     7  
3(b)(ii)
  Content Changes and Updates.     7  
3(b)(iii)
  Sub-Sites     9  
3(b)(iii)(a)
  Puerto Rico and Caribbean Sub-Site and Spain Sub-Site     9    
3(b)(iii)(b)
  Digital River Obligations     9    
3(b)(iii)(c)
  Design and Development of Puerto Rico, Caribbean and Spain Sub-sites     9    
3(b)(iii)(c)(1.1)
  Set-Up Documents     9  
3(b)(iii)(c)(1.2)
  Design and Development of Sub-Site     9  
3(b)(iii)(c)(1.3)
  Customization of Sub-Sites     9  
3(b)(iii)(c)(1.4)
  Symantec Review and Testing     10  
3(b)(iii)(c)(1.5)
  Sub-Site Launch     10  
3(b)(iii)(c)(2)
  Development and Launch Schedule     10  
3(b)(iii)(c)(3)
  Packaged Symantec Products     10  
3(b)(iii)(c)(4)
  Try/Buy Symantec Products     10  
3(b)(iii)(c)(5)
  E-mail and Telephone Customer Service     10  
3(b)(iii)(c)(6)
  Payment Options     11  
3(b)(iii)(c)(7)
  Other Sub-Site Responsibilities     11  
3(b)(iii)(c)(8)
  Fees     11  
3(b)(iii)(d)
  Taiwan Sub-Site     11  
3(b)(iii)(e)
  Digital River Obligations     11  
3(b)(iii)(f)
  Design and Development of Sub-Site.     11  
3(b)(iii)(f)(1.1)
  Set-Up Documents     11  
3(b)(iii)(f)(1.2)
  Design and Development of Sub-Site     11  
3(b)(iii)(f)(1.3)
  Customization of Sub-Sites     12  
3(b)(iii)(f)(1.4)
  Symantec Review and Testing     12  
3(b)(iii)(f)(1.5)
  Sub-Site Launch     12  
3(b)(iii)(f)(2)
  Development and Launch Schedule     12  
3(b)(iii)(f)(3)
  Packaged Symantec Products     12  



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

i



--------------------------------------------------------------------------------



 



                      Page   Section   Section Title   Number  
3(b)(iii)(f)(4)
  Try/Buy Symantec Products     12  
 
           
3(b)(iii)(f)(5)
  e-mail Customer Service     12  
3(b)(iii)(f)(6)
  Payment Options     13  
3(b)(iii)(f)(7)
  Other Sub-Site Responsibilities     13  
3(b)(iii)(f)(8)
  Fees     13  
3(b)(iv)
  Featured Partner Spots     13  
3(b)(v)
  Banners     13  
3(b)(vi)
  Purchase Options     13  
3(b)(vi)(a)
  Toll Free or Toll Share Telephone Numbers     13  
3(b)(vi)(b)
  Fax     13  
3(b)(vi)(c)
  Internet Orders     14  
3(b)(vii)
  Site Traffic Reporting     14  
3(b)(viii)
  Currency and Payment Options.     14  
3(b)(ix)
  Try/Buy Products     14  
3(b)(x)
  Wrapping and Posting Services     14  
3(b)(x)(a)
  Wrapping and Posting Process     14  
3(b)(x)(b)
  Localized Wrapping     14  
3(b)(x)(c)
  Wrapper Merchandising     14  
3(b)(x)(d)
  Other Wrapping Services     14  
3(b)(x)(e)
  * Wrapper Integration     14  
3(b)(x)(e)(1.0)
  Design and Development of Sub-sites     15  
3(b)(x)(e)(1.1)
  Set-Up Documents     15  
3(b)(x)(e)(1.2)
  Design and Development of * Technology     15  
3(b)(x)(e)(1.3)
  Customization of the Wrapper Technology as Used with the * Technology.     15
 
3(b)(x)(e)(1.4)
  Symantec Review and Testing.     15  
3(b)(x)(e)(1.5)
  Sub-Site Launch     16  
3(b)(x)(e)(2)
  Symantec Digital Purchase First Products     16  
3(b)(x)(e)(3)
  Try/Buy Symantec Products.     16  
3(b)(x)(e)(4)
  Fees.     17  
3(b)(x)(e)(5)
  Rights in Work Products     17  
3(b)(x)(e)(6)
  Warranties     18  
3(b)(x)(e)(7)
  Limitation of Liability and Indemnity     19  
3(b)(xi)
  Service Levels.     19  
3(b)(xii)
  E-Commerce and Hosting Arrangements.     19  
3(b)(xii)(a)
  Main Scope of E-Commerce and Hosting Arrangements     19  
3(b)(xii)(a)(i)
  Hosting of Download Sites     20  
3(b)(xii)(a)(ii)
  Hosting of Online Stores     21  
3(b)(xii)(a)(iii)
  URL’s for Sites     21  
3(b)(xii)(a)(iv)
  Staffing     22  
3(b)(xii)(a)(v)
  Trademarks, Trade Names and Copyrights     22  
3(b)(xii)(a)(vi)
  Quality Functionality and Look ad Feel     22  
3(b)(xii)(a)(vii)
  Adjustment Period and Deviations     23  
3(b)(xii)(a)(viii)
  Corrections and Related Timing     23  
3(b)(xii)(a)(ix)
  Down Time     24  
3(b)(xii)(a)(x)
  Testing     24  
3(b)(xii)(a)(xi)
  Product Updates and New Release Postings     24  
3(b)(xii)(a)(xii)
  Credit Card Processing Systems     24  
3(b)(xii)(a)(xiii)
  Account Managers and Responsibilities     24  
3(b)(xii)(a)(xiv)
  Fulfillment and Other Fees     25  



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

ii



--------------------------------------------------------------------------------



 



                      Page   Section   Section Title   Number  
3(b)(xii)(a)(xv)
  Ownership of Site URLs, Domain Names and Sites     25  
3(b)(xii)(a)(xvi)
  No Other Changes and Application of Provisions to the Sites.     25  
3(b)(xiii)
  Market Partners Sites     25  
3(b)(xiii)(a)
  Market Partners     25  
3(b)(xiii)(b)
  Fees, Payments to Market Partners.     26  
3(b)(xiii)(b)(1)
  Digital River Payment Terms     26  
3(b)(xiii)(b)(2)
  Royalty Payment and Report from Digital River to Market Partners.     26  
3(b)(xiii)(b)(3)
  Setup Costs     26  
3(b)(xiii)(b)(4)
  Audits.     26  
3(b)(xiii)(c)
  No Other Changes and Application of Provisions to the Market Partner Sites.  
  26  
3(c)
  Customer Support Services     26  
3(d)
  Online Support     27  
3(d)(i)
  To End Users     27  
3(d)(ii)
  To Symantec     27  
3(e)
  Shipping     27  
3(f)
  Compliance with Laws     28  
3(g)
  Digital River’s Financial Condition     28  
3(h)
  Marketing By Digital River     28  
3(i)
  Distribution of Packaged Symantec Products     28  
3(i)(i)
  Digital River’s Obligation     28  
3(i)(i)(1.1)
  Applicability     28  
3(i)(i)(1.2)
  Commencement Date; Terms     29  
3(i)(i)(1.3)
  Delivery Method     29  
3(i)(i)(1.4)
  Customer Shipping Costs     29  
3(i)(i)(1.5)
  Customer Payment Options     29  
3(i)(ii)
  Latin America Packaged Products     29  
3(i)(ii)(1.1)
  Applicability     29  
3(i)(ii)(1.2)
  Commencement Date; Term     30  
3(i)(ii)(1.3)
  Delivery Method     30  
3(i)(iii)
  Customer Shipping Costs     30  
3(j)
  Security     30  
3(k)
  Symantec Marketing Opportunities and Promotions     30  
3(l)
  Download Warranty Service aka Electronic Download Service (“EDS”)     30  
3(m)
  * (*) Hours a Quarter     32  
 
           
4.
  Privacy and Ownership of Customer Information     32  
4(a)
  Symantec Privacy Policy; use and Ownership of Customer Information     32  
4(b)
  Disclosures to Customers; Customer Choice     32  
4(c)
  AntiSpam Policies and All Messaging to Customers     33  
 
           
5.
  Use of Symantec and Digital River Names     33  
5(a)
  Symantec Name     33  
5(a)(i)
  Orders     33  
5(a)(ii)
  Telephone     33  
5(a)(iii)
  Documents     33  
5(a)(iv)
  Invoices; Confirmations     33  



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

iii



--------------------------------------------------------------------------------



 



                      Page   Section   Section Title   Number  
5(a)(v)
  Nonaffiliation     33  
5(a)(vi)
  Other     33  
5(b)
  Digital River Name     33  
 
           
6.
  Symantec’s Trademarks, Trade Names and Copyrights     33  
7.
  Digital River’s Trademarks, Trade Names and Copyrights     34  
8.
  Ownership of Storefront URLs and Domain Names     34  
 
           
9
  Reporting; Records; Inspection; Purchase Orders.     34  
9(a)
  Notification     34  
9(b)
  Reporting     35  
9(b)(i)
  Online Reporting Tool     35  
9(b)(ii)
  Site Reporting     35  
9(b)(iii)
  EDI Sell-Through and Returns Reporting     35  
9(b)(iv)
  Penetration Report     35  
9(c)
  Records and Audits     35  
9(d)
  Audit of Packaged Product Inventory     36  
9(e)
  Purchase Orders     36  
9(e)(i)
  Purchase Order Procedures for all Symantec Products.     36  
9(e)(ii)
  Additional Purchase Order Policies for Packaged Symantec Products     36  
9(e)(iii)
  Acceptance of North America Purchase Orders by Digital River for Purchase    
   
 
  on the Storefront     36  
10
  Packaged Symantec Products.     37  
10(a)
  Consignment of Packaged Symantec Products; Title.     37  
10(b)
  Inventory     37  
10(c)
  Storage and Segregation of Symantec Products     37  
10(d)
  Shrinkage; Insurance     37  
10(e)
  Shipment     37  
10(f)
  Risk of Loss     37  
10(g)
  Partial Delivery     37  
10(h)
  Delivery Schedule; Delays     38  
10(i)
  Account Receivables In Trust     38  
10(j)
  Field Destruction     38  
 
           
11.
  Pricing and License Fees; Payments; Payment Terms; Taxes, Tariffs.     38  
11(a)
  Digital River Pricing to End Users.     38  
11(b)
  Payments by Symantec to Digital River     39  
11(c)
  Payments by Digital River to Symantec     39  
11(d)
  Failure to Pay     41  
11(e)
  Taxes, Tariffs, Fees     41  
11(f)
  Credit Risk     42  
11(g)
  Returned Products     42  
11(h)
  Maximum Customer Service Expense     42  
 
           
12.
  Disclaimer of Warranty; Limited Liability     42  
12(a)
  Disclaimer of Warranty     42  



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

iv



--------------------------------------------------------------------------------



 



                      Page   Section   Section Title   Number  
12(b)
  Limited Liability     43  
12(c)
  No Warranty by Digital River     43  
 
           
13.
  Indemnification of Symantec     43  
 
           
14.
  Indemnification of Digital River     43  
14(a)
  Patent or Copyright Infringement     43  
14(b)
  Product Claims     44  
14(c)
  Exceptions     44  
14(d)
  Limitation     44  
 
           
15.
  Confidentiality     44  
 
           
16.
  Investment and Maintenance Costs     44  
 
           
17.
  Waiver     44  
 
           
18.
  Assignment     44  
 
           
19.
  Duration and Termination of Agreements.     45  
19(a)
  Term     45  
19(b)
  Termination for Cause     45  
19(c)
  Termination at Will     45  
19(d)
  Automatic Termination     45  
19(e)
  Effect of Termination     45  
19(f)
  No Damages For Termination     46  
19(g)
  Survival     46  
 
           
20.
  Symantec Company or Product Acquisitions     47  
 
           
21.
  Notices     47  
 
           
22.
  Relationship of the Parties     47  
 
           
23.
  Other Agreements     48  
 
           
24.
  No Solicitation     48  
 
           
25.
  Section Headings, Language Interpretation and Exhibits.     48  
 
           
26.
  Entire Agreement.     48  
 
           
27.
  Governing Law     48  
 
           
28.
  Attorney’s Fees     48  
 
           
29.
  Severability     48  
 
           
30.
  Equitable Relief     48  



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

v



--------------------------------------------------------------------------------



 



                      Page   Section   Section Title   Number  
31.
  Joint Press Release     48  
 
           
32.
  Execution of Agreement     49  
 
           
32(a)
  Effective Date     49  
 
           
32(b)
  Counterparts     49  
 
           
Exhibit A
  Symantec Products and List Prices     50  
 
           
Exhibit B
  Digital River’s Customer Support Metrics and Staffing Requirements.     52  
 
           
Exhibit C
  Symantec Storefront Content Updating Procedures     54  
 
           
Exhibit D
  Symantec’s Currency Policies     55  
 
           
Exhibit E
  Payment Options     57  
 
           
Exhibit F
  Digital River’s Service Level     58  
 
           
Exhibit G
  Export Control Measures     63  
 
           
Exhibit H
  Security Requirements     65  
 
           
Exhibit I
  Site Reporting Requirements     70  
 
           
Exhibit J
  Termination Procedures     74  
 
           
Exhibit K
  Symantec Sell Through Reporting Procedures and Policies     76  
Exhibit L
  Shop Symantec Storefront Initiation Form     78  
 
           
Exhibit M
  Shop Symantec Site Initiation Form     81  
 
           
Exhibit N
  Site Testing Standards and Criteria     90  
 
           
Exhibit O
  Shipping Charges and Sub-Site Shipping Locations     91  
 
           
Exhibit P
  Customer Message for Caribbean and Spain Subsite     103  
 
           
Exhibit Q
  Specifications for * Wrapper Integration     104  
 
           
Exhibit R
  Specifications for Commerce Flow # 111323a     106  
 
           
Exhibit S
  Specifications for Commerce Flow # 111323b     112  
 
           
Exhibit T
  Purchase Order Format     118  
 
           
Exhibit U
  Digital River’s Roadmap and Schedule for Shipping Into APAC     119  
 
           
Exhibit V
  Field Destruction Certificate     120  
 
           



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

vi



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f08616f0861605.gif]

AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

     This nonexclusive Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Agreement”) is entered into as of the
Amended Date between Symantec Corporation, a Delaware corporation maintaining
its principal place of business at 20330 Stevens Creek Boulevard, Cupertino,
California 95014, Symantec Limited, an Irish corporation maintaining its
principal place of business at Ballycoolen Industrial Park, Blanchardstown, Co.
Dublin 15, Ireland (collectively, “Symantec”), and Digital River, Inc., a
Delaware corporation maintaining its principal place of business at 9625 West
76th Street, Eden Prairie, Minnesota 55344 (“Digital River”) (the parties
collectively referred to herein as the “Parties” and individually as a “Party”)
and supersedes and replaces the prior Authorized Symantec Electronic Reseller
for Shop Symantec Agreement with an Effective Date of December 20, 2000. This
Agreement shall be effective as of the original Effective Date (as defined in
Section 32(a) hereof).

RECITALS

     A. Symantec designs, publishes, manufactures and distributes computer
software products, including the Symantec Products, which products Symantec
licenses to End Users (as defined in Section 1 hereof) under the terms of
Symantec’s EULAs, as defined in Section 1, below.

     B. Digital River has developed or otherwise acquired rights in a system
comprising of software and hardware used by Digital River to distribute software
products to third parties by allowing such third parties to download the
software products through the Internet (as more particularly described in
Section 2(e), the “Reseller System”).

     C. Symantec and Digital River desire that Digital River obtain the right to
resell Symantec Products to End Users through Symantec’s Storefront (as defined
in Section 1 hereof), in accordance with the terms and conditions set forth in
this Agreement.

     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants and agreements hereinafter set forth, Symantec and Digital River agree
as follows:

1. Definitions. Capitalized terms used in this Agreement, which are not
otherwise defined elsewhere in this Agreement, shall have the respective
meanings set forth below:

     “24 X 7” shall mean 24 hours a day, 7 days a week.

     “24 X 7 X 365” shall mean 24 hours a day, 7 days a week, 365 days a year.

     “Amended Date” means the date on which the original Agreement was amended
and restated, which is July 1, 2003.

     “API” shall stand for Application Program Interface.

     “BOB” shall stand for Bag of Bits, and shall mean software digitally
Wrapped for electronic



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



distribution. A BOB shall contain a Symantec Product, a EULA, and other
documentation and information as determined by Symantec in its sole and absolute
discretion.

     “Commerce Enable” shall mean the process of preparing a product for entry
into an ESD channel.

     “Confidential Information” shall have the meaning set forth in Section 15
of this Agreement.

     “Consulting Rate” shall mean the hourly rate that Symantec shall pay for
all consulting on projects of no more than * US Dollars (US $*) an hour, for the
actual time it takes to provide the requested project, and subject to receipt of
an itemized bill with a billing break down of one fifteenths (1/15th) increments
of an hour for any project of less than a full hour.

     “Content” shall mean the text, pictures, sound, graphics, video, and other
data that appear on Storefront and Sub-Site web pages and web sites and any
other Sites, as defined under the terms of this Agreement.

     “Customer” shall mean a person or entity that visits any Site or the
Storefront and includes any End User.

     “Customer Information” shall mean (i) all Customer information gathered by
Digital River in the course of performing its obligations hereunder, and
(ii) any Customer information that may be provided by Symantec to Digital River
in connection with this Agreement, (iii) all Customer email lists or other
listings that contain Symantec Customer information, whether or not created by
or on behalf of Symantec.

     “Downtime” shall have the meaning set forth in Section 1 of Exhibit F to
this Agreement.

     “Effective Date” shall have the meaning set forth in Section 32(a) of this
Agreement.

     “EMEA” shall mean Symantec’s Europe, Middle East and Africa region.

     “End User” shall mean person(s) or entity(ies) that acquire Symantec
Products for actual use, rather than for resale or distribution.

     “Enterprise” shall mean those Symantec Products listed on Exhibit A-2,
which are subject to change, from time to time, at Symantec’s sole discretion.

     “ERP” shall have the meaning set forth in Section 11(a) of this Agreement.

     “ESD” shall stand for “electronic software distribution”, and shall mean a
sale of Symantec Products through electronic distribution.

     “EULA(s)” shall mean Symantec’s end user license agreement(s) for any of
the Symantec Products.

     “Hits” shall mean the total number of requests served by the web server to
any particular item on a web page.

     “Issues” shall mean inquiries regarding Symantec’s Storefront or the
Symantec Products received through e-mail messages and telephone calls.
Inquiries may include Customer service problems, including questions regarding
the download of Symantec Products, product and sales information, order status,



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



refunds, shipping, billing, pricing, installation of software, and misdirected
telephone calls transferred to Symantec or other Symantec resellers, outsourcing
providers, and distributors.

     “Key(s)” shall have the meaning set forth in Section 2(e)(ii) of this
Agreement.

     “List Price” shall have the meaning set forth in Section 11(c)(i) of this
Agreement.

     “Page View” shall mean the viewing of a complete page, including all of its
graphical, text, and data elements.

     “Privacy Policy” shall mean Symantec’s privacy policy as currently posted
by Symantec at URL www.symantec.com/legal/privacy.html, which policy or location
may be revised by Symantec from time to time at its sole discretion.

     “Product Bundle” shall mean two or more Symantec Products offered and sold
together.

     “Purchase First” shall mean the ESD purchase model in which payment
processing or credit approval is completed before a copy of the ESD product
inventory is made available to the End User.

     “Reseller System” shall have the meaning set forth in the Recitals section
of this Agreement.

     “Site(s)” shall mean any web site or any Marketing Partner Site.

     “SKU” shall mean the unique number designated by Symantec for a Symantec
Product, which may also be referred to as the “part number.”

     “Statement of Work” or “SOW” shall mean a project document that outlines
the scope of work to by performed by Digital River for a Storefront project. The
SOW shall provide a sufficient level of detail such that the technical,
aesthetic and business requirements are clearly defined, and will include a
functional description of the services to be completed by Digital River under
this Agreement. Each SOW must be approved and executed by both Parties prior to
Digital River’s commencement of work in accordance with the SOW. Approval of an
SOW shall not be interpreted as acceptance of the finished project outlined in
the SOW. Each SOW must outline the criteria for the acceptance of work described
in the SOW.

     “Storefront” shall mean Symantec’s online shopping service referred to as
Shop Symantec, and currently located at http://www.symantecstore.com, which
name, URL and domain name(s) may be changed at Symantec’s sole discretion.
“Storefront” does not include online shopping services that are co-branded
between Symantec and any other party, which are referred to herein as Sites, as
defined in Section 3(b)(xii) hereof, which include Market Partner Sites, as
described in Section 3(b)(xiii). The Storefront shall contain the Sub-sites and
shall include the following sections, which may be changed by Symantec from time
to time: (1) global stores, (2) Try/Buy department, (3) upgrade department,
(4) full product department, (5) featured partners spots, (6) purchase options
and (7) areas for marketing banners. References to the “Storefront” in this
Agreement shall be deemed to include the Sub-sites.

     “Sub-sites” shall mean Internet Storefront sites contained within the
Storefront. Sub-sites are regionally based, and presented in localized
languages. The number, Content, and localized languages of Sub-sites are subject
to change from time to time at the sole discretion of Symantec. As part of the
initial Storefront build, the Storefront shall include Sub-sites for the
following regions, along with the local languages noted in parentheses:
(1) United States (U.S. English), (2) United Kingdom (International English),
(3) Europe (International English), (4) Asia-Pacific (International English),
(5) Canada



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



(International English), (6) Canada (French), (7) Middle East and Africa
(English), (8) Germany (German), (9) Italy (Italian), (10) Netherlands (Dutch),
(11) Sweden (Swedish), (12) France (French), (13) Brazil (Portuguese) and
(14) Latin America (Spanish). Although the general layout is the same for all
Sub-sites, the Sub-sites are not simply translated versions of any one site.
Sub-sites shall be localized to reflect the different merchandise and local
partners available in each region. The Content, sections, Symantec Products
sold, featured partners, and purchase options may vary with each Sub-site.
Symantec shall provide all Content and direct translations for localization of
Sub-sites. The Sub-sites do not include Sites, as defined in Section 3(b)(xii)
or (xiii) hereof.

     “Symantec Products” shall have the meaning of all software products listed
in Exhibit A attached hereto, as it may be amended by Symantec from time to time
pursuant to Section 2(d)(iii) of this Agreement, and which Exhibit shall consist
of two separate lists which are (i) Consumer Symantec Products set forth in
Exhibit A-1, and (2) Enterprise Symantec Products set forth in Exhibit A-2.

     “Tax” shall have the meaning set forth in Section 11(e) of this Agreement.

     “Territory” shall mean Symantec’s North and South America, EMEA and Asia
Pacific regions. Symantec’s Asia Pacific region may include Japan when added by
a specific amendment or SOW to this Agreement.

     “Traffic” shall mean the number of Hits, visitors, Page Views, and other
measurements of activity on the Storefront, including the Sub-sites, and may
also be used specifically in reference to Sites and Market Partner Sites.

     “Transition Period” shall have the meaning set forth in Exhibit J to this
Agreement.

     “Try/Buy” shall mean a version of a Symantec Product that allows
prospective End Users to use the Symantec Product for a designated period, or
for designated uses, before purchasing the Symantec Product through ESD.

     “Up Time” shall have the meaning set forth in Exhibit F attached hereto.

     “Wrap or Wrapping” shall mean the process of integrating a software
application with e-commerce functionality.

     “Wrapper” shall mean a secure electronic container that Commerce Enables an
application.

     “Wrapper Technology” shall mean the * software for ESD and Try/Buy
products, or any other Wrapper software mutually agreed upon in writing by the
Parties, such as the * Technology.

     “Wrap Up Code” shall mean, with respect to Customer service inquiries, the
question category or type of a telephone call.

2. Appointment as Authorized Electronic Reseller for the Storefront in the
Territory.

Digital River’s right to resell Symantec Products to End Users through the
Storefront are detailed as follows:

     a. Outsourcer Appointment to the Storefront. Subject to the terms and
conditions set forth herein, Symantec hereby appoints Digital River, and Digital
River hereby accepts such appointment, as an independent, nonexclusive
electronic reseller of Symantec Products through the Storefront, solely within



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



the Territory. Symantec is under no obligation to use solely Digital River for
operations related to its Storefront, Sub-sites, Sites or Market Partner Sites
within the Territory and Symantec may, in its sole discretion, engage multiple
suppliers, back end providers and/or perform any or all aspects in house.
Digital River shall perform as Symantec’s outsourcer for operating the
Storefront in the Territory until the termination or expiration of this
Agreement. Digital River’s appointment under this Agreement as an electronic
reseller shall be limited to reselling the Symantec Products (i) through the
Storefront and (ii) to Customers located within the geographic limits of the
Territory. Digital River’s appointment only grants to Digital River a license to
market, distribute, and transfer the Symantec Products to Customers, and does
not otherwise transfer any right, title or interest in any such software to
Digital River. Use of the terms “sell”, “purchase”, “license”, and “price” in
this Agreement shall be interpreted in accordance with this Section 2(a) and
Section 2(c) hereof. Digital River agrees that it will not purchase Symantec
Products from a source other than Symantec, a Symantec authorized distributor or
any other party authorized by Symantec.

     b. Limitations. The appointment in Section 2(a) pertains only to the
distribution through the Storefront of Symantec Products listed on Exhibit A as
it may be amended from time to time to include new Symantec Products or remove
Symantec Products that Symantec chooses not to offer its resellers or
distributors. The deletion or addition of Symantec Products from Exhibit A shall
be consistent with Symantec’s deletion or addition of Symantec products for sale
to End Users through Symantec’s reseller and distributor channel for the
Territory, with the exception of product, product bundle or price promotions
that may be offered by Symantec to select resellers or distributors from time to
time. This Agreement does not pertain to the resale of Symantec Products by
Digital River other than through the Storefront using the Reseller System;
provided, however, that the foregoing limitation shall not preclude Digital
River from distributing packaged Symantec Products to End Users who conduct the
purchase of such packaged products through the Storefront, subject to the
limitations set forth in Section 3(i) hereof. Digital River’s appointment is
additionally limited to distribution of Symantec Products to End Users on a
single or multi-user basis.

     c. Nature of Appointment. With respect to any Symantec Product, Digital
River’s appointment only grants to Digital River such rights as are set out in
this Agreement, and does not transfer any right, title or interest in any such
software to Digital River. Use of the terms “sell,” “purchase,” license,” and
“price” in this Agreement shall be interpreted in accordance with this
Section 2(c).

     d. Symantec’s Reserved Rights.

          (i) Changes in Number of Electronic Resellers. Symantec reserves the
right, from time to time and in its sole discretion, to increase or decrease the
number of authorized Symantec distributors and resellers (including electronic
resellers) and to distribute Symantec Products directly to all types of
Customers using its own personnel or independent sales representatives.

          (ii) Symantec Accounts. Symantec reserves the right to distribute
Symantec Products to any person or entity.

          (iii) Symantec Products; Changes in Products. Symantec reserves the
right, in its sole discretion and without liability to Digital River, to add to
and/or delete from the list of Symantec Products, any products distributed by
Symantec. Any addition or deletion from the list of Symantec Products shall be
indicated by Symantec’s unilateral amendment of Exhibit A to this Agreement and
notice thereof to Digital River. Symantec reserves the right, in its sole
discretion and without liability to Digital River, to delete and add Symantec
Products from time to time. Any addition or deletion from the list of Symantec
Products shall be indicated by Symantec’s delivery to Digital River of an
updated product list, subject to the following conditions: (x) any addition or
deletion of Symantec Products from the product list shall be consistent with
Symantec’s deletion or addition of Products for sale to End Users through
Symantec’s



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



authorized distribution and reseller channel for the Territory, (b) Symantec may
unilaterally add Symantec Products to the product list if such products have an
ERP of $19.95 or greater, and the parties must mutually agree to the addition to
the product list of Symantec Products having an ERP of less than $19.95 and
(y) in the case of a Product Bundle, Symantec may unilaterally add such Product
Bundle to the product list so long as the average ERP for each Symantec Product
contained in the Product Bundle (determined by dividing the total ERP for the
Product Bundle by the number of individual products contained in the Product
Bundle) is at least $19.95, regardless of whether any one or more of the
products contained in the Product Bundle may individually have an ERP of less
than $19.95. Symantec may in its sole discretion determine the regions for which
certain Symantec Products are appropriate, and Digital River shall offer the
Symantec Products only through the Sub-site for such regions.

     e. Reseller System. The following is a general description of the Reseller
System and certain obligations of Digital River with respect thereto, subject to
the additional terms and conditions contained in this Agreement:

          (i) Symantec will provide Digital River with a master copy for each
Purchase First and Try/Buy Symantec Product. Digital River will Wrap, secure,
store, and distribute Symantec Products in accordance with the terms and
conditions of this Agreement, including the Exhibits attached hereto, and any
SOWs mutually agreed upon by the Parties.

          (ii) When an End User visits the Storefront website and decides to
obtain a Symantec Product, Digital River shall provide the End User with an
electronic order form and, in the case of Purchase First products, shall obtain
credit card or other acceptable payment information for authorization. Upon
Digital River’s acceptance of the order form and the credit card or other
acceptable payment information (in the case of Purchase First), Digital River
shall permit the download of the applicable BOB or cryptographic keys that
support or control functionality for Symantec Products (“Keys”). Digital River
is responsible for hosting the Key server. Digital River shall provide to
Symantec free downloads of Try/Buy products by End Users *.

          (iii) Digital River will distribute BOBs only as packaged in
accordance with this Agreement, with all Symantec warranties, disclaimers and
EULAs intact. Digital River shall honor any refund requests received from End
Users for Symantec Products distributed by Digital River pursuant to the terms
of the applicable EULA for such product. Digital River agrees not to take any
action contrary to Symantec’s EULA unless such action is expressly and
unambiguously allowed under this Agreement.

          (iv) Digital River is strictly prohibited from sublicensing the right
to provide ESD or distribute any Symantec Products in any form and shall not
make any ESD available to any third party for further download distribution,
unless specifically authorized by Symantec in a fully executed Amendment, SOW or
other agreement with Symantec.

3. Obligations of Digital River.

     In recognition of the particular expertise and commitment necessary to
support Symantec Products properly, Digital River warrants, represents and
agrees with Symantec that Digital River has, and during the term of this
Agreement will continue to maintain, the capacity, technology, facilities and
personnel reasonably necessary to perform such functions as are required to
carry out its obligations under this Agreement, and that it is ready and willing
to do so. Digital River shall also perform the following obligations:

     a. Staffing. Digital River will retain sufficient fully trained staff at
all times reasonably necessary



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------



 



to maintain and provide the level of Customer support detailed in Section 3(c)
of this Agreement, including during periods of promotional programs, high sales
volume and staff attrition. Digital River shall notify Symantec of any
anticipated material changes in staffing and management immediately upon
becoming aware of such anticipated changes. Digital River shall retain an
account management team sufficient to support the worldwide nature and level of
the Storefront business. As Symantec increases and adds more features and
services on line for its Customers through the various marketing programs,
campaigns and web sites, as indicated to Digital River, Digital River agrees
make best efforts to add its own staffing and infrastructure, at no cost to
Symantec, as necessary to scale its environment to meet the demands for such
aforementioned services.

     b. Storefront Requirements. Digital River shall host the Storefront on its
servers and shall operate the Storefront 24 X 7 X 365, with the no less than the
minimum amount of Up Time required by Exhibit F hereto. Digital River shall also
perform the following obligations with respect to the Storefront:

          (i) Initial Storefront Design; Look and Feel; Style Guidelines. Prior
to the Launch Time, Digital River shall design and build the Storefront,
including all Sub-sites, according to Symantec’s specifications and quality
assurance testing requirements, and shall obtain Symantec’s approval thereof.
All websites used in connection with the Storefront must (a) comply with
Symantec’s style guidelines and (b) contain all features, including graphical
components, that comprise the “look and feel” of Symantec’s Storefront. The
Storefront must have Symantec’s look and feel as if Customers are buying
directly from Symantec. However, as directed and approved by Symantec, a clear
and prominent statement indicating that Digital River is our contracted vendor,
with Digital River’s full legal corporate name, address and contact details must
be present on the Storefront.

          (ii) Content Changes and Updates.

(a) Symantec shall have sole discretion regarding the Content (other than
pricing information for the Symantec Products), structure and look and feel of
the Storefront. Digital River may make changes to the Storefront that are
immaterial or that relate to pricing of the Symantec Products, but shall obtain
Symantec’s prior written approval of all other changes.

(b) Symantec will provide an account manager to make all changes to the
Storefront and Sub-Sites requested by Symantec, including posting new Symantec
Products, making product information changes and making the changes listed on
Exhibit C, Digital River shall continue providing assistance with posting new
Symantec Products or making Content changes after March 2001 in certain
countries, which shall be further defined in the SOW prepared by the parties
pursuant to subsection (e) below. Beginning in April 2001, Digital River will
provide * hours per month of account manager time for making updates or changes
to the Storefront on Symantec’s behalf, which updates or changes could be made
by Symantec through the online remote management tool described in the following
subsection (c). Digital River requires Symantec to utilize the online remote
management tool to enter the ERPs directly into the pricing information of the
Storefront either manually or when technology permits, automatically from
Symantec’s own computer systems; provided however that Symantec agrees that
Digital River has the right to change the prices and set the prices as Digital
River decides in it’s sole discretion. Symantec shall pay Digital River at a
rate of US$* per hour for Digital River account manager time used beyond the
initial * hours per month to make updates or changes to the Storefront that
could be made by Symantec through the online remote management tool. Digital
River shall obtain Symantec’s written approval to exceed * hours in making
updates or changes to the Storefront in a given month, and shall not bill
Symantec for any hours spent without obtaining Symantec’s prior written
approval. Digital River shall provide reasonable assistance to Symantec if they
encounter problems making



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------



 



changes using the online remote management tool and Digital River shall follow
the procedures and schedules set forth on Exhibit C with respect to the changes
and updates it is obligated to make to the Storefront hereunder.

(c) Digital River shall provide an online remote management tool to permit
Symantec to make certain modifications to the layout and Content of the
Storefront remotely. The access provided to

Symantec by such remote management tool shall include but not be limited to
front page and category page product assignment and ranking and product
description modifications; provided, however, that Digital River shall ensure
that such online tool allows Digital River to control Symantec’s ability to
alter or update any prices of the Symantec Products offered or sold through the
Storefront, except at Digital River’s sole direction.

(d) Any revisions to the Storefront template, style redesign or design changes
shall be part of the * provided to Symantec and shall be pursuant to an SOW.
Digital River shall notify Symantec of the estimated time required to complete
the updating necessary to meet Symantec’s style guidelines and shall obtain
Symantec’s written approval prior to starting such work.

(e) Except as indicated in Section 3(b)(ii)(g) below, Digital River and Symantec
have prepared a mutually agreeable SOW to define any additional process and
standards for making the changes and updates to the Storefront described in the
above Section 3(b)(ii)(b).

(f) Upon Symantec’s request for Digital River to do additional Content updates
or site redesign work or create special pages for marketing promotions that are
not addressed in this Agreement or an SOW, the Parties shall prepare an SOW for
the work to be performed.

(g) If Symantec should need to request assistance from Digital River, the
following types of Storefront changes and updates requested by Symantec shall be
counted as part of the * (*) hours of account manager time per month that
Digital River is required to provide to Symantec at * for purposes of making
changes and updates to the Storefront (the “Account Management Time”): product
arrangement on the front page of the Storefront, arrangement of products within
categories, adding or deleting products from the Storefront and modification of
existing products (including but not limited to product name, item listing,
marketing information, product description and box shot changes) adding new
Symantec Product IDs and email campaign activities that could be done by
Symantec with the Enterprise Campaign Manager (ECM) tool (including uploading
Customer Information, segmenting of Customer Information, and creating graphics
text and html). The following types of changes and updates may not be included
in the Account Management Time, and shall be charged to Symantec according to
the current Consulting Rate set forth in the Agreement: Storefront template
(including but not limited to the “look and feel” of the Storefront) changes,
navigation bar changes, and shopping cart changes. Any additional types of
Storefront changes or updates not identified herein shall not be charged as part
of the Account Management Time, and the cost relating thereto shall be the
responsibility of the Party responsible for such area under the terms of the
Agreement. (For example, since Digital River has sole discretion over the
pricing of the Symantec Products, the cost of making changes to such pricing
shall be the sole responsibility of Digital River.) If neither the Agreement nor
any SOW specifies which Party is responsible for a particular area, Digital
River shall not charge Symantec for a change or update relating to such area
unless the Parties have previously agreed in writing to the scope of the work to
be performed by Digital River and the rate to be charged.

(h) The time required to make any Storefront changes or updates that are
necessary because of an error on the part of Digital River will not be counted
as part of the Account Management Time, and will be fixed by Digital River at no
cost to Symantec.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------



 



(i) All changes counted as part of the Account Management Time shall be
completed by Digital River within two business days after Symantec makes the
request and provides all necessary materials to Digital River; provided,
however, that in the case of mis-posted products, items on the Storefront in
error or any other situation reasonably deemed an emergency by Symantec, Digital
River shall use its best efforts to complete the requested change as soon as
reasonably possible following Symantec’s request, but in no event later than two
business days after Symantec’s request.

(j) Digital River shall maintain a spreadsheet to track the following data
relating to all Storefront changes or updates requested by Symantec: change
requested, site(s) within the Storefront to which the change applies, name of
person requesting the change, date requested, estimated and actual completion
dates, and estimated and actual completion hours. Digital River shall provide
monthly updates of the spreadsheet to Symantec until such time as the Parties
may mutually agree in writing that Digital River shall provide bi-monthly
updates of such spreadsheet to Symantec.

          (iii) Sub-sites. The Storefront shall contain the Sub-sites, which
Sub-sites are subject to change or addition from time to time at the sole
discretion of Symantec. Upon Symantec’s request for Digital River to design and
set up a new Sub-site, the Parties shall prepare a SOW for the work to be
performed. Digital River shall develop each new site as described in the
applicable SOW, and Symantec shall pay Digital River US$* for such development
work. The hours for creating such Sub-sites shall not count towards the * (*)
set forth in Section 3(m) of this Agreement. In the event that the new site
requirements are materially different than the standard Symantec Sub-site
template and Digital River is required to spend more than * to complete the
development work, Digital River shall give Symantec its reasonable estimate of
the number of development hours required to complete development of the
Sub-site, and shall obtain Symantec’s written approval to complete the
development work. Symantec shall pay Digital River the Consulting Rate for each
approved hour of development work exceeding the first *.

(a) Puerto Rico and Caribbean Sub-Site and Spain Sub-site. Pursuant to the terms
of Section 3(b)(iii) of the Agreement, Symantec requests that Digital River
design, develop, launch, operate and maintain the Puerto Rico and Caribbean
Sub-site (the “Puerto Rico and Caribbean Sub-site”), which will fall within
Symantec’s Latin America region, and the Spain Sub-site, which will fall within
Symantec’s Europe region (the “Spain Sub-site”) (the Puerto Rico and Caribbean
Sub-site and the Spain Sub-site shall be referred to together herein as the
“Sub-sites”).

(b) Digital River Obligations. Digital River agrees to design, develop, launch,
operate and maintain the Puerto Rico and Caribbean Sub-site and the Spain
Sub-site as provided herein and in the Agreement.

(c) Design and Development of Puerto Rico, Caribbean and Spain Sub-sites.

     1.1 Set-up Documents. Symantec will provide to Digital River the initial
site-specific specifications and information relevant to designing and
developing the Sub-sites, including for example, information regarding the
Symantec products to be included on each Sub-site (the “Set-up Information”).

     1.2 Design and Development of Sub-site. Digital River shall design and
develop the Sub-sites according to the schedule set forth in
SubSection 3(b)(iii)(c)(2) hereof and according to Symantec’s specifications and
quality assurance testing requirements. Such Sub-sites must (a) comply with
Symantec’s style guidelines, (b) contain all features, including graphical
components, that comprise the “look and feel” of the Storefront and (c) support
the following languages and currencies:



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



                            Site           Site     Language     Store Currency
   
Puerto Rico and Caribbean Sub-site
    English     U.S. Dollars    
Spain Sub-site
    Spanish     Euros    

     1.3 Customization of Sub-sites. During the development process, Digital
River and Symantec will collaborate on the design, layout and localization of
the Sub-sites. Such customization shall include but not be limited to the
colors, graphics, images, links, text and product placement associated with the
Sub-sites to reflect the specific regions targeted by such Sub-sites.

     1.4 Symantec Review and Testing. Upon Digital River’s completion of the
development of the Sub-sites, Symantec shall review and conduct live testing of
the Sub-sites. Symantec shall have up to 7 days for such review and testing. At
the end of such period, Symantec will either (a) notify Digital River of changes
required for the Sub-site(s) or (b) provide written notice of acceptance of such
Sub-site(s). If Symantec requests changes to be made, Digital River will
promptly make such changes and re-submit the Sub-site(s) to Symantec within two
days. Symantec will have up to seven days to re-review and test the Sub-site(s),
and will notify Digital River of any additional changes required or of its
acceptance of the Sub-site(s) by the end of such period. The procedure set forth
in this SubSection 3(b)(iii)(c)(1.4) will be repeated until Symantec accepts
both Sub-sites in writing.

     1.5 Sub-site Launch. Digital River shall launch each Sub-site to the public
no later than one day following receipt of Symantec’s written acceptance of such
Sub-site. The Spain Sub-site shall be launched as a Sub-site within Symantec’s
Europe region and the Puerto Rico and Caribbean Sub-site shall be launched as a
Sub-site within Symantec’s Americas region.

     2. Development and Launch Schedule. Digital River will develop and launch
the Sub-sites according to the schedule set forth below:

                    Schedule         Responsible           Task     Party    
Due Date    
#1 - Sub-sites ready for Symantec review and live testing
    Digital River     7 business days after the later of (a) May 22, 2002 and
(b) Symantec’s submission of the Site Information to Digital River    
#2 - Launch of Sub-sites
    Digital River     7 business days after #1*    



--------------------------------------------------------------------------------

*        The Parties acknowledge that such date is a target date and is
dependent on the completion of the process described in
SubSection 3(b)(iii)(c)(1.4). The Parties agree to work diligently to launch the
Sub-sites by such target date or as soon as reasonably possible thereafter.

     3. Packaged Symantec Products. Digital River will offer and distribute
packaged Symantec Products for orders placed on the Puerto Rico and Caribbean
Sub-site. As of the launch of the Spain Sub-site, Digital River will not offer
and distribute packaged Symantec Products for orders placed on such Sub-site
(but such Sub-site will contain links designated by Symantec to third party
online reseller sites where Customers may purchase packaged Symantec Products).
Symantec reserves the right to request that Digital River begin offering and
distributing packaged



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------



 



Symantec Products for orders placed on the Spain Sub-site in the future, in
accordance with the terms and conditions of the Agreement.

     4. Try/Buy Symantec Products. Upon Symantec’s request, Digital River will
program one or both of the Sub-sites so that the information shown on Exhibit P
to this Agreement is provided to Customers who initiate the download of Try/Buy
Symantec Products. In such case, Digital River shall require Customers to submit
the requested information prior to permitting the download of the requested
Try/Buy Symantec Product, and Digital River shall make such information
available to Symantec (in a form that is grouped, and/or permits sorting, by
Sub-Site and country) through Digital River’s online reporting tool pursuant to
the terms of Section 9(b)(i) of the Agreement.

     5. Email and Telephone Customer Service. Digital River will provide
Customer service and product ordering services (a) by email and telephone in
English for the Puerto Rico and Caribbean Sub-site and (c) by email in Spanish
for the Spain Sub-site. For the avoidance of doubt, the foregoing Customer
service to be provided by Digital River shall be included in the calculations
set forth in Section 11(h) of the Agreement for purposes of determining whether
Symantec is obligated to reimburse Digital River for any portion of its Customer
Service Expense.

     6. Payment Options. Digital River will provide the following payment
options for orders placed on the Sub-sites: (a) Credit card (Visa, MasterCard
and American Express) and (b) wire transfer. To the extent that third party
transaction fees are incurred for wire transfers relating to Customer purchases
through the Puerto Rico and Caribbean Sub-site, Digital River shall charge the
actual fees that are incurred to the Customer. To the extent that third party
transaction fees are incurred for wire transfers relating to Customer purchases
through the Spain Sub-site, the cost of the actual fees incurred shall be *.
Digital River shall invoice Symantec for any amounts due hereunder pursuant to
the terms of Section 11(b) of the Agreement. In the future, Digital River and
Symantec will study the possibility of payment by Domestic Credit Cards for
orders placed on the Puerto Rico and Caribbean Sub-site after Symantec submits a
formal specification outlining the proposed requirements.

     7. Other Sub-site Responsibilities. All other terms, conditions and
obligations of Digital River contained in the Agreement regarding the Storefront
and/or Storefront Sub-sites generally shall also apply to the Puerto Rico and
Caribbean Sub-site and Spain Sub-site.

     8. Fees. The terms set forth in Section 3(b)(iii) of the Agreement
(including but not limited to the price to be paid by Symantec for the Sub-site
development work to be performed by Digital River, and the obligation of Digital
River to obtain Symantec’s written approval if such development work will exceed
*) shall apply to the work to be performed by Digital River pursuant to this
Agreement (excluding the tasks described in 3(b)(iii)(c)(4) hereof).

(d) Taiwan Sub-site. Pursuant to the terms of the Agreement, Symantec requests
that Digital River design, develop, launch, operate, support and maintain the
Taiwan Sub-site (the “Taiwan Sub-site”), which will fall within Symantec’s Asia
Pacific region, which shall be referred to together herein as the “Sub-site”).

(e) Digital River Obligations. Digital River agrees to design, develop, launch,
operate, support and maintain the Taiwan Sub-site as provided herein and in the
Agreement.

(f) Design and Development of Sub-site.

          1.1 Set-up Documents. Symantec will provide to Digital River the
initial site-specific



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------



 



specifications and information relevant to designing and developing the
Sub-site, including for example, information regarding the Symantec products to
be included on each Sub-site (the “Set-up Information”).

          1.2 Design and Development of Sub-site. Digital River shall design and
develop the Sub-site according to the schedule set forth in
SubSection 3(b)(iii)(f)(2) hereof and according to Symantec’s specifications and
quality assurance testing requirements. Such Sub-site must (a) comply with
Symantec’s style guidelines, (b) contain all features, including graphical
components, that comprise the “look and feel” of the Storefront and (c) support
the following languages and currencies:

                            Site           Site     Language     Store Currency
   
Taiwan Sub-site
    Traditional Chinese     New Taiwan Dollar    

          1.3 Customization of Sub-site. During the development process, Digital
River and Symantec will collaborate on the design, layout and localization of
the Sub-site. Such customization shall include but not be limited to the colors,
graphics, images, links, text and product placement associated with the Sub-site
to reflect the specific regions targeted by such Sub-site.

          1.4 Symantec Review and Testing. Upon Digital River’s completion of
the development of the Sub-site, Symantec shall review and conduct live testing
of the Sub-site. Symantec shall have up to 7 days for such review and testing.
At the end of such period, Symantec will either (a) notify Digital River of
changes required for the Sub-site(s) or (b) provide written notice of acceptance
of such Sub-site(s). If Symantec requests changes to be made, Digital River will
promptly make such changes and re-submit the Sub-site(s) to Symantec within two
business days. Symantec will have up to seven days to re-review and test the
Sub-site(s), and will notify Digital River of any additional changes required or
of its acceptance of the Sub-site(s) by the end of such period. The procedure
set forth in this SubSection 3(b)(iii)(f)(1.4) will be repeated until Symantec
accepts the Sub-site in writing.

          1.5 Sub-site Launch. Digital River shall launch the Sub-site to the
public no later than one business day following receipt of Symantec’s written
acceptance of such Sub-site. The Taiwan Sub-site shall be launched as a Sub-site
within Symantec’s Asia Pacific region.

          2. Development and Launch Schedule. Digital River will develop and
launch the Sub-site according to the schedule set forth below:

                    Schedule         Responsible           Task     Party    
Due Date    
#1 - Sub-site ready for Symantec review and live testing
    Digital River     25 business days after the later of (a) August 1, 2003 and
(b) Symantec’s submission of the Site Information to Digital River    
#2 - Launch of Sub-site
    Digital River     7 business days after #1*    



--------------------------------------------------------------------------------

*       The Parties acknowledge that such date is a target date and is dependent
on the completion of the process described in SubSection 3(b)(iii)(f)(1.4). The
Parties agree to work diligently to launch the Sub-site by such target date or
as soon as reasonably possible thereafter.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------



 



     3. Packaged Symantec Products. As of the launch of the Taiwan Sub-site,
Digital River will not offer and distribute packaged Symantec Products for
orders placed on such Sub-site (but such Sub-site will contain links designated
by Symantec to third party online reseller sites where Customers may purchase
packaged Symantec Products). Symantec reserves the right to request that Digital
River begin offering and distributing packaged Symantec Products for orders
placed on the Taiwan Sub-site in the future, in accordance with the terms and
conditions of the Agreement.

     4. Try/Buy Symantec Products. Upon Symantec’s request, Digital River will
program the Sub-site so that the information to this Agreement is provided to
Customers who initiate the download of Try/Buy Symantec Products. In such case,
Digital River shall require Customers to submit the requested information prior
to permitting the download of the requested Try/Buy Symantec Product, and
Digital River shall make such information available to Symantec (in a form that
is grouped, and/or permits sorting, by Sub-Site and country) through Digital
River’s online reporting tool pursuant to the terms of Section 9(b)(i) of the
Agreement.

     5. Email Customer Service. Digital River will provide Customer service and
product ordering services by email in Traditional Chinese for the Sub-site, and
such support by email shall be provided seven (7) days a week during the hours
of 9.00a.m. through 6.00 p.m. local Taiwan time. Digital River will respond to
Customer service email inquiries within 24 hours of receipt of such inquires.
For the avoidance of doubt, the foregoing Customer service to be provided by
Digital River shall be included in the calculations set forth in Section 11(h)
of the Agreement for purposes of determining whether Symantec is obligated to
reimburse Digital River for any portion of its Customer Service Expense.

     6. Payment Options. Digital River will provide the following credit card
payment options for orders placed on the Sub-site: Visa, MasterCard and American
Express.

     7. Other Sub-site Responsibilities. All other terms, conditions and
obligations of Digital River contained in the Agreement regarding the Storefront
and/or Storefront Sub-site generally shall also apply to the Taiwan Sub-site.

     8. Fees. The terms set forth in Section 3(b)(iii) of the Agreement
(including but not limited to the price to be paid by Symantec for the Sub-site
development work to be performed by Digital River, and the obligation of Digital
River to obtain Symantec’s written approval if such development work will exceed
*) shall apply to the work to be performed by Digital River pursuant to this
Agreement (excluding the tasks described in Subsection 3(b)(iii)(f)(4) hereof).

          (iv) Featured Partner Spots. Each Sub-site must have one to four
graphic spots for featuring Symantec-designated partners that are online
retailers of Symantec Products. The specific number of graphic spots in each
Sub-site shall be specified by Symantec, and Symantec will provide the graphics
and applicable links. Digital River shall make needed changes to feature spots
on Sub-sites as requested by Symantec with two weeks’ advanced notice, at *.
Changes to Sub-sites feature spots shall not be requested by Symantec more than
one time per month for each Sub-Site.

          (v) Banners. Each Sub-site must have a section to accommodate a
minimum of three (3) rotating marketing banners that promote Symantec Products
and Symantec-designated links to other web sites. Symantec shall create any such
banners, which may be different for each Sub-site. Digital River shall update
banner rotation upon two weeks’ advance notice by Symantec at *. Symantec’s
requested changes to marketing banners shall not exceed once each two weeks.
Notwithstanding the foregoing, in the event of an outdated banner, obsolete
product, virus outbreak or other event reasonably deemed an emergency by
Symantec, Digital River shall update the applicable banner promptly following
Symantec’s



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------



 



request.

          (vi) Purchase Options. Each Sub-site must have a section that outlines
ordering options available to Symantec Customers. The section is to contain a
link to the www.symantec.com web site. The following ordering options shall be
available for purchasing Symantec Products:

(a) Toll Free or Toll Share Telephone Numbers. Digital River will establish toll
free or toll share numbers for the Unites States and Canada for purposes of
permitting Customers in those locations to order packaged Symantec Products via
telephone, to order Wrapped Purchase First and Try/Buy Symantec Products and to
obtain Keys to unlock downloads of Wrapped Symantec Products. Such list of toll
free or toll share countries may change from time to time based upon mutual
agreement by Symantec and Digital River. The applicable toll free or toll share
telephone numbers shall be displayed in locations on the Sub-sites that are
reasonably able to be located by Customers. The toll free or toll share
telephone number ordering option for packaged products is available only for
deliveries to addresses in the locations Digital River is expressly permitted
under this Agreement to distribute packaged Symantec Products.

(b) Fax. Digital River shall cause Customers who desire to purchase Symantec
Products by fax to be presented with a printable form containing the product
title and SKU of the Symantec Products to be ordered. The form should contain
fields for Customers to supply missing information, and information on how to
fax completed forms to Digital River’s order processing center with Customers’
credit card numbers. Such fields should include purchase quantity, credit card
and shipping information. Digital River shall display the applicable fax
number(s) on each Sub-site in locations that are reasonably able to be located
by Customers.

(c) Internet Orders. Digital River shall permit Customers to make orders
directly through the Internet via online order forms.

          (vii) Site Traffic Reporting. Each Sub-site must be set up to measure
Traffic and the effectiveness of specific marketing campaigns.

          (viii) Currency and Payment Options. Digital River shall provide
Customers the currency options specified in Exhibit D and the payment options
specified in Exhibit E.

          (ix) Try/Buy Products. Digital River’s order processing system must be
able to process orders for Symantec Try/Buy products, using the Wrapper
Technology. Order processing for Try/Buy products shall be available in all
localized languages available using the Wrapper Technology and shall include the
currency processing and payment options listed in Exhibits D and E,
respectively.

          (x) Wrapping and Posting Services. Digital River shall provide the
following Wrapping and posting services:

(a) Wrapping and Posting Process. Upon receiving an updated Symantec Product
list containing a new Symantec Product, Digital River will retrieve the
non-Commerce enabled Purchase First and try/die Symantec Products and related
collateral, including the product executable, product description, thumb nail
and box shots, from Symantec’s http://business.symantec.com extranet site. Using
the Wrapper Technology, Digital River will Commerce Enable the Symantec Products
for Purchase First sale, and for Try/Buy download and subsequent sale, from the
Symantec Storefront. Digital River will perform all necessary quality assurance
to ensure that the Wrapped Purchase First and Try/Buy Symantec Products match
the pre-Wrapped Symantec Products. Following receipt of an updated Symantec
Product list containing a new Symantec Product, Digital River



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------



 



shall Commerce Enable, test, and post the Purchase First version live for sale
on the Storefront within two (2) business days, and the Try/Buy version live for
download within five (5) business days.

(b) Localized Wrapping. Digital River shall Wrap Symantec Products in
appropriate localized Wrappers, as available, using the Wrapper Technology.

(c) Wrapper Merchandising. Symantec shall have final approval regarding
merchandise space and content, and confirmation procedures, presented to End
Users during downloads. Symantec’s approval will not be unreasonably withheld or
delayed.

(d) Other Wrapping Services. At Symantec’s request and pursuant to the terms of
a separate SOW mutually agreed upon by the Parties, Digital River shall provide
Wrapping services for Try/Buy products to be distributed directly by Symantec or
its partners.

(e) * Wrapper Integration. Pursuant to the terms of the Agreement, Symantec
requests that Digital River integrate * DRM wrapper technology into Digital
River’s Commerce System and any and all later versions and updates thereto (the
act of which shall be referred to as the “* Wrapper Integration”), which * DRM
wrapper technology shall be referred to herein as the “* Technology”. The final
integrated and fully implemented wrapper technology shall be referred to herein
as the “Wrapper Technology” as further defined in the Agreement. The actual code
that functions as a connector which will be created during the * Wrapper
Integration process by Digital River in order to allow the * Technology to work
with the Digital River Commerce System and any and all later versions and
updates thereto via the * servers hosted by Symantec or such other third party
back end service provider of Symantec’s choice shall be referred to herein as
the “Work Product”. Digital River agrees to design, develop, launch, operate and
maintain the * Technology as provided herein and in the Agreement.

     1.0 Design and Development of Sub-sites.

     1.1. Set-up Documents. Symantec and Digital River will mutually create and
agree upon timelines and specifications for integration of the * Technology into
the Digital River systems (the “Work Request”).

     1.2 Design and Development of * Technology. Digital River shall integrate,
implement and maintain the * Technology at Digital River’s operations sites
according to the schedule set forth in Subsection 3(b)(x)(e)(2) hereof and
according to Symantec’s specifications as agreed upon by both Parties and
pursuant to the quality assurance testing requirements of Symantec, as provided
to Digital River by Symantec, from time to time, which are subject to change in
Symantec’s sole discretion. Such * Wrapper Integration and final Wrapper
Technology must (a) comply with Symantec’s guidelines, specifications (as agreed
to by the Parties), security and development requirements for the Storefronts,
as previously provided to Digital River, and as updated by Symantec, (b) contain
all features, including operational, graphical components, and as otherwise
indicated in the specific specifications, attached hereto as Exhibit Q, that
comprise the “look and feel” of the Wrapper Technology, and (c) support all
languages, currencies, and payment options available on the Storefronts
globally. Any future customization requests after the final acceptance signoff
and any changes to the completed Work Product that are required due to
Symantec’s changed quality assurance, security or development requirements which
were provided by Symantec after the completion of the Work Product may require
additional development, as mutually agreed upon by the Parties, and as evidenced
by an executed amendment to this Agreement or separately executed SOW and shall
be billed at the Consulting Rate set forth herein.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------



 



     1.3 Customization of the Wrapper Technology as used with the * Technology.
During the integration and implementation process, Digital River and Symantec
will collaborate on the integration, implementation, and look and feel of such
in the use of the * Technology in the final Wrapper Technology. Such
customization shall include, but not be limited to, the Customer experience
(front end purchase process), security and commerce integration (back end
purchase process) for the Symantec products which are wrapped with Work Product.
Any future customization requests after the final acceptance signoff may require
additional development, as mutually agreed upon by the Parties, and as evidenced
by an executed amendment to this Agreement or separately executed SOW, and shall
be billed at the Consulting Rate set forth herein.

     1.4 Symantec Review and Testing. During Digital River’s * Wrapper
Integration and related QA testing on the * Technology, Digital shall permit
Symantec to review and conduct live testing of the code at the following
intervals: Initial live testing of the code will begin with the production
release of the NAV Beta version on or about December 19, 2002 conducted by
Symantec. Symantec will have the right to conduct testing including on the *
Technology and Wrapper Technology (as defined under the Agreement) as often as
it deems reasonably necessary in its sole discretion up to and after the launch
of the 2004 consumer product line. Upon Digital River’s completion of the
integration of the purchase process components using * Technology, Symantec
shall have final review and testing of the purchase process using the *
Technology before the final Wrapper Technology goes live for Customer use on the
Storefronts. If Symantec requests changes to be made, Digital River will make
such changes and re-submit the code to Symantec by no later than the next
available Digital River code release. Any changes that deviate from the original
Work Request Specification will be subject to additional development, as
mutually agreed upon by the Parties, and as evidenced by an executed amendment
to this Agreement or separately executed SOW, at the Consulting Rate set forth
herein. Symantec will have up to two (2) business days to re-review and test the
final Wrapper Technology and Work Product, and will notify Digital River of any
additional changes required or of its acceptance of the final Wrapper Technology
and related Work Product by the end of such period. The procedure set forth in
this Section 3(b)(x)(e)(1.4) will be repeated until Symantec accepts the final
Wrapper Technology consisting of the * Technology as fully integrated and
implemented by the * Wrapper Integration process, in writing. Upon receipt of
written approval, Digital River shall launch the final Wrapper Technology within
one (1) business day (the “Launch Date”). For purposes of clarity, Symantec
agrees that Digital River will be performing work with dedicated team members
and that Digital River will be invoicing Symantec monthly for the actual hours
worked in agreed projects as described in the specifications, as mutually agreed
upon by the Parties, and as evidenced by an executed amendment to this Agreement
or separately executed SOW. Symantec further agrees that the amounts to be paid
to Digital River under this Agreement are non refundable and based on work
performed to date.

     1.5 Sub-site Launch. Digital River shall launch the final Wrapper
Technology to the public no later than one (1) business day following receipt of
Symantec’s written acceptance. Digital River shall launch and maintain the final
Wrapper Technology which integrates the * Technology pursuant to the * Wrapper
Integration according to the schedule set forth below:



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------



 



                            DR release           Description     Timeline    
Dependencies    
Initial code release of * Technology through Space Invaders release
    12/06/2002     No bugs or changes in *
Technology    
Initial code release of * Technology through Norton Antivirus 2003 purchase
first and TBYB Beta build.
    12/19/2002     Deliverable of NAV beta files on 12/13/2002*    
Final code release of * Technology through Norton Antivirus 2003 purchase first
and TBYB final build.
    1/08/2003     Deliverable of NAV final files on 1/06/2003*    



--------------------------------------------------------------------------------

*       The Parties acknowledge that such date is a target date and is dependent
on the completion of the * Wrapper Integration process described in Subsection
3(b)(x)(e)(1.4). The Parties agree to work diligently to launch the * Technology
by such target date or as soon as reasonably possible thereafter.

     2. Symantec Digital Purchase First Products. The term Digital Purchase
First Products shall mean products which Customers must purchase online before
they are offered access to download the Symantec Product for actual use. Digital
River will offer and distribute Symantec Digital Purchase First Products for
orders placed on Storefronts known as Shop Symantec, or Symantec Store globally.

     3. Try/Buy Symantec Products. Upon Symantec’s request, Digital River will
provide purchase options to Customers who initiate the download of Try/Buy
Symantec Products and shall use the message provided by Symantec, as modified in
text or process by Symantec in writing from time to time. In such case, Digital
River shall require Customers to submit the requested information prior to
permitting the download of the requested Try/Buy Symantec Product, and Digital
River shall make such information available to Symantec (in a form that is
grouped, and/or permits sorting, by Sub-Site and country) through Digital
River’s online reporting tool pursuant to the terms of Section 9(b)(i) of the
Agreement.

     4. Fees. Symantec will pay to Digital River the Consulting Rate for work
performed as specifically authorized in writing by Symantec per the terms of the
Agreement and specifically set forth hereunder for each of the following
categories of Phase I, capped as set forth below. Digital River will report
hours completed to Symantec once each week in writing and invoice Symantec for
actual hours once each month. Invoices will be due within thirty (30) days after
receipt, except as noted herein. No additional hours may be charged unless
approved in writing and in advance by Symantec. Any additional hours approved by
Symantec shall not be charged at a rate to exceed the agreed upon Consulting
Rate set forth herein. Should Digital River foresee any increase in the
estimated hours provided hereinbelow, it shall inform Symantec in writing
immediately. All changes must be mutually agreed upon in writing by both Parties
prior to work being performed.

          Project Hours   Estimated Time   Not to Exceed Total (Cap)
Development/Coding
  *   $*
Site Development/Design
  *   $*
Development testing and QA
  *   $*
Project Management and Scoping
  *   $*
Development Business Analysis
  *   $* Total Estimated hours:   * – not to exceed above total amounts
Total Billable = USD $*
       



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------



 



Only one (1) Symantec Product is part of Phase I of this project. Additional
implementation and integration may be required to support any additional
products. This estimate is based on the agreed upon Work Flows 111323a
(Exhibit R) and 111323b (Exhibit S). All future work and estimates must be
approved in advance in writing by Symantec.

5. Rights in Work Product.

(a) Except as set forth in Subsections (b) and (c) below, the Work Product
delivered by Digital River (other than the Digital River Information provided by
Digital River) created specifically for and provided to Symantec by Digital
River under this Agreement shall be the property of Symantec.

(b) Any Digital River proprietary or Confidential Information used to perform
the Services, or included in any final Wrapper Technology delivered by Digital
River, including but not limited to Digital River software, technology,
development tools, processes, appliances, methodologies, code, templates, tools,
policies, records, working papers, knowledge, data, trade secrets or other
intellectual property, written or otherwise (collectively, “Digital River
Information”), shall remain the exclusive property of Digital River. To the
extent that Digital River incorporates any Digital River Information into the
final Wrapper Technology or Work Product delivered by Digital River, Digital
River hereby grants to Symantec a royalty-free, non-exclusive, non-transferable
license to use such Digital River Information solely in direct connection with
the use by Symantec of the final Wrapper Technology, and any and all later
versions and updates thereto, for Symantec’s Storefront business in accordance
with the limitations set forth in this Agreement and any applicable SOW. Any
licensed technology from a third party that is integrated into the final Wrapper
Technology remains the property of such licensor, unless otherwise specifically
agreed to by that party.

(c) Notwithstanding Subsection 3(b)(x)(e)(5)(a), Digital River acknowledges
that, except for the Digital River Information, the Work Product is a “work made
for hire” and Digital River shall not sell, transfer, publish, disclose, display
or otherwise make available the final Wrapper Technology or Work Product as
developed for Symantec. Except as otherwise provided herein, Digital River
acknowledges that it has no right to use the final Wrapper Technology or Work
Product with or for the benefit of any entity or person, other than Symantec,
without the executed written consent of Symantec, which cannot be withheld, for
a license fee equal to * percent (*%) of the total Fees paid under this
Subsection 3(b)(x)(e) or any amendment hereto, as of the date of the requested
license (the “Transfer Fees”). Upon payment of the Transfer Fees, then ownership
of the Work Product, together with all upgrades and new versions existing as of
the date of transfer, along with any and all patent, copyright, and all other
proprietary rights in the Work Product, shall be irrevocably transferred, sold
and assigned to Digital River free of all encumbrances or restrictions other
than the license granted to Symantec pursuant to this Subsection 3(b)(x)(e).
Symantec shall retain a perpetual license to continue to use the Work Product
for the Storefront and further be entitled to all upgrades and new versions
thereto without charge. Upon payment of the Transfer Fees, then Digital River is
free to



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------



 



use the Work Product with any other Customer, person or entity it so chooses
without any continuing restrictions from Symantec. As of December 18, 2002,
Digital River is granted a sublicense hereunder from Symantec pursuant to
Symantec’s agreement with * to use the * Technology in the final Wrapper
Technology for Symantec’s benefit only. Digital River will not use the final
Wrapper Technology or Work Product or any of the same features and functionality
as the Work Product, and as updated thereafter, for any other client except upon
payment of the Transfer Fees, but it does have a right, at it’s sole discretion,
to enter into a separate future agreement (unrelated to Symantec) with * or any
other person or organization, for the purpose of developing a wrapper option for
Digital River’s other clients (the “Other Wrapper Options”). The provisions of
this Agreement shall not in any respect whatsoever restrict or limit Digital
River’s exclusive ownership and right to use the Digital River Information as a
part of Other Wrapper Options, or otherwise.

6. Warranties

(a) Digital River warrants and represents that it has obtained all necessary
rights and authority relating to the * Technology to perform the * Wrapper
Integration work and all related terms and conditions of this Agreement in
creating the final Wrapper Technology it delivered hereunder to Symantec.
Digital River shall have obtained all necessary rights to do the foregoing, and
hereby sublicenses to Symantec such rights and permissions to use the final
Wrapper Technology, along with the Work Product, as integrated for use with the
* Technology, for the uses contemplated hereunder.

(b) As of December 18, 2002, Symantec warrants and represents that it has
obtained all necessary rights and authority to sublicense to Digital River the
right to use the * Technology as of December 18, 2002, and thereafter for such
time it has a license with *, to enable and implement the final Wrapper
Technology on Symantec’s behalf only.

7. Limitation of Liability And Indemnity.

(a) The limitation of liability as to this Subsection 3(b)(x)(e) shall be
governed by the terms and conditions set forth in the Agreement as they relate
to the Work Product.

(b) As to this Subsection 3(b)(x)(e)and the Work Product, Digital River will
indemnify, hold harmless and, at Symantec’s request, defend Symantec and
Symantec’s affiliates, directors, officers, employees, agents and independent
contractors from and against all claims, liabilities, damages, losses and
expenses, including but not limited to reasonable attorneys’ fees and costs of
suit, arising out of or in connection with:

     A. Any negligent or willful act or omission of Digital River or Digital
River’s employees or agents, including but not limited to the extent such act or
omission causes or contributes to (a) any bodily injury, sickness, disease or
death; (b) any injury to or destruction of tangible or intangible property
(including computer programs and data or any loss of use resulting therefrom);
or (c) any violation of any statute, ordinance or regulation as set forth in
Section (3)(f) of the Agreement; or

     B. Any violation or claimed violation of a third parties’ rights arising in
whole or in part from the any actions by Digital River, including but not
limited to, the grant of rights to Symantec hereunder or Symantec’s exercise of
any such rights.

     C. Any breach of Digital River’s warranties or representations or other
obligations



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

19



--------------------------------------------------------------------------------



 



under the Agreement or this Subsection 3(b)(x)(e).

(c) As to this Subsection 3(b)(x)(e)and the Work Product, Symantec will
indemnify, hold harmless and, at Digital River’s request, defend Digital River
and Digital River’s affiliates, directors, officers, employees, agents and
independent contractors from and against all claims, liabilities, damages,
losses and expenses, including but not limited to reasonable attorneys’ fees and
costs of suit, arising out of or in connection with any breach of Symantec’s
warranties or representations set forth in this Subsection 3(b)(x)(e).

(d) THE PARTIES AGREE THAT FOR THIS SUBSECTION 3(b)(x)(e), NEITHER PARTY SHALL
HAVE ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT OF ANY KIND, INCLUDING
ANY LOST PROFITS OR LOST DATA, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

              (xi) Service Levels. Digital River shall provide service levels
for the Storefront that at a minimum meet the requirements set forth in
Exhibit F.

(xii) E-Commerce and Hosting Arrangements.

(a) Main Scope of E-Commerce and Hosting Arrangements. From time to time,
Symantec will enter into contracts (the “Front End Agreement(s)”) with certain
third parties, who are Customers and partners of Symantec (the “Partners”), and
based on those Front End Agreements, Symantec may request Digital River, as one
of its back end providers of its e-commerce and hosting needs, to: (i) create
and host a solely Symantec branded or alternatively co-branded online product
purchase store (the “Online Stores”) and (ii) create and host a private download
site for a Partner pursuant to specific and unique terms and conditions (the
“Download Site”). This Section 3(b)(xii) applies only to such Online Stores and
Download Sites, and not to the Storefront. Collectively and interchangeably, the
Online Stores (which includes each Generic Store and each Co-Branded Store) and
the Download Sites shall be referred to as the “Site(s)”. Provided that Symantec
and Digital River agree upon such terms and enter into a separate agreement for
such Site to govern the hosting and building of each such Site, in the form of
the attached Site Initiation Form, attached hereto as Exhibit M, and once
completed and signed, the terms of which are incorporated herein by reference
and shall become part of this Agreement (the “Back End Agreement”), Digital
River shall build such Site(s) for Symantec using Digital Rivers’ web and
delivery technologies, as further described herein. Digital River shall give
full Customer support relating to the purchase and installation process of
Symantec Products obtained from such Sites. Symantec is the sole owner of all
domain names, URLs, Site addresses or other id’s and the actual Sites under the
terms of this Agreement. Digital River shall provide all Customer service to the
Site’s users in regard to problems with downloads or questions concerning the
process of downloading the Symantec Products, as more specifically detailed in
Sections 3(c) and 3(d) of the Agreement, which shall apply equally to the Sites
as it currently does to the Storefront. Symantec shall provide technical support
to the End-Users in accordance with the license terms under which each Symantec
Product was distributed.

(i) Hosting of Download Sites. Digital River agrees to create and host certain
Download Sites, as requested by Symantec, from time to time, pursuant to the
terms of this



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

20



--------------------------------------------------------------------------------



 



Agreement and pursuant to separately negotiated terms between Symantec and
Digital River set forth in the separate Back End Agreement for various Partners.
The specific terms relating to the creation and maintenance of a particular
Download Site shall be pursuant to such applicable Back End Agreement between
Digital River and Symantec. Further, Digital River takes full responsibility for
securing the Site and preventing unauthorized downloads or access to the
Symantec Product and if not adequately secured, *. Examples of inadequate
security include, but are not limited to, those in which (i) the authentication
process for screening allowed users does not adequately screen out unauthorized
users, as defined by the Partner or (ii) authorized users are able to download
or obtain copies of Symantec Product in excess of that authorized by the
promotion or coupon of the Partner or actually paid for by the user or
(iii) authorized users are able to download or obtain copies of Symantec Product
in any manner not intended by the Partner, or (iv) unauthorized users are able
to obtain Symantec Products, or (v) Symantec Products are obtained in a manner
which was not intended by the terms of the applicable Back End Agreement, or
(vi) such other security breaches, whether or not listed in the examples given
above, which were preventable as they were in the complete control of Digital
River to prevent. Symantec may extend the length of the Site’s existence upon
written notice by Symantec to Digital River, without further action.

(ii) Hosting of Online Stores.

(a) Co-Branded Stores. Digital River agrees to create and host certain
“Co-Branded” Online Stores that contain certain designated Symantec Products and
sets forth both the intellectual property marks of the Partner and of Symantec
(the “Co-Branded Store”), as requested by Symantec, from time to time, and as
mutually agreed to by Symantec and Digital River under the terms of the separate
Back End Agreements. Such Co-Branded Stores shall be created and hosted pursuant
to the terms of this Agreement and pursuant to specifically negotiated terms set
forth in a separate Back End Agreement entered into by Digital River and
Symantec for each such Co-Branded Store, which Back End Agreement shall include
no less than a description of the Co-Branded Store along with the
Specifications, any fees or rebates, length of Site existence, launch date,
revenue share for the Partner, any electronic coupons or rebates, and other
unique terms. Symantec may extend the length of the length of the Site’s
existence upon written notice by Symantec to Digital River, without further
action.

(b) Generic Stores. Digital River agrees to create and host certain “Generic”
Online Stores that contain certain designated Symantec Products, but which do
not specifically identify the Partner or its intellectual property marks (the
“Generic Store”), as requested by Symantec, from time to time, pursuant to the
terms of this Agreement and pursuant to the terms of the specific Back End
Agreement entered into by Digital River and Symantec for each Generic Store.
Such Back End Agreement shall include no less than a description of the links
and Site address needed to create the Generic Store, fees or rebates, length of
Site existence, launch date, revenue share for the Partner, any electronic
coupons or rebates, and other unique terms. Symantec may extend the length of
the Site’s existence upon written notice by Symantec to Digital River, without
further action.

(iii) URL’s for Sites. The URL for each Site shall be as specified in the
relevant Exhibit containing the Back End Agreement for the particular Partner
(the “URL”). The URL should only be accessible to such Partner’s customers or
Site users coming directly from



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

21



--------------------------------------------------------------------------------



 



the Partner’s own website or through whatever promotional link is required, such
as from the Symantec Product or in an e-mail provided by the Partner or Digital
River on Partner’s behalf as part of an e-mail campaign, if so specified in the
applicable Back End Agreement. Symantec shall obtain from Partner and provide to
Digital River, on Partner’s behalf, the allowed URLs that a Partner’s customer
or Site users may click through from to arrive at the Site (the “Allowed URLs”).
The Back End Agreement will indicate if the Partner requires access to the Site
to be restricted to only users coming from the Allowed URLs. In such a case,
Digital River shall use the Allowed URLs to verify the permissible access by a
Site user. If the Partner requires access to be restricted per the Back End
Agreement, Digital River will not allow access to the Site by any user who
accesses the Site from any URL other than the Allowed URLs. Digital River agrees
to not allow any unauthorized links or third party advertisements or promotions
of any kind whatsoever on any Site, except as specifically directed by Symantec.
Notwithstanding the foregoing, Digital River shall not be responsible for any
unauthorized links placed by Partner, or transferred to unauthorized email
lists, or an unauthorized third party end user. Digital River shall create and
host a single page location, as the page to which Digital River will send
unauthorized Site users who do not meet the definition of an authorized Customer
when access is restricted to users coming from Allowed URLs (the “Authentication
Page”). Symantec shall obtain and provide to Digital River, the information and
wording instructing the non-authorized Site user as to the reason for their
failed access to the Site and information and links on how to obtain membership
and proper access, as each Partner deems appropriate, for the Authentication
Page and as more specifically detailed in the relevant Back End Agreement.
Digital River agrees to specifically comply with, and ensure that the Site will
be in compliance with, all authentication requirements as provided for by any
relevant Back End Agreement.

(iv) Staffing. Section 3(a) and such other provisions relating to staffing shall
apply to the Sites.

(v) Trademarks, Trade Names and Copyrights. Digital River agrees that each Site
will include the proper trademarks, logos and trade names, for Symantec and if
applicable, for the Partner, as indicated in the Back End Agreement for the
Partner, all pursuant to the requirements of Sections 5, 6, and 7 of the
Agreement in the same manner as applied to the Storefront; provided however, no
identification shall be made with “Shop Symantec”.

(vi) Quality, Functionality and Look and Feel. Digital River shall build, host
on its servers, and completely maintain all Download Sites and Online Stores and
resell (as applicable and in accordance with the terms of this Agreement and the
Back End Agreement) through such Online Stores and/or Download Sites to Site
Customers, at a level of quality, functionality and look and feel, as set forth
in the terms of each Back End Agreement, as applicable, the terms of this
Agreement and the generally accepted standards in the online reseller and retail
industry. The design and content of each Download Site and Online Store will be
in compliance with the terms and conditions of each Back End Agreement, as
applicable, at all times, and Digital River shall notify Symantec immediately
upon discovery otherwise and remedy such problems within one (1) business day,
unless otherwise provided an extended period of time to cure in writing, by an
authorized Symantec employee with requisite signatory authority. Digital River
shall follow the approved design and content blueprint for each Site, which
shall be first pre-approved by the Partner and attached as an exhibit to the
relevant Back End Agreement, as applicable, or as otherwise separately provided
by Symantec (the “Specifications”). The initial look and feel and content of the
Download Site or Online



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

22



--------------------------------------------------------------------------------



 



Store shall be as set forth in the Specifications at the date indicated for the
Download Site or Online Store to be first fully functional, launched and
available for public use, which includes ability to download or purchase
Symantec Products on the Site (the “Launch Date”). Digital River agrees that
unless the Specifications are later changed after the Launch Date, in accordance
with the terms of this Agreement, the Site will continue to meet the
Specifications set forth in the Back End Agreement throughout its existence.
Digital River agrees to comply with all the Specifications applicable for a
particular Site, including all security on the Site, which are necessary to
allow for the described functions to operate as the Partner desires, and to
prevent third parties from unauthorized access or downloads of Symantec
Products, as well as ensuring the ability to complete authorized access to the
Symantec Products, starting from the Launch Date, and continuing throughout the
life of the Site. If such malfunctions are not fully remedied within the time
periods provided for under the terms of the Agreement or such applicable Back
End Agreement, *, as such case may be, regardless of whether or not there is a
*. Further, Digital River may not charge Symantec or the Partner for any
expenses it would normally be able to charge Symantec or the Partner for,
including but not limited to, per download fees, which are incurred during the
time in which the Site is inadequately secured or malfunctioning. Examples of
inadequate security include, but are not limited to, those in which (i) the
authentication process for screening allowed users does not adequately screen
out unauthorized users, as defined by the Partner or (ii) authorized users are
able to download or obtain copies of Symantec Product in excess of that
authorized by the promotion or coupon of the Partner or actually paid for by the
user or (iii) authorized users are able to download or obtain copies of Symantec
Product in any manner not intended by the Partner, or (iv) unauthorized users
are able to obtain Symantec Products or (v) Symantec Products are obtained in a
manner which was not intended by the terms of the applicable Back End Agreement,
or (vi) such other security breaches, whether or not listed in the examples
given above, which were preventable as they were in the complete control of
Digital River to prevent.

(vii) Adjustment Period and Deviations from Specifications. Digital River agrees
that upon receipt of any oral or written notice, during a period from the time
of the “Effective Date” of the relevant Back End Agreement until no later than
five (5) business days prior to the Launch Date of the Online Store or Download
Site (the “Adjustment Period”), Digital River will make minor modifications to
the Site, which are not part of the Specifications. Any change or modification
to the Site which is not shown or otherwise specified in the Specifications of
the Back End Agreement is defined as a “Deviation”. The Partner may notify
Symantec (who will in turn notify Digital River) of any minor Deviation to the
look and feel of the actual Download Site or Online Store and Digital River
shall implement such minor Deviations prior to the Launch Date. After the
Adjustment Period, any additional requested Deviations to the look and feel of
the Download Site shall be completed by Digital River within twenty (20) days of
the receipt of such requested Deviations. If any such Deviation work is outside
the Specifications, whether during the Adjustment Period or thereafter, Symantec
shall be billed an hourly Consulting Rate for the actual time, which shall be
billed in one fifteenths (1/15th) increments of an hour for any services of less
than a full hour. Any Deviation in the links provided for under the Back End
Agreements, as well as to the look and feel and specific content contained on
the Site after the Launch Date, which are not Corrections, shall be requested in
writing by the Partner. Symantec agrees to pay the Consulting Rate for all such
work that requires the professional services of a web designer or other web-site
technician, and such Consulting Rate shall be billed to Symantec.

(viii) Corrections and Related Timing. The Parties agree that any corrections or



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

23



--------------------------------------------------------------------------------



 



modifications to the Site in order to conform to, and for full and complete
implementation of, the Specifications or the functionality or operation of the
Site or any technical problem on the Site Store which prevents the redemption or
purchase of Symantec Products or any other navigation or access by any Customer
or any corrections to the Partner’s service marks, trademarks and logos is
defined as a “Correction”. Digital River agrees from the “Effective Date” of the
relevant Back End Agreement, until the actual Launch Date (the “Correction
Period”), Corrections shall be made immediately upon receipt of such written or
oral notice, but no later than before the Launch Date. No Consulting Fees
whatsoever shall be charged for Corrections, regardless of whether requested
during or after the Correction Period. After the Correction Period, Digital
River agrees that all Corrections which prevent click-through sales or
downloads, as applicable, by Customers must be repaired with the highest sense
of urgency and shall be treated as Downtime, as defined in Exhibit F of the
Agreement and Digital River shall remedy the situation pursuant to the terms set
forth in Exhibit F of the Agreement. In any case, Corrections shall be completed
no later than twenty-four (24) hours after receipt of written or oral notice of
the Correction by Symantec or the Partner. Any failure to do so shall be a
material breach of this Agreement and Digital River shall fully indemnify and
compensate Symantec for any and all losses and damages as a result of such
Corrections which are not repaired as indicated. In the event a Correction is
not corrected as required under the terms of this Agreement, Symantec may, by
written notice, require Digital River to immediately shut down or disable such
Site and Digital River shall do so and shall otherwise be liable for all damages
to Symantec as a result from any delay in doing so and for the time period in
which it remains shut down and/or inoperable in accordance with the
Specifications.

(ix) Down Time. Digital River shall not take down any Download Site or Online
Store in a manner that prevents click-through download redemptions or purchases
and installation of the Symantec Products by Customers during the peak hours, as
outlined under the maintenance provisions of Exhibit F of the Agreement.

(x) Testing. Before the Launch Date, all Online Stores and Download Sites must
first be tested by Digital River’s quality control personnel no less than
seventy-two (72) hours before agreed upon Launch Date and be fully functional
and operational and also be presented to, reviewed by and approved by the
Partner and Symantec prior to actual accessibility by the Partner’s customers
and/or the public, as applicable, and thereafter for each and every Correction
or other modification made to the Online Store or Download Site. All testing
must meet the quality assurance criteria and standards set forth for testing in
Exhibit N, attached hereto and incorporated by reference into the Agreement.
Digital River represents and warrants, as part of the testing and as an
important function of any Site, that the Site shall be secure, at all times from
the Launch Date through the life of the Site, and prevent all unauthorized users
and unauthorized downloads of multiple Symantec Products without proper payment
or coupon redemption by such Site user, as the case may be.

(xi) Product Updates and New Release Postings. Digital River agrees to post all
Symantec Product updates and new releases on each Site, as directed by Symantec,
within two (2) business days of the release or posting and receipt of
notification. Notification can be via any form of written notice. All Symantec
Products that Digital River is authorized to resell under this Agreement shall
only be available for resale under each Site, as specifically provided for under
the relevant Back End Agreement, as applicable.

(xii) Credit Card Processing Systems. Digital River agrees to comply with its
credit card



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

24



--------------------------------------------------------------------------------



 



processing terms set forth in the Agreement.

(xiii) Account Managers and Responsibilities. Digital River agrees to assign and
designate an account manager to act as a contact person and resource in regards
to all matters relating to the Sites and the Parties’ relationship thereto (the
“Account Manager”).

The Account Manager will be (i) the point person for resolving all issues
relating to the ongoing operations and management of the Online Stores and
Download Sites, (ii) authorized to provide and bind Digital River on all quotes
on new Online Stores and Download Sites, (iii) authorized to provide and bind
Digital River on all representations of the ability to provide to Symantec
certain technical features and advise on the technical feasibility of all
aspects of the Online Stores and Download Sties. All cost and time quotes which
shall be used to create any Back End Agreements and all verifications of
technical feasibility for Online Stores and Download Sites provided by the
Account Manager on behalf of the Digital River, which are based upon
Specifications which are unchanged in terms of functionality in the final
Specifications for the Sites, which were provided by Symantec in the form of
written term sheets or e-mails prior to the finalization of the Front End
Agreement and the Specifications, shall be binding on Digital River. Symantec
shall be able to rely upon such quotes and advice in drafting and entering into
the Front End Agreement with its Partners and in its drafting and expectation of
entering into the Back End Agreement with Digital River.

     (xiv) Fulfillment and Other Fees. The provisions for fees under Section
3(b) (iii) of the Agreement concerning Sub-sites shall apply to the Sites.
Digital River will sell the Symantec Products, pursuant to the terms and
conditions of this Agreement, under the electronic reseller and/or packaged
products provisions set forth in its Agreement, and as so indicated in the Back
End Agreement, as applicable. If Digital River is appointed as the reseller
under the terms of the Back End Agreement, as applicable, then Digital River
shall be free to set the prices to the Customers for the Symantec Products sold
on the relevant Online Store or Download Site. If Digital River is only
providing hosting and design services for the Online Store or Download Site, the
price for Symantec Products shall be set between Symantec and the purchaser, if
a direct sell, or Symantec and such other distributor or reseller. Prices and
payments from Digital River to Symantec for Symantec Products shall be as set
forth in the Agreement; provided that Digital River agrees to submit a separate
product order for each Online Store and/or Download Site, as applicable, and
purchases of Symantec Products sold through such Online Store and/or Download
Site will not be eligible for any incentive rebate programs available to Digital
River under the Agreement. All fees due hereunder by Symantec shall be invoiced
to Symantec to the following address: Attention Accounts Payable, Symantec
Corporation, 20330 Stevens Creek Blvd., Cupertino, CA 95014. All invoices will
be paid within forty-five (45) days of receipt, provided the invoice is complete
and accurate.

(xv) Ownership of Site URLs, Domain Names and Sites. Digital River agrees to
comply with and apply the same requirements set forth in Section 8 of the
Agreement in relation to the Sites, as it currently does to the Storefront.

(xvi) No Other Changes and Application of Provisions to the Sites. All other
provisions set forth in the Agreement, as amended to date, but except as
modified specifically by this Section, shall apply specifically to the Sites,
equally in the same manner as applied to the Storefront, and if there is any
ambiguity or conflict of terms, the more specific terms set forth in this
Amendment concerning the Sites, shall apply.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

25



--------------------------------------------------------------------------------



 



     (xiii) Market Partner Sites.

(a) Market Partners. Symantec may from time to time, allow certain third parties
pursuant to a separate co-marketing agreement by and between such third party
(the “Market Partner”) and Symantec to link to the Storefront and share revenue
resulting from sales through such link. The Parties shall use the attached
Storefront Initiation Form (in substantially the form provided in Exhibit L, but
which is subject to revision from time to time, by Symantec, as Symantec deems
necessary to meet administrative objectives). Each Storefront Initiation Form,
upon completion, will be governed by the terms and conditions of, and become
part of, this Agreement. Within three (3) business days of receiving a Symantec
approved Storefront Initiation Form, Digital River shall supply Symantec with
one or more Campaign URL’s for that Market Partner, and indicate such on the
Storefront Initiation Form, execute it and promptly return the same to Symantec.
Each Campaign URL shall allow Digital River to (i) track the sales generated by
Customers entering the Storefront from the Market Partner’s web site; and
(ii) pay Symantec for the Symantec Products purchased through Market Partner,
and pay the Market Partner the appropriate portion of the revenue generated in
the form of a Revenue Share, as detailed below.

(b) Fees, Payments to Market Partners.

(1) Digital River Payment Terms. Pursuant to the payment terms of Sections 11(c)
and (d) of the Agreement, Digital River shall pay Symantec for the Symantec
Products sold to End Users during such month at the Storefront.

(2) Royalty Payment and Report from Digital River to Market Partners. If a
Storefront Initiation Form calls for a revenue share to be paid to a Market
Partner, Digital River shall, no later than twenty (20) days after the end of
each calendar quarter, on behalf of Symantec, pay to each Market Partner an
amount equal to such Market Partner’s Revenue Share Percentage (as listed on the
Storefront Initiation Form) of Net Revenue but only on Net Revenue associated
with those particular Symantec Products that the Storefront Initiation Form
indicates on which the Market Partner should receive a Revenue Share. Along with
such payment, Digital River shall deliver to the Market Partner a written report
showing, in reasonable detail, the calculation of such payment for such quarter
as required in Exhibit I. The payment and report required hereunder shall be
sent to the Market Partner at the address listed on the Storefront Initiation
Form (which may be changed by Symantec upon reasonable notice to Digital River).
No later than twenty (20) days after the end of each calendar quarter, Digital
River shall confirm to Symantec in writing that it has complied with its payment
and reporting obligations pursuant to this subsection and shall provide Symantec
with a copy of the report sent to each Market Partner at the address stated in
Exhibit M. Digital River is entitled to withhold from the amounts owed to, and
to be paid to, Symantec, such amount of Revenue Share that Digital River paid to
each Market Partner on Symantec’s behalf and any other promotions, discounts or
rebates that Symantec contractually provides to Customers of the Market Partner
which results in a reduction of the proceeds that Digital River collects on a
particular sale of a Symantec Product, pursuant to this section. All other
amounts due and owing to Symantec are to be paid to Symantec pursuant to the
terms of this Agreement.

(3) Setup Costs. Symantec will pay Digital River * for adding the link to the
Storefront.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

26



--------------------------------------------------------------------------------



 



(4) Audits. Digital River shall allow the Symantec’s auditors to audit and
analyze such applicable records. Any such audit shall be permitted by Digital
River during normal business hours, upon at least fifteen (15) calendar days
notice. The cost of this audit shall be borne by the Party initiating the audit
unless the results identify a bona fide underpayment of revenue to the Market
Partner or Symantec of more than five percent (5%) of the total amount owed
during the audited period, in which case the cost of the audit shall be borne by
Digital River.”

(c) No Other Changes and Application of Provisions to the Market Partner Sites.
All other provisions set forth in the Agreement, as amended to date, but except
as modified specifically by this Section, shall apply specifically to the Market
Partner Sites, equally in the same manner as applied to the Storefront, and if
there is any ambiguity or conflict of terms, the more specific terms set forth
in this Amendment concerning the Market Partner Sites, shall apply.

     c. Customer Support Services. Digital River will provide English language
Customer support services to Customers through a toll-free telephone number in
North America on a 24 X 7 X 365 basis, and by email in the following languages:
French, German, Italian, Swedish, Spanish, English, Portuguese, Dutch, and
French Canadian. With respect to the Customer support services to be provided by
Digital River hereunder, Digital River shall meet the metrics and staffing
requirements set forth on Exhibit B hereto. In the event Symantec desires to
change the support services that Digital River is to provide hereunder, the
Parties shall mutually agree to any such changes. Specific Customer support
services to be provided by Digital River are set forth below:

     (i) Answer inquiries regarding order transactions and status by e-mail
and/or telephone.

     (ii) Answer End Users’ e-mail inquiries.

     (iii) Respond to failed credit card transactions inquiries.

     (iv) Process Internet and telephone orders with all payment options listed
in Exhibit E

     (v) Respond to failed download inquiries.

     (vi) Respond to order disputes and billing questions.

     (vii) Answer pricing questions.

     (viii) Resolve authentication problem inquiries.

     (ix) Respond to subscribe and unsubscribe requests from Customers regarding
broadcast e-mail messages on product upgrades and updates, online technical
notes, and newsletters and promotions that are sent by Digital River.

     (x) Respond to return and refund credit requests in accordance with the
policy set forth in the applicable Symantec Product EULA.

     (xi) Include Symantec in Digital River’s Chat Support beta program (or the
equivalent thereof in the event of a name change) at *.

     d. Online Support. Digital River will also provide the following online
support:



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

27



--------------------------------------------------------------------------------



 



(i) To End Users. Digital River shall (x) permit End Users to subscribe and
unsubscribe from physical and electronic communications in a real-time,
web-based interface and (y) provide End

Users the ability to review their order status online on a real-time basis for
electronic orders, and within 90 minutes during normal business hours for other
orders.

(ii) To Symantec. Digital River shall provide Symantec with secure online access
to Digital River’s order information on a worldwide, 24 X 7 X 365 basis. Such
order information shall include but not be limited to identification of the
product(s) ordered and shipping information.

     e. Shipping. For packaged Symantec Products that are then currently
available in stock, Digital River shall conduct same business day shipment of no
less than * (*%) of all orders averaged monthly, when such orders are placed
before 2:00 p.m. local time of the applicable worldwide fulfillment center.
Orders placed after 2:00 p.m. local time of the applicable worldwide fulfillment
center may be shipped the next business day. Orders that are partially available
in stock must also be shipped in accordance herewith, provided, however, that in
the event that split shipments are required as a result, * will bear the freight
expense for additional shipments after the first shipment (for which * shall
bear the cost) if the split shipment is necessary because the applicable
inventory was not available in Digital River’s stock due to the fault of
Symantec (for example, because (i) Symantec did not fulfill in a reasonable
timeframe any order made by Digital River in accordance with the procedures set
forth herein, or (ii) inaccurate Storefront forecasting provided by Symantec to
Digital River caused Digital River to have insufficient inventory of the
applicable product(s)). If the inventory was not available in Digital River’s
stock due to Digital River’s failure to maintain the minimum inventory level
required by Section 10(b) hereof, * shall be responsible for all split shipment
freight charges.

     f. Compliance with Laws. Digital River will comply with all applicable
international, national, state, regional and local laws and regulations in
performing its obligations hereunder and in any of its dealings with respect to
Symantec Products. Digital River understands that Symantec Products are
restricted by the United States Government from export to certain countries and
agrees that it will not distribute or re-export Symantec Products in any way
that will violate any of the export control laws or regulations of the United
States, including the United States Department of Commerce Denial and
Prohibition Orders, and shall not distribute, nor permit its Customers to
distribute, Symantec Products to any country, firm or person listed on such
Orders. Accordingly, Digital River shall use commercially reasonable measures to
ensure that it does not deliver Symantec Products to End Users located in
jurisdictions to which the export of Symantec Products would be prohibited under
United States or other applicable laws, including, without limitation, the
measures specified in Exhibit G. Symantec will, prior to the Launch Time,
provide Digital River with the Export Control Classification Numbers regarding
any Symantec Product and will make available to Digital River updates with
respect to any additional or modified classifications specific to Symantec
Products.

     g. Digital River’s Financial Condition. Digital River warrants and
represents that it is in good financial condition, solvent and able to pay its
bills when due. Digital River will maintain and employ in connection with its
business under this Agreement such working capital and net worth as may be
required in the reasonable opinion of Symantec to enable Digital River to carry
out and perform all of Digital River’s obligations and responsibilities under
this Agreement for the duration of its term. From time to time, upon reasonable
notice by Symantec, Digital River will furnish the Symantec Chief Financial
Officer, or his/her designee, such financial reports and other financial data as
Symantec may reasonably request.

     h. Marketing by Digital River. Digital River shall market only Symantec
Products and/or services, or third party products and/or services authorized by
Symantec, to Customers while they are in the



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

28



--------------------------------------------------------------------------------



 



Storefront, but only as pre-approved and specifically provided by Symantec.
Symantec will have no obligation to provide funding or other assistance in any
marketing of the Symantec Products by Digital River except as otherwise mutually
agreed upon by the Parties.

     i. Distribution of Packaged Symantec Products.

     (i) Digital River’s Obligations. Digital River shall offer and distribute
packaged Symantec Products to Customers purchasing from the United States,
Canada, Puerto Rico and Caribbean, United Kingdom, Germany, France, Benelux,
Italy, Spain, and Latin America Sub-sites and located within the corresponding
countries specified in Exhibit A hereto. Such distribution of packaged products
shall be further subject to the SOW(s) executed by the Parties addressing
implementation and other related issues. Digital River will distribute such
packaged products with all notices, labels, logos, packaging, warranties,
disclaimers and license agreements intact as shipped from Digital River or
Digital River contracted facility. Digital River may not open the packaging for
the Symantec Products without Symantec’s express written permission. Digital
River shall not distribute packaged Symantec Products to locations other than
the countries specified in Exhibit A hereto; provided, however, that upon
reasonable notice by Symantec, Digital River shall begin to offer and distribute
packaged Symantec products to Customers located in other countries in Symantec’s
EMEA, Asia-Pacific, and/or Latin America region(s). In such event, the Parties
shall prepare an SOW addressing development, implementation and other issues
relating to Digital River’s distribution of packaged products in such additional
locations, and the Parties will cooperate in determining the best-suited
fulfillment partner(s) for packaged products in those regions.

     1.1 Applicability. The Parties agree that the following subsections (1.2)
through (1.5) shall apply to all distribution by Digital River under the
Agreement of packaged products to countries in the European Region (as defined
in Section 3(i) of the Agreement), including countries that are added to the
definition of “European Region” by any future amendment to the Agreement after
the Amended Date of this Agreement.

     1.2 Commencement Date; Terms. Digital River shall begin offering and
distributing packaged Symantec Products to Customers located in the European
Region, as such term is defined in the Agreement, no later than ten business
days after delivery by Symantec of the applicable pricelist for packaged
Symantec Products distributed to the European Region. In the event of any future
amendment of the Agreement by the Parties to include additional countries in the
definition of “European Region,” Digital River shall begin offering and
distributing packaged Symantec Products to Customers located in the new
countries added to the definition of “European Region” no later than one
business day after the effective date of any such amendment, unless the Parties
agree in writing to another timeframe.

     1.3 Delivery Method. Digital River shall offer the following two delivery
options to Customers in the European Region who purchase packaged Symantec
Products through the Storefront: (a) standard delivery through the local postal
service and (ii) overnight delivery through UPS, DHL or a similarly reliable
overnight carrier. Symantec will reimburse Digital River for re-shipment costs
associated with lost shipments of goods shipped via postal delivery in the
European Region, for up to a maximum of three percent (3%) of the total
shipments made via postal delivery by Digital River to the European Region, at
which time postal service delivery will be immediately reviewed by both Parties.
Such delivery methods shall be reviewed by the Parties on a quarterly basis, and
Digital River shall provide Symantec with loss statistics and other reasonably
requested information for purposes thereof. In the event Symantec determines
that delivery through the carriers then being used for standard and/or overnight
delivery are unsatisfactory in one or more countries, Digital River will begin
using the different standard delivery or overnight carriers requested by
Symantec as soon as reasonably possible after such request is made by Symantec,
and the Parties shall mutually agree on any changes to the approved



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

29



--------------------------------------------------------------------------------



 



shipping costs referenced in Subsection 3(i)(i)(1.5) below that are necessary
due to the change(s) in carriers.

     1.4 Customer Shipping Costs. Digital River shall not charge Customers more
than the applicable approved shipping charges in the table attached as Exhibit O
hereto for delivery of packaged products in the European Region or the Americas,
calculated at the then current exchange rate from U.S. Dollars to the applicable
local currency in which the Customer pays for the purchased products.

     1.5 Customer Payment Options. Digital River shall make available to
Customers the credit card and direct debit card payment options required by
Exhibit E to the Agreement, but shall not be required to make the cash on
delivery payment option available until notice by Symantec (if any) at a later
date after further evaluation of such option. In the event Symantec requests
Digital River to begin making the cash on delivery payment option available to
Customers, the Parties will further address the details in a separate SOW or
Amendment to this Agreement.

     (ii) Latin America Packaged Products

     1.1 Applicability. The following terms shall apply to all distribution by
Digital River under the Agreement of packaged products to Customers purchasing
from the Latin America Sub-site and located within the countries defined as
shipping locations corresponding to the Latin America Sub-site (as defined in
Section 3(i)of the Agreement), including countries that are added to the
definition of shipping locations corresponding to the Latin America Sub-site by
any future amendment to the Agreement.

     1.2 Commencement Date; Terms. Digital River shall begin offering and
distributing packaged Symantec Products to Customers purchasing from the Latin
America Sub-site and located within the countries defined as shipping locations
corresponding to the Latin America Sub-site, as such shipping locations are
defined in the Agreement, no later than ten business days after delivery by
Symantec of the applicable pricelist for such packaged Symantec Products. In the
event of any future amendment of the Agreement by the parties to include
additional countries in the definition of shipping locations corresponding to
the Latin America Sub-site, Digital River shall begin offering and distributing
packaged Symantec Products to Customers located in the new countries added to
the definition of shipping locations corresponding to the Latin America Sub-site
no later than one business day after the effective date of any such amendment,
unless the parties agree in writing to another timeframe.

     1.3 Delivery Method. Digital River shall offer delivery to Customers
purchasing packaged Symantec Products from the Latin America Sub-site via
traceable, express delivery through FedEx or a similarly reliable express
carrier that can provide traceable delivery service. For those Customers located
in the United States and purchasing packaged Symantec Products from the Latin
America Sub-site, Digital River shall also offer standard delivery through the
U.S. postal service and, except for those Customers located in Hawaii and
Alaska, traceable, express delivery through UPS. Such delivery methods shall be
reviewed by the parties on a quarterly basis, and Digital River shall provide
Symantec with loss statistics and other reasonably requested information for
purposes thereof. In the event Symantec determines that delivery through the
carrier(s) then being used for delivery is unsatisfactory in one or more
countries, Digital River will work with Symantec to find an alternative carrier
that the parties mutually agree to. The parties shall mutually agree on any
changes to the approved shipping costs referenced in Subsection 3(i)(iii) of
this SOW that are necessary due to the change(s) in carrier(s).



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

30



--------------------------------------------------------------------------------



 



     (iii) Customer Shipping Costs. Digital River shall not charge Customers
more than the applicable approved shipping charges in the table attached as
Exhibit O hereto for delivery of packaged products purchased from the Latin
America Sub-site, calculated at the then current exchange rate from U.S. Dollars
to the applicable local currency in which the Customer pays for the purchased
products. In the event that a carrier chooses to increase its shipping rates,
Digital River shall notify Symantec in advance. Symantec may then choose to
eliminate that carrier as an option and/or the parties may work together to come
to a mutual agreement on an alternative carrier.

     j. Security. Digital River shall comply with the security requirements set
forth in Exhibit H attached hereto.

     k. Symantec Marketing Opportunities and Promotions. From time to time,
Symantec may send out direct mailings to Customers and potential Customers
offering a discount or instant electronic rebate on the purchase price of
Symantec Products and/or free shipping and handling. Digital River agrees to
honor such promotional mailings and Symantec shall reimburse the exact dollar
amount of such discounts, instant electronic rebates and free shipping and
handling promotions actually honored by Digital River to Customers.

     l. Download Warranty Service aka Electronic Download Service (“EDS”).

               (i) Download Warranty Service. Digital River shall offer the
Download Warranty Service through the Storefront, which may be purchased by
Symantec Customers simultaneously purchasing Symantec Products through the
Storefront. “Download Warranty Service” shall mean a service which, when
purchased by a Customer, will give the Customer the right to re-download any
Symantec Product purchased through the Storefront within one year of the date of
purchase of such product, for the sole purpose of reinstalling a replacement
copy of such Symantec Product on the Customer’s computer in the event the
Customer has reformatted his/her hard drive, inadvertently uninstalled the
Symantec Product, or changed computers. Such right to re-download shall only
apply to the Symantec Product version originally purchased by the Customer
simultaneously with the purchase of the Download Warranty Service, and the
re-downloaded Symantec Product shall be considered a replacement of the
originally purchased product, which replacement continues to be subject to the
applicable product EULA.

               (ii) Discontinuation of Service. Symantec may terminate Digital
River’s right to offer and sell the Download Warranty Service if a notice of
breach relating to this service remains uncured for a period of thirty (30) days
after delivery of notice in compliance with Section 21 of the Agreement. Digital
River shall continue to offer the Download Warranty Service under the terms set
forth herein unless or until this right is terminated per the termination
provisions set forth herein, or the Parties mutually agree to terminate this
right or the Parties otherwise modify it as agreed in an amendment to this
Agreement executed by both Parties. Digital River agrees that Symantec shall
have the right to terminate Digital River’s right to offer the service at any
time upon five business days’ written notice if a breach of the security
requirements set forth in Exhibit H are not remedied within five (5) business
days from delivery of notice, in compliance with Section 21 of the Agreement.
Symantec may agree, in its sole discretion, to provide an extension of this time
period if Symantec is satisfied that Digital River has a plan to, and is acting
to, mitigate the failure and to correct the problems.

               (iii) Details to Customer. Digital River shall provide Storefront
Customers with an accurate description of the terms and conditions of the
Download Warranty Service as specified in Subsection 3(l)(i) hereof, and shall
submit such terms and conditions to Symantec for its pre-approval. If Symantec
requests, Digital River will structure the order page on which the Customer will
indicate whether



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

31



--------------------------------------------------------------------------------



 



he/she will purchase the Download Warranty Service such that the Customer is
required to take an action to order the service.

               (iv) As consideration for the right to sell the Download Warranty
Service or EDS granted to Digital River by Symantec herein, Digital River shall
pay Symantec * (*) of the fees that Digital River charges the End User. Digital
River shall charge the End Users whatever fee it so determines. Although the
Parties agree that Digital River may set such pricing in its sole discretion as
it so determines, the Parties acknowledge that * ($*) is the estimated retail
price for a download warranty service. The amounts owed by Digital River to
Symantec under this paragraph shall be applied as a credit on the monthly
invoice(s) sent by Digital River to Symantec pursuant to Section 11(b) of the
Agreement. Such invoice(s) will contain information reflecting Digital River’s
method of calculating the total credit applied. If no invoice is sent to
Symantec in a particular month, Digital River will apply the credit to the next
invoice sent to Symantec, or at Symantec’s request, to a Symantec marketing
campaign.

(a) Within 5 days after the end of the first month of the Trial Period, Digital
River shall provide a report to Symantec with the following information for the
first month of the Trial Period: (i) percentage of Customers that simultaneously
purchased one or more Symantec Products and the Download Warranty Service for
such product(s) and (ii) statistics reflecting which Symantec Products were
purchased by Customers with the Download Warranty Service.

(b) Digital River shall make the following Customer and product information for
Customers that purchased the Download Warranty Service available on an ongoing
basis through Digital River’s remote management tool, or if temporarily not
available through the remote management tool, Digital River will send such
information electronically to Symantec on a weekly basis: Customer name,
address, telephone number and email address; name, version number and SKU of the
Symantec Product(s) for which the Download Warranty Service was purchased; and
the Download Warranty Service purchase date.

(c) Within 15 days following the end of any month during which Digital River is
offering the Download Warranty Service through the Storefront, Digital River
shall provide a report to Symantec with the following information for the
previous month: (i) the number of Customer service/technical support calls
received in which a Customer had a question or issue relating to the Download
Warranty Service and the total number of minutes it took to resolve each such
call and (ii) Digital River’s Net Receipts from sales of the Download Warranty
Service.

     (v) Any Customer service/technical support calls in which a Customer has a
question or issue relating to the Download Warranty Service shall not be
included as part of Digital River’s Customer Service Expense under Section 11(h)
of the Agreement.

               (m) * (*) Hours A Quarter. The Parties agree that each quarter,
Digital River will provide no less than * (*) hours of project consulting time,
which shall be for any project that Symantec determines, in its sole discretion.
All projects shall be pursuant to a signed Statement of Work (“SOW”). If
Symantec does not use all of the hours in a quarter, there is no carry over of
the hours to the next quarter. Digital River shall provide detailed reports on
all hours of work performed for billing purposes, including the first * (*)
hours each quarter. All hours of work above this quarterly allowance of * (*)
shall be paid at the Consulting Rate. The * (*) hours shall not include any fees
for any modifications to Digital River’s infrastructure to comply with its
obligations under the terms of this Agreement, and such necessary changes shall
not be considered a project.

4. Privacy and Ownership of Customer Information.

     a. Symantec Privacy Policy; Use and Ownership of Customer Information .
Digital River shall (i)



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

32



--------------------------------------------------------------------------------



 



post the Privacy Policy on each Sub-site in the applicable language of such
Sub-site, (ii) update such Privacy Policy on each Sub-site from time to time
upon notice from Symantec that such Privacy Policy has been changed and
(iii) comply with all the obligations of Symantec described in such Privacy
Policy in connection with all Customer transactions conducted through the
Storefront. Digital River shall not request any Customer Information that is not
required to perform its obligations hereunder. Digital River agrees that all
Customer Information is the property of Symantec and Digital River may only use
such information to perform its obligations hereunder or as requested by
Symantec, and for no other purpose. Digital River further shall (i) keep all
Customer Information strictly confidential, provided that Digital River may
provide necessary Customer Information to payment processors solely in
connection with processing payments from Customers for Symantec Products and
(ii) delete all Customer Information from its records and systems after it is no
longer reasonably necessary for Digital River to retain such information to
perform its obligations hereunder. Further Digital River must comply with
various foreign laws which require a notice to the Customer that Digital River
is the entity collecting the information on behalf of Symantec and will do so in
compliance with the posted Symantec Privacy Policy. The process of collecting
data must inform the Customer that all payment related information will be used
only by Digital River to process the order and that all other provided
information will be used solely by Symantec as indicated in the Symantec Privacy
Policy. The process required must allow the Customer to access his or her own
Customer Information collected by contacting Customer support and asking them to
amend or otherwise designate the Customer as opted out and not to be contacted
or when such automated technology later becomes available and is implemented by
mutual agreement of the Parties, allow the Customer to directly access his or
her own Customer Information collected and amend or otherwise designate the
Customer as opted out and not to be contacted.

     b. Disclosures to Customers; Customer Choice. In connection with processing
Customer orders, Digital River shall (i) distinguish between “required” and
“non-required” fields in the order entry process, (ii) disclose how the Customer
Information provided may or will be used and (iii) present Customers with opt
out or opt in options on order pages, which options shall require Customers to
give permission for subsequent uses of their personal information by Symantec or
third parties for purposes of providing notification of product upgrades, new
services and/or products, newsgroups, special offers, seminars or other
marketing purposes, except in all EU countries, where only opt-in options will
be presented to those Customers. For Sub-Sites serving North America, fields for
consent options will have default answers (with the default set at “consent”) or
field validation methods that force decisions such that fields are not left
unanswered. For Sub-sites serving all other regions in the Territory, fields for
consent options will have default answers (with the default set at “no consent”)
or field validation methods that force decisions such that fields are not left
unanswered, except in all EU countries, where only an opt-in is provided. The
foregoing consent options and default answers may be modified at Symantec’s
discretion.

     c. AntiSpam Policies and All Messaging to Customers. Digital River shall
comply with Symantec’s internal Anti-Spam Policy, as relayed to Digital River
from time to time, and which is subject to change at Symantec’s sole discretion,
from time to time, effective upon Digital River’s receipt of an updated version
from Symantec. Any and all messaging that Digital River sends out on behalf of
Symantec, electronic or otherwise, shall be first approved in writing or email
by the Vice President of Global On-Line Sales of Symantec. Digital River shall
not send any messages to Symantec’s Customers or any visitors to Shop Symantec
which are other than those requested by Symantec and shall not use any Customer
list of Symantec’s for any purpose, other than for Symantec’s benefit, as
directed by Symantec.

5. Use of Symantec and Digital River Names.

     a. Symantec Name.

               (i) Orders. All Internet orders processed by Digital River,
including orders from the



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

33



--------------------------------------------------------------------------------



 



Storefront and Try/Buy sections, must have the look and feel of Symantec.

               (ii) Telephone. Digital River shall use the name “Symantec Order
Desk” when answering telephone lines that are dedicated to providing services
for eligible End Users.

               (iii) Documents. Digital River shall use the name “Shop Symantec”
on its correspondence when it deals with Symantec Customers, and when it bills
Customers’ credit cards.

               (iv) Invoices; Confirmations. Digital River shall use the name
“Shop Symantec” and the appropriate Digital River address when it sends invoices
and confirmations to Symantec Customers.

               (v) Nonaffiliation. If at any point during the term of this
Agreement, Digital River publishes, either orally or written, any promotion of
Symantec Products or services, Digital River shall use a disclaimer that states
that Digital River is not an affiliate of Symantec in such promotion. At no time
will Digital River hold itself out to be an affiliate of Symantec, either orally
or in writing.

               (vi) Other. Digital River may use the name “Shop Symantec” for
other purposes for which it requests and receives written permission to do so.
Digital River does not have a license to use the Symantec name, or any variation
thereof, for any purposes not listed above.

     b. Digital River Name. Digital River shall not display its name or any of
its trademarks or other identifying marks at any location on the Storefront
except as directed by Symantec to provide notice that Digital River is a
contracted vendor and on the order processing page prior to receiving Customers’
credit card information for purposes of notifying Customers that the applicable
credit card charge will be made by Digital River.

6. Symantec’s Trademarks, Trade Names and Copyrights.

During the term of this Agreement, Digital River is authorized by Symantec to
use the trademark “Symantec,” the Symantec logos for Symantec Products and the
designations “Symantec Order Desk” and “Shop Symantec” in connection with
Digital River’s services under this Agreement. Digital River’s use of such
trademark, logos, and designations will be in accordance with Symantec’s
policies in effect from time to time, including but not limited to trademark
usage and cooperative advertising policies. Digital River shall not alter,
erase, deface or overprint any trademark, copyright, trade name, or other
proprietary right notice on anything provided by Symantec. Digital River
acknowledges that Symantec owns and retains all copyrights and other proprietary
rights in all Symantec Products, and agrees that it will not at any time during
or after this Agreement assert or claim any interest in or do anything that may
adversely affect the validity or enforceability of any trademark, trade name,
copyright or logo belonging to or licensed to Symantec (including, without
limitation, any act, or assistance to any act, which may infringe or lead to the
infringement of any copyright in Symantec Products). All rights not expressly
granted herein are reserved by Symantec. Nothing in the Agreement or in the
performance thereof, or that might otherwise be implied by law, shall operate to
grant Digital River any right, title, or interest in Symantec’s trademarks and
logos. Digital River’s use of Symantec’s trademarks and logos shall inure solely
to the benefit of Symantec. Digital River hereby assigns all rights it may
acquire by operation of law or otherwise in Symantec’s trademarks and logos,
including all goodwill associated therewith. Digital River will not alter,
reverse engineer, decompile, disassemble or rent the Symantec Products or
otherwise attempt to learn the source code, structure, or algorithms underlying
the Symantec Products. Digital River will not sell, lend or transfer any user
manual or printed documentation or other materials included with Symantec
Products separately from the distribution of Symantec Products.

7. Digital River’s Trademarks, Trade Names and Copyrights.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

34



--------------------------------------------------------------------------------



 



During the term of this Agreement, Symantec is authorized by Digital River to
use Digital River’s trademarks and logos in connection with Symantec’s
advertisement and promotion of the Storefront. Symantec’s use of such trademark
and logos will be in accordance with Digital River’s policies in effect from
time to time, including, but not limited to, trademark usage and cooperative
advertising policies. Symantec will not at any time during or after this
Agreement assert or claim any interest in or do anything that may adversely
affect the validity or enforceability of any trademark, trade name, copyright or
logo belonging to Digital River. All rights not expressly granted herein are
reserved by Digital River. Nothing in the Agreement or in the performance
thereof, or that might otherwise be implied by law, shall operate to grant
Symantec any right, title, or interest in Digital River’s trademarks and logos.
Symantec’s use of Digital River’s trademarks and logos shall inure solely to the
benefit of Digital River. Symantec hereby assigns all rights it may acquire by
operation of law or otherwise in Digital River’s trademarks and logos, including
all goodwill associated therewith.

8. Ownership of Storefront URLs and Domain Names.

Symantec shall designate and own the URLs that are to be used for the
Storefront, any Sub-sites, Sites and Market Partner Sites. These ownership
rights extend to all domain names and URLs required to functionally operate the
Storefront site, any Sub-sites, Sites and Market Partner Sites, including, but
not limited to, Storefront URLs and Key server URLs. Symantec grants Digital
River limited rights to the URLs to the extent that access to the URLs is
necessary in order for Digital River to meet its obligations hereunder.

9. Reporting; Records; Inspection; Purchase Orders.

     a. Notification. Digital River will notify Symantec in writing of any claim
or proceeding involving Symantec Products within ten (10) days after Digital
River learns of such claim or proceeding. This notification requirement shall
not include claims relating to service or credit card charges. Digital River
will report promptly to Symantec all claimed or suspected product defects.
Digital River will also notify Symantec in writing not more than thirty
(30) days after any change in the control of Digital River or any transfer of
more than twenty-five percent (25%) of Digital River’s voting control or a
transfer of substantially all its assets.

     b. Reporting. Digital River must provide Symantec with the reports and
access to reporting information set forth below. All reports provided by Digital
River must have the capability of being sorted or totaled on every field.

               (i) Online Reporting Tool. Digital River shall provide Symantec
access on a 24 X 7 X 365 basis to its online reporting tool that will provide
Symantec the ability to obtain all sales and marketing data relating to the
Symantec Products as fully updated by Digital River each 24 hours. The data made
available by such online reporting tool shall at a minimum include all Customer
Information gathered by Digital River in the course of performing its
obligations hereunder, other than credit card numbers of other financially
sensitive information, and the following sales data for each product sold:
Customer name, Customer billing and email addresses, product sold, SKU,
quantity, price, country code and promotional code/campaign ID. Such online
reporting tool will provide authenticated access to authorized Symantec
employees on a worldwide basis. Within 30 days after the initial launch of the
Storefront by Digital River, Digital River shall add a feature to the online
reporting tool that will permit Symantec to obtain sales and marketing data
relating to Try/Buy software.

               (ii) Site Reporting. Digital River shall provide Symantec the
site reports detailed in Exhibit I, as may be amended by Symantec from time to
time upon reasonable notice to Digital River,



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

35



--------------------------------------------------------------------------------



 



either through the online reporting tool described in the foregoing subsection,
or by electronic transmission if not available through the online reporting
tool. If Symantec makes a request for a new report or a change to an existing
report, the Parties will prepare and mutually agree upon an SOW with respect
thereto.

               (iii) EDI Sell-Through and Returns Reporting. Digital River shall
(a) provide to Symantec electronically on a daily basis the EDI sell-through
reports containing the information set forth in Section 1 of Exhibit K hereto
and (b) provide to Symantec electronically on a weekly basis the product returns
reports containing the information set forth in Section 2 of Exhibit K hereto,
as such Exhibit K may be amended by Symantec from time to time upon the mutual
written agreement of the Parties. The Parties agree that the daily EDI
information feed provided for in Section 9(b)(iii) of the Agreement shall be
based on a three-day lag period (i.e., the EDI sell-through information
submitted on a given day shall relate to Storefront sales three days prior) and
be presented in accordance with the EDI template provided by Symantec. In
addition, with respect to any Symantec Products sold through the Sub-sites that
have List Prices in currencies other than the U.S. Dollar, the price reflected
in the EDI information feed to be paid to Symantec by Digital River for such
Symantec Products shall be noted in U.S. Dollars. Digital River shall determine
the amount owed to Symantec in U.S. Dollars for each such Symantec Product by
using a published exchange rate for the date of the sale of such product by DR
to the Customer in order to convert the amount owed in the applicable List Price
currency for such product to a total in U.S. Dollars.

               (iv) Penetration Report. Digital River shall provide Symantec
with a penetration report (“Penetration Report”) by the tenth (10th ) day of
each month for the prior month sales which contains the information prescribed
in the template provided by Symantec. The price reflected on such Penetration
Report as the amount to be paid by Digital River to Symantec for any Symantec
Products sold through the Sub-Sites that have List Prices in currencies other
than the U.S. Dollar shall be calculated in the same manner as required for the
daily EDI reports.

     c. Records and Audits. Digital River will maintain its records relating to
distribution of Symantec Products for at least three (3) years after their
creation, and will permit Symantec or its representative to examine such records
upon reasonable notice during reasonable business hours. Symantec or any such
representative shall agree to hold information obtained in such examination in
confidence and shall only reveal to Symantec such information as is necessary to
verify Digital River’s compliance or noncompliance with this Agreement. Digital
River will promptly pay any payments found due by such an examination, plus
interest, and if any examination discloses a shortfall in any payments due
Symantec in a calendar quarter of more than five percent (5%), Digital River
will pay the reasonable fee of the auditors for that examination.

     d. Audit of Packaged Product Inventory. Symantec or its representative
shall have the right to inspect the packaged Symantec Products inventory held by
Digital River upon reasonable notice at all reasonable times.

     e. Purchase Orders.

               (i) Purchase Order Procedures for all Symantec Products. Digital
River shall submit purchase orders to Symantec Order Services at the address
listed in Section 5 of Exhibit K hereto for packaged Symantec Products, which
purchase orders shall indicate for each product the product name and SKU,
quantity ordered and List Price. The terms and conditions of this Agreement and
the Symantec confirmation will apply to each order accepted by Symantec
hereunder. Should there be conflicts in terms between Symantec’s confirmations
and this Agreement, the terms of this Agreement shall control. The provisions of
Digital River’s form of purchase order or business forms will not apply to any
order notwithstanding Symantec’s acknowledgment or acceptance of such order.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

36



--------------------------------------------------------------------------------



 



               (ii) Additional Purchase Order Policies for Packaged Symantec
Products. All of Digital River’s orders for packaged Symantec Products shall be
in shipping carton quantities (or integral multiples thereof) and shall be
subject to acceptance in writing by Symantec at its principal place(s) of
business and shall not be binding until the earlier of such acceptance or
shipment, and, in the case of acceptance by shipment, only as to the portion of
the order actually shipped. Symantec reserves the right to cancel any orders
placed by Digital River and accepted by Symantec as set forth above, or to
refuse or delay shipment thereof, as it so desires if Digital River (a) fails to
make any payment as provided in this Agreement or under the terms of payment set
forth in any invoice or otherwise agreed to by Symantec and Digital River,
(b) fails to meet reasonable credit or financial requirements established by
Symantec, including any limitations on allowable credit, (c) otherwise fails to
comply with the terms and conditions of this Agreement or (d) in Symantec’s
opinion, has an excess inventory of packaged Symantec Products. Symantec also
reserves the right to cancel any orders for Symantec Products deleted from
Exhibit A to this Agreement pursuant to Section 2.d.(iii) without liability of
any kind to Digital River or to any other person. No such cancellation, refusal
or delay will be deemed a termination (unless Symantec so advises Digital River)
or breach of this Agreement by Symantec.

               (iii) Acceptance of North America Purchase Orders by Digital
River for Purchase on the Storefront. Digital River agrees to accept purchase
orders from small business and Enterprise Customers on the Storefront that
purchase more than Five Hundred Dollars ($500) if the purchase order is in the
form set forth in Exhibit T (the “Customer Purchase Order"). Digital River
hereby * associated with accepting the Customer Purchase Orders, including but
not limited to *. Digital River shall settle the Symantec’s invoices and pay
Symantec in full, notwithstanding any default on the part of End Users to pay
Digital River. Digital River will ensure that the Customer Purchase Order
process remains available in accordance with the Service Level Requirements set
forth in Exhibit F. Digital River shall ensure that the End User experience with
the Customer Purchase Order is as follows:



  o   Customer decides to purchase a Symantec Product     o   Shopping cart page
displays “Pay on Purchase Order”     o   Customer completes the Customer
Purchaser Order and submits it to Digital River electronically     o   Digital
River communicates approval or denial of credit within no more than forty-eight
(48) hours     o   If approved, Customer will have the ability to download the
Symantec Product(s), have physical versions shipped, or license certificate
generated once they complete the process.

10. Packaged Symantec Products.

     a. Consignment of Packaged Symantec Products; Title. Digital River shall
hold all packaged Symantec Products ordered and received from Symantec under
this Agreement on a consignment basis. Title to all Symantec Products held on
consignment is reserved by Symantec until the sale of the Symantec Products by
Digital River to End Users. At the moment of sale of Symantec Products to End
Users, title shall pass from Symantec to Digital River, and then immediately
from Digital River to the End User. Until such time as title passes to the End
User, Digital River shall have no right to pledge, mortgage, or otherwise
encumber Symantec Products. Digital River agrees to cooperate with Symantec in
effecting protections afforded consignment sellers under the Uniform Commercial
Code, including the execution of UCC-1 financing statements. Symantec shall be
responsible for the preparation of such financing statements for Digital River’s
review and signature, and for the filing of such financing statements and
payment of filing costs. No security interest shall be granted in the proceeds
from the sale of the consigned Symantec Products.

     b. Inventory. Digital River will maintain warehousing facilities and an
inventory of packaged



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

37



--------------------------------------------------------------------------------



 



Symantec Products sufficient to serve adequately the needs of the Storefront
Customers on a reasonably timely basis. Digital River will maintain a minimum of
four weeks of packaged product inventory and a maximum of six weeks of packaged
product inventory based on Symantec’s forecast for the Storefront for the
applicable quarter.

     c. Storage and Segregation of Symantec Products. Without the prior written
consent of Symantec, Digital River shall not store any Symantec Products held on
consignment at any location other than at the Digital River contracted or owned
facility to which Symantec ships such Symantec Products. Digital River shall
clearly label Symantec Products as products and property owned by Symantec and
held by Digital River on consignment. Digital River shall not use any Symantec
Product inventory purchased or held by Digital River under any agreement between
the Parties other than this Agreement to fulfill Customer purchases made through
the Storefront.

     d. Shrinkage; Insurance. Digital River shall be responsible for any
shrinkage due to loss or damage to any Symantec Products while on consignment.
For purposes of calculating any Digital River liability due to shrinkage, the
value of such consigned goods shall be based upon Symantec’s cost of
manufacturing the applicable products that were lost or damaged. Without
limiting the foregoing, Digital River agrees to use commercially reasonable
efforts to protect and preserve the Symantec Products while on consignment and
to use all reasonable precautions with its staff and facilities to prevent
unauthorized access to, removal of, or interference with, the Symantec Products.
Digital River further agrees to maintain all-risk property insurance in an
adequate amount to fully insure all Symantec Products while on consignment,
wherever located, and will cause Symantec to be named as an additional insured
on such policy throughout the term of this Agreement. Such insurance shall
indicate that the coverage with respect to Symantec will be primary without
right of contribution of any other insurance carried by Symantec.

     e. Shipment. All packaged Symantec Products purchased directly from
Symantec will be shipped by Symantec F.O.B., Symantec’s point of delivery.
Shipments will be made to Digital River’s identified warehouse facilities or
freight forwarder. Symantec will be responsible for paying all shipping, freight
and insurance charges.

     f. Risk of Loss. Title to Symantec Products ordered by Digital River is
reserved by Symantec until sale by Digital River to End Users. However, all risk
of loss or damage will pass to Digital River, or to such financing institution
or other parties as may have been designated to Symantec by Digital River, upon
delivery by Symantec to Digital River. Symantec will bear the risk of loss or
damage in transit.

     g. Partial Delivery. Unless Digital River clearly advises Symantec to the
contrary in writing, Symantec may make partial shipments on account of Digital
River’s orders, to be separately invoiced and paid for when due.

     h. Delivery Schedule; Delays. Symantec will use reasonable efforts to meet
Digital River’s requested delivery schedules for packaged Symantec Products, but
Symantec reserves the right to refuse, cancel or delay shipment to Digital River
as it so desires. Should orders for Symantec Products exceed Symantec’s
available inventory, Symantec will allocate its available inventory and make
deliveries on a basis Symantec deems equitable, in its sole discretion, and
without liability to Digital River on account of the method of allocation chosen
or its implementation. In any event, Symantec shall not be liable for any
damages, direct, consequential, special or otherwise, to Digital River or to any
other person for failure to deliver or for any delay or error in delivery of
Symantec Products for any reason whatsoever.

     i. Account Receivables in Trust. Until such time as payment is received by
Symantec, Digital River shall hold the account receivables from the sale of any
packaged Symantec Products to End Users in trust for Symantec. Digital River
shall have no right, title, or interest in, and shall not pledge, mortgage, or



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

38



--------------------------------------------------------------------------------



 



otherwise encumber such accounts receivables.

     j. Field Destruction. Digital River and Symantec entered into a separate
written agreement dated Logistics RMA Destruction Supplier Review Checklist
agreement on July 22, 2002 (the “Field Destruction Agreement”), so that Digital
River may destroy obsolete inventory in the field subject to the terms and
conditions of such Field Destruction Agreement, this Agreement, and pursuant to
the executed Certification, attached hereto as Exhibit V (the “Certification”).
The terms and conditions of all specific, executed Certifications and the Field
Destruction Agreements are incorporated herein by reference. Digital River
agrees to assume sole responsibility for managing the audit and destruction of
obsolete product for packaged Symantec Products at Digital River’s sole expense,
all as pursuant to the terms of this Agreement, the Certification and the Field
Destruction Agreement. Digital River will contract with a third party, which
third party selection and contract terms and conditions must be approved by
Symantec, for audit and destruction services to be performed in compliance with
Symantec’s requirements, a copy of which requirements will be attached to such
Field Destruction Agreement as an Attachment A and incorporated by reference
herein. Symantec and Digital River will accept the third party’s count as final,
however Symantec reserves the right, in its sole discretion, to audit any count
hereunder. Digital River and third party will comply with the RMA procedures
provided by Symantec, as may be modified from time to time unilaterally by
Symantec.

11. Pricing and License Fees; Payments; Payment Terms; Taxes, Tariffs.

     a. Digital River Pricing to End Users. Although Symantec may provide and
change from time to time a suggested retail price (“ERP”) for the Symantec
Products, Digital River shall be free to set and offer End Users any price
(license fee) for the Symantec Products.

               (i) Pricing When Symantec Does Direct Sale on Sites For Partners
Under Section 3(b)(xii). From time to time, Symantec may agree to a direct sale
to the Partners under the terms of the Front End Agreement for a particular Site
and then only engage Digital River to provide hosting and design services for
the Site. If such an arrangement is indicated in the Back End Agreement, the
price for the Symantec Products will be set by Symantec directly for the
Partner’s End Users and the terms for payment and pricing are between the
Partner’s End Users (or if purchased by the Partner, then the Partner) and
Symantec only. Symantec shall pay Digital River its ERP, per the terms of the
Agreement, if Symantec requires Digital River to deliver any boxed product in
the Back End Agreement. If the direct sale is pursuant to a download site, then
Symantec shall pay Digital River its standard per transaction or per download
fee as indicated in the relevant Back End Agreement, which will clearly indicate
the transaction is a direct sale by Symantec arrangement. All other terms of
Section 11 shall apply to such Sites unless otherwise specifically modified
herein.

     b. Payments by Symantec to Digital River. Digital River’s sole compensation
for its services under this Agreement will be its margin obtained through its
resale of Symantec Products and the fees expressly agreed by the Parties herein
or in one or more separate SOWs. Digital River shall invoice Symantec on a
monthly basis for any fees owing by Symantec to Digital River hereunder.
Invoices shall be mailed to Symantec Accounts Payable at the address set forth
in Section 21 hereof, and shall be due and payable thirty (30) days after
receipt by Symantec.

     c. Payments by Digital River to Symantec.

               (i) Symantec Pricing to Digital River. From time to time,
Symantec shall provide Digital River with price lists setting forth the
undiscounted prices from Symantec to Digital River for the Symantec Products
(“List Price(s)”). The current price lists for the Symantec Products as of the
Amended Date is set



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

39



--------------------------------------------------------------------------------



 



forth as Exhibit A to this Agreement. Symantec’s Revenue Accounting department
and E-commerce Marketing team will maintain and update the Symantec Products in
terms of both product lines offered, their SKUs listing and any pricing changes,
and forward this updated list to Digital River for the purpose of calculating
the price adjustment for the actual final price that Digital River pays to
Symantec, in accordance with the Partner Efficiency Sharing Model, as indicated
below. Unless otherwise noted and provided as separate lists in Exhibit A, the
List Price and the ERPs are the same.

               The actual final price that Digital River pays Symantec for each
Symantec Product that is a consumer product shall be based upon the Partner
Efficiency Sharing Model set forth below, which is determined, based upon the
volume of sales made by Digital River. Starting from the Amended Date, the
calculation for the first two monthly remittances from Digital River to Symantec
of each quarter will be based upon the previous established rate of * percent
(*%). At the conclusion of the third month from the Amended Date, Symantec and
Digital River will calculate the rate to be applied for the quarter concluded.
Thereafter, at the end of each quarter, the Parties will agree on an estimated
“Revenue @ ERP” for the upcoming quarter which shall be no less than the prior
quarter’s actual “Revenue @ ERP”. After the conclusion of each quarter, a true
up against the actual “Revenue @ ERP shall be performed per the schedule set
forth below. The amount due for consumer Symantec Products will be determined as
follows: (i) the actual total dollar value of the consumer Symantec Products
sold for the quarter (which amount shall be derived from the “penetration
report” generated by Digital River) (the “Net Discounted Sales”) will be
multiplied by four (4) to annualize the amount, then (ii) locate that total
amount in the column “Revenue @ ERP” on the Partner Efficiency Sharing Model
below and (iii) find the * indicated at such level of “Revenue @ ERP” in the
Partner Efficiency Sharing Model. The applicable percentage discount will be
applied to the Net Discounted Sales for such consumer Symantec Products to
determine the discount to the List Price that Digital River shall pay Symantec
for the Symantec Products. The Parties agree to communicate the actual amount
due to Symantec on the fourth day of the next quarter.

               A finalized activity report will be sent to Symantec on the tenth
(10th) of each month. Digital River shall pay Symantec the amount due by no
later than the twentieth (20th) of each month. There are no other annual catch
up adjustments or rebates based upon other quarterly activity that will be
applied in determining the final price that Digital River shall pay Symantec for
the Symantec Products. Subject to the foregoing requirement, Symantec reserves
the right to from time to time increase or decrease its List Prices to Digital
River and the ERPs for the Symantec Products, which changes shall be effected by
Symantec’s delivery to Digital River of an updated price list. The Partner
Efficiency Sharing Model will be revisited by the Parties and may be adjusted by
a mutually signed amendment on the second anniversary of the Amended Date.

               The final price that Digital River pays for each Enterprise
Symantec Product shall be equal to *% of * for such Enterprise Symantec Product.
This percentage will be revisited by the Parties and may be adjusted by a
mutually signed amendment on the first anniversary of the Amended Date.

               The final price that Digital River pays for consumer and small
business for APAC shall be equal to * percent (*%) of * for such Symantec
Product excluding Symantec Product sold through Australia and New Zealand
English Language Stores being hosted on Digital River’s V3 Platform, which will
be paid at * percent (*%). Such percentage that is applied to List Price will be
varied based on Digital River’s roadmap and schedule for shipping into APAC
countries. Digital River represents that it will make best efforts to ship to
APAC in accordance with the roadmap it delivered to Symantec. Should the
schedule, which is attached as Exhibit U be changed or not fulfilled, Symantec
reserves the right to reduce the percentage accordingly upon written notice to
Digital River. This percentage will be revisited by the Parties and may be
adjusted by a mutually signed amendment on the first anniversary of the Amended
Date.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

40



--------------------------------------------------------------------------------



 



Partner Efficiency-Sharing Model.
*
*

             
*
*
    *%    
*
    *%    

*

*

*

               (ii) Invoicing. For all ESD products, Symantec shall invoice
Digital River for Purchase First products sold to End Users, and for Try/Buy
products downloaded and subsequently purchased by End Users. For packaged
Symantec Products, Symantec shall invoice Digital River for stock shipped and
sold to End Users (even if payment has not been collected from any End User) and
for shrinkage as outlined in Section 10(d)of the Agreement.

For the Symantec Products sold through the Sub-sites that have List Prices in
currencies other than the U.S. Dollar, Symantec will invoice Digital River in
U.S. Dollars based on the currency conversion calculated by Digital River as
required by Section 9(iii) of the Agreement and transmitted through the EDI
report for processing by Symantec. Symantec understands that Digital River’s
internal processes are structured such that Digital River automatically sends
payment to Symantec based on the monthly Penetration Report processed by Digital
River. To the extent there are any discrepancies in the amount owed to Symantec
based on the daily EDI reporting and the monthly Penetration Report, the Parties
shall cooperate to reconcile such discrepancies in order to determine the amount
actually owed by Digital River to Symantec based on the number of Symantec
Product units actually sold and the applicable List Prices.

               (iii) Digital River Payment Terms. On the 20th day of each month,
Digital River shall (x) settle all Symantec invoices for the previous month’s
sales and shrinkage by wire transfer and (y) send remittance advice to Symantec
Accounts Receivable at the address set forth on Section 4 of Exhibit K, which
remittance advice shall detail the payments made to Symantec by purchase order
number. All payments due from Digital River shall be made in United States
dollars (or such other currency as agreed by both Parties) by wire transfer to
the applicable banking facilities set forth on Section 3 of Exhibit K, or such
other banking facility designated in writing by Symantec. Symantec shall pay the
applicable wire transfer fees incurred in connection with Digital River’s
transmission of payments hereunder. Symantec reserves the right, upon written
notice to Digital River, to declare all sums immediately due and payable in the
event of a breach by Digital River of any of its obligations to Symantec as
outlined in Section 19(b)(i) or (b)(ii).

     Digital River is hereby authorized to do a “Fed Wire” or “Pure Swift
Transfer” only of any funds due and owing to Symantec, directly into Symantec’s
bank account. This does not authorize Digital River to do any other electronic
deposits of any type. Digital River shall keep all information relating to
Symantec’s bank accounts and other related financial information (the
“Confidential Banking Information”) completely confidential and shall not
disclose any Confidential Banking Information to any party without Symantec’s
prior written consent. Digital River shall be solely liable for any losses that
Symantec incurs as a result of mistakes, misappropriations of funds or
unauthorized disclosure of Confidential Banking Information and shall separately
obtain its own indemnity from any third parties which may also be responsible,
as applicable. Digital River shall correct the problem or mistake and compensate
Symantec within no less than twenty-four (24) hours of becoming aware of the
problem or mistake. Any failure to comply with these provisions shall be deemed
an immediate and material breach of this Agreement.”



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

41



--------------------------------------------------------------------------------



 



     d. Failure to Pay. Any payment or part of a payment owing by either Party
that is not paid when due, shall, after written notice by the other, bear
interest at the rate of 1.5% per month from its due date until paid. Failure of
either Party to pay any non-disputed fees or other charges when due shall
constitute, after the other Party receives written notice and has had ten
(10) days to cure non-payment, sufficient cause for the other Party to
immediately suspend its performance hereunder and/or to terminate this Agreement
in accordance with Section 19(b)(i). Digital River’s obligation to pay Symantec
hereunder shall not be affected by Digital River’s *.

     e. Taxes, Tariffs, Fees. The Symantec Product List Prices do not include
any national, state or local sales, use, value added or other taxes, customs
duties, or similar tariffs and fees which Symantec may be required to pay or
collect upon the sale or delivery of Symantec Products or upon collection of the
sales price (a “Tax”). The definition of Tax does not include any income or
similar taxes payable by Symantec as a result of revenues received by Symantec
pursuant to this Agreement. Should any Tax or levy be made, Digital River shall
pay such Tax or levy and indemnify Symantec for any claim for such Tax or levy
demanded. Digital River represents and warrants to Symantec that all Symantec
Products acquired hereunder are for redistribution in the ordinary course of
Digital River’s business, and Digital River shall provide Symantec with
appropriate resale certificate and other documentation satisfactory to the
applicable taxing authorities to substantiate any claim of exemption from any
such taxes or fees.

     f. Credit Risk. Digital River shall take * related to the End Users,
including but not limited to *. Digital River shall settle Symantec’s invoices
notwithstanding any default on the part of End Users to pay Digital River.

     g. Returned Products. Digital River shall be authorized to conduct field
destruction for products returned by End Users that are not suitable for resale.
Symantec shall provide Digital River with a credit equal to the applicable List
Price for each return received in accordance with the applicable EULA and
reported to Symantec in accordance with Section 9(b)(iii). Digital River will
require a letter of destruction from all End Users who request a refund in
accordance with Symantec’s refund policy. Upon Symantec’s request, Digital River
will provide Symantec with all letters of destruction as proof of refund.
Symantec shall reimburse Digital River for the return costs to the extent the
total gross units of Symantec Product returned in a given quarter exceeds *
percent (*%) of gross total number of units of Symantec Product returned for
such quarter, as calculated on a monthly basis and average for the quarter. In
such case, Digital River shall invoice Symantec for such amounts as set forth in
Section 11(b) of this Agreement. The amount of the return/refund request
processing fee will be subject to review by the Parties on a quarterly basis.

     h. Maximum Customer Service Expense. As provided in this subsection,
Symantec shall reimburse Digital River to the extent its total Customer Service
Expense in a given month exceeds * percent (*%) of Net Sales for such month, as
calculated on a monthly basis and average for the quarter. “Net Sales”, for
purposes of this subsection, shall mean Digital River’s actual gross receipts
from distribution of the Symantec Products in the Territory, less returns and
related tax and shipping costs. Digital River’s “Customer Service Expense” for a
given month shall be calculated as: (i) Digital River’s Internal Customer
Service Costs, plus (ii) the actual charges from third party providers used by
Digital River to meet its Customer service obligations under this Agreement,
provided that Symantec has previously approved in writing the arrangements
(including rates charged) made between Digital River and any such third party
provider, plus (iii) the actual cost to Digital River for use by Symantec
Product Customers of the toll free and toll share telephone numbers for Customer
support, if applicable, less (iv) the portion of the total Customer Service
Expense relating to downtime of the Storefront, latency or intermittent order
processing issues on the Storefront less returns, or corruption of Try/Buy or
ESD products (calculated by adding the Internal Customer Service Costs and
actual third party provider charges



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

42



--------------------------------------------------------------------------------



 



for all calls and emails received relating to those types of issues). “Internal
Customer Service Costs” shall be the sum of the following amounts: (i) * ($.*)
cents per minute for each Customer service phone call received in Digital
River’s North America Customer service center (currently in Eden Prairie,
Minnesota), (ii) * ($*) per e-mail support request received and answered in
Digital River’s North America Customer service center and (iii) * ($*) per email
support request received and answered in Customer support sites outside of the
United States, or $* total for all such email supports requests answered,
whichever amount is greater. No later than the tenth day of each month, Digital
River will invoice Symantec for any amounts that may be due hereunder as set
forth in Section 11(b) hereof, and will concurrently provide Symantec with
detailed reporting indicating the calculation of the Customer Support Expense.
In the event of any disputes relating to the amounts owed by Symantec to Digital
River hereunder, the Parties will mutually resolve such disputes.

12. Disclaimer of Warranty; Limited Liability.

     a. Disclaimer of Warranty. SYMANTEC MAKES NO WARRANTIES OR REPRESENTATIONS
AS TO PERFORMANCE OF SYMANTEC PRODUCTS OR AS TO SERVICE TO DIGITAL RIVER OR TO
ANY OTHER PERSON, EXCEPT AS SET FORTH IN SYMANTEC’S LIMITED WARRANTY
ACCOMPANYING DELIVERY OF SYMANTEC PRODUCTS. SYMANTEC RESERVES THE RIGHT TO
CHANGE THE WARRANTY AND SERVICE POLICY SET FORTH IN SUCH LIMITED WARRANTY OR
ELSEWHERE, AT ANY TIME, WITHOUT FURTHER NOTICE AND WITHOUT LIABILITY TO DIGITAL
RIVER OR TO ANY OTHER PERSON. TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY EXCLUDED.

     b. Limited Liability. EXCEPT FOR *, THE LIABILITY OF EACH PARTY, IF ANY,
FOR DAMAGES SHALL BE LIMITED TO THE *UNDER THIS AGREEMENT BY * FROM SALES OF THE
SYMANTEC PRODUCTS, WHICH AMOUNT SHALL BE CALCULATED AS THE * RECEIVED BY DIGITAL
RIVER IN CONNECTION WITH ITS DISTRIBUTION OF THE SYMANTEC PRODUCTS, LESS THE *
FOR THE SYMANTEC PRODUCTS,*. IN NO EVENT SHALL EITHER PARTY HAVE ANY LIABILITY
TO THE OTHER PARTY FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT
DAMAGES OF ANY KIND INCLUDING ANY LOST PROFITS OR LOST DATA, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE PARTIES ACKNOWLEDGE
THAT NOTHING IN THIS SECTION SHALL LIMIT A PARTY’S OBLIGATION TO PAY AMOUNTS DUE
AND OWING TO THE OTHER PARTY UNDER THIS AGREEMENT.

     c. No Warranty by Digital River. Digital River will make no warranty,
guarantee or representation, whether written or oral, on Symantec’s behalf.

13. Indemnification of Symantec. Digital River shall indemnify Symantec and hold
it harmless from any costs, claims, liabilities, losses, expenses or damages, or
any other liability, to the extent it arises from (i) the negligence, fault, or
unlawful acts of Digital River, its employees or agents, (ii) any unauthorized
use by Digital River, its employees or agents of any trademarks, copyrights or
patents relating to Symantec Products or BOBs, or Customer Information (iii) any
unauthorized warranty or representation made by Digital River, its employees or
agents relating to Symantec Products or BOBs, (iv) any improper or unauthorized
replication, packaging, marketing, distribution or installation of any Symantec
Products or BOBs, (v) the combination, operation or use of the Symantec Products
by Digital River with any hardware, software, products, data or other materials,
other than the Wrapper Technology, that are not specified or



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

43



--------------------------------------------------------------------------------



 



provided by Symantec (other than such hardware, software, products, data or
other materials reasonably required to use the Symantec Products for their
respective normal commercial use), (vi) the alteration or modification by
Digital River of the Symantec Products, or (vii) any breaches of any warranties
provided under Section 3(m). Symantec shall notify Digital River in writing of
any such claim promptly after Symantec first learns of it, and shall cooperate
fully with Digital River in connection with the defense thereof and shall grant
Digital River control of any such claim. Symantec shall have the right to
participate with its own counsel at Symantec’s expense.

14. Indemnification of Digital River.

     a. Patent or Copyright Infringement. Symantec agrees that, if notified
promptly in writing of, and given sole control of the defense and all related
settlement negotiations, it will defend Digital River against any damages
awarded by a court based on an allegation that a Symantec Product supplied
hereunder infringes a U.S. patent or copyright. Digital River shall cooperate
fully with Symantec in Symantec’s defense of any such claims. Symantec will pay
any resulting costs, damages and reasonable attorney’s fees finally awarded by a
court with respect to any such claims. Digital River shall have the right to
participate in any such claims with its own counsel at Digital River’s expense.

     b. Product Claims. Symantec agrees that, if notified promptly in writing
of, and given sole control of the defense and all related settlement
negotiations, it will defend Digital River against any damages awarded by a
court based on a product liability claim regarding Symantec Products. Digital
River shall cooperate fully with Symantec in Symantec’s defense of any such
claims. Symantec will pay any resulting costs, damages and reasonable attorney’s
fees finally awarded by a court with respect to any such claims. Digital River
shall have the right to participate in any such claims with its own counsel at
Digital River’s expense.

     c. Exceptions. Notwithstanding the foregoing section, Symantec shall not be
liable to Digital River for any claim arising from or based upon the actions
listed in Section 13(i) through (vi), if taken by Digital River.

     d. Limitation. Symantec shall have no obligation to Digital River with
respect to infringement of patents or copyrights beyond that stated in this
Section 14.

15. Confidentiality. Each Party acknowledges that in the course of performing
its obligations hereunder it will receive information that is confidential and
proprietary to the other Party. Each Party agrees not to, during or subsequent
to the term of this Agreement, directly or indirectly (a) use any of the
disclosing Party’s Confidential Information for the benefit of anyone other than
the disclosing Party, or other than for a Party to perform an obligation under
this Agreement, or (b) disclose any of the disclosing Party’s Confidential
Information to anyone other than an employee or consultant of the receiving
Party who is obligated by written contract to protect the confidentiality
thereof and requires such information to perform hereunder, or an employee of
the disclosing Party. Consultants include either Party’s attorneys, accountants,
programmers, and other persons who render professional services to either Party.
Each Party will use commercially reasonable efforts to carry out the foregoing
obligations. “Confidential Information” includes without limitation all
information related to the services described in this Agreement, each Party’s
know-how, all information regarding each Party not known to the general public,
and confidential information disclosed to either Party by third parties (whether
acquired or developed by either Party during either Party’s performance under
this Agreement or disclosed by either Party’s employees or consultants).
Confidential Information does not include information that (a) is known to the
receiving Party at the time of disclosure by the disclosing Party, (b) has
become publicly known through no wrongful act of a Party, (c) has been
rightfully received by either Party from a third party who is authorized to make
such disclosure, or (d) has been independently developed by either Party other
than pursuant to this



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

44



--------------------------------------------------------------------------------



 



Agreement. Without each Party’s prior written approval one Party will not
directly or indirectly disclose to anyone the terms and conditions of this
Agreement. In the event that either Party is required by any governmental entity
or legal process to disclose information that is subject to this Section 15, the
Party that is subject to the duty of disclosure shall provide the other Party
with reasonable notice (given the constraints placed upon the Party under the
duty to disclose) to enable either Party to take actions necessary to attempt to
prevent such disclosure.

16. Investment and Maintenance Costs. Except as stated herein or in an SOW,
Symantec will not be liable to Digital River for (a) any investment costs for
the set up of the Storefront, Sub-site, Site or Marketing Partner Site by
Digital River or (b) any ongoing maintenance costs for the operation of, or
upgrades to, the Storefront, Sub-site, Site or Marketing Partner Site by Digital
River.

17. Waiver. The waiver by a Party of any default by the other Party shall not
waive subsequent defaults by the other Party of the same or different kind.

18. Assignment. Digital River is appointed an authorized Symantec electronic
reseller through the Storefront for Symantec Products because of Digital River’s
commitments in this Agreement, and further because of Symantec’s confidence in
Digital River, which confidence is personal in nature. This Agreement shall not
be assignable by either company, without the prior written consent of the other.
The provisions hereof shall be binding upon and inure to the benefit of the
Parties, their successors and permitted assigns.

19. Duration and Termination of Agreement.

     a. Term. The term of this Agreement shall be from the Amended Date until
three years from the Amended Date (the “Term”). Thereafter, the Term of the
Agreement may be mutually extended by an amendment signed by both Parties.
Nothing contained herein shall be interpreted as requiring either Party to renew
or extend this Agreement. Notwithstanding the foregoing, this Agreement may be
terminated prior to the expiration of its stated term as set forth below.

     b. Termination For Cause. The Parties may terminate this Agreement for
cause at any time during its term for the reasons set forth below

     (i) Either Party may terminate this Agreement if the other Party fails to
make payment of any undisputed amount due hereunder when due, and such failure
to pay continues unremedied for a period of ten (10) days after a Party notifies
the other Party in writing of such non-payment. The Parties shall reconcile all
disputed amounts in writing within thirty (30) days of notice and shall promptly
pay any outstanding reconciled amounts.

     (ii) Either Party may terminate this Agreement if the other Party fails to
perform any material obligation, warranty, duty or responsibility or is in
default with respect to any material term or condition undertaken by such Party
under this Agreement and such failure or default continues unremedied for a
period of thirty (30) days after the breaching Party is notified in writing of
such default. Notwithstanding the foregoing, in the event that a Party has given
notice of failure or default to the other Party under this section three or more
times, the non-breaching Party in all three of those cases may terminate this
Agreement immediately upon any subsequent failure by the other Party to perform
any material obligation, warranty, duty or responsibility under this Agreement
or its default with respect to any material term or condition undertaken under
this Agreement.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

45



--------------------------------------------------------------------------------



 



     (iii) Symantec may terminate this Agreement if Digital River is merged,
consolidated, sells all or substantially all of its assets, or implements or
suffers any substantial change in control, except as agreed to by Symantec under
Section 18 of this Agreement.

     c. Termination At Will. Symantec has no right to terminate this Agreement
without cause but Digital River does agree that Symantec may remove or terminate
distinct segments or areas of obligations of Digital River set forth in this
Agreement upon written notice without cause at any time after the Amended Date.
In such case of a termination of any segment or area of obligations of Digital
River, then Digital River agrees to comply with Section 19 (e) below as to such
terminated segment or obligation.

     d. Automatic Termination. This Agreement terminates automatically, with no
further act or action of either Party, if Digital River ceases to do business or
otherwise terminates its business operations, or if a receiver is appointed for
Digital River or its property, Digital River makes an assignment for the benefit
of its creditors, any proceedings are commenced by, for or against Digital River
under any bankruptcy, insolvency or debtor’s relief law, or Digital River is
liquidated or dissolved.

     e. Effect of Termination. Upon expiration or any termination of this
Agreement, except as set forth in Exhibit J and what may be agreed to after the
Effective Date in an amendment to this Agreement, (1) Digital River’s license to
use any Symantec trademark or trade name hereunder shall terminate, and Digital
River shall cease holding itself out as an authorized electronic reseller for
Symantec Products through the Storefront; (2) Digital River shall return to
Symantec all Symantec property, including, but not limited to, proprietary and
confidential material, demonstration copies of Symantec Products, and selling
aids provided by Symantec, Customer Information, databases and code created for
Symantec as a work for hire; (3) for a period of three (3) years after the date
of termination, Digital River shall make available to Symantec for inspection
and copying all books and records of Digital River that pertain to Digital
River’s performance of and compliance with its obligations and representations
under this Agreement, (4) Digital River will reasonably assist Symantec in
taking over Digital River’s End User accounts handled during the term of the
Agreement, including providing Symantec with the most current Customer
Information, databases and code created for Symantec as a work for hire, (5) the
due dates of all outstanding invoices to Digital River for Symantec Products
automatically will be accelerated so they become due and payable by immediate
wire transfer on the effective date of termination or expiration, even if longer
terms had been provided previously; provided, however, that Digital River may
reserve payment to Symantec for an amount equal to the reasonably estimated
value of returns for the 90-day period following the effective date of
termination and following such 90-day period, Digital River shall pay all
remaining amounts owing to Symantec, and (6) upon termination of this Agreement,
Digital River agrees to fully cooperate in the transition of the maintenance and
hosting obligations of any existing Sites, including the Storefront, to such
third party vendor, as well as the Customer Information, databases and code
created for Symantec as a work for hire, as directed by Symantec in writing.
Until such transition is complete, Digital River agrees to continue to comply
with the terms and obligations of this Agreement, as amended to date, and each
relevant Back End Agreement for such Sites, Marketing Partner Sites, as well as
the Storefront. Digital River is obligated to not shut down any Site or the
Storefront and to allow it to remain operational in the normal course of
business, without charge to Symantec, provided however, the Site must have
active traffic for this obligation to continue. In addition to the above
termination requirements, Digital River shall carry out the termination
procedures detailed in Exhibit K upon termination of this Agreement.

     f. No Damages For Termination. NEITHER SYMANTEC NOR DIGITAL RIVER WILL BE
LIABLE TO THE OTHER FOR DAMAGES OF ANY KIND ON ACCOUNT OF THE TERMINATION OF
THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS. EXCEPT AS SET FORTH IN SECTION
19.C., DIGITAL RIVER WAIVES ANY RIGHT IT MAY HAVE TO RECEIVE ANY COMPENSATION OR
REPARATIONS ON TERMINATION OR EXPIRATION OF THIS AGREEMENT IN ACCORDANCE WITH
ITS TERMS. Except as expressly set forth herein, neither



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

46



--------------------------------------------------------------------------------



 



Symantec nor Digital River will be liable to the other on account of termination
or expiration of this Agreement for reimbursement or damages for loss of
goodwill, prospective profits, anticipated orders, any incidental or
consequential damages or on account of any expenditures, investments,
translations, localizations, leases or commitments made by either Symantec or
Digital River or for any other reason whatsoever based upon or growing out of
such termination or expiration. Digital River acknowledges and agrees that
(1) Digital River has no expectation and has received no assurances that its
business relationship with Symantec will continue beyond the stated Term of this
Agreement or its earlier termination in accordance with this Section 19, that
any investment by Digital River in the promotion of Symantec Products will be
recovered or recouped, or that Digital River will obtain any anticipated amount
of profits by virtue of this Agreement or otherwise any vested, proprietary or
other right in the promotion of Symantec Products or in any goodwill created by
its efforts hereunder. THE PARTIES ACKNOWLEDGE THAT THIS SECTION 19(f) HAS BEEN
INCLUDED AS A MATERIAL INDUCEMENT FOR SYMANTEC TO ENTER INTO THIS AGREEMENT AND
THAT SYMANTEC WOULD NOT HAVE ENTERED INTO THIS AGREEMENT BUT FOR THE LIMITATIONS
OF LIABILITY AS SET FORTH HEREIN.

NEITHER SYMANTEC NOR DIGITAL RIVER SHALL BE LIABLE TO THE OTHER FOR DAMAGES OF
ANY KIND, INCLUDING INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, ON ACCOUNT OF
THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.

     g. Survival. Symantec’s rights to receive and Digital River’s obligations
to pay Symantec all amounts due hereunder, as well as all indemnity and
confidentiality obligations, and the Parties’ obligations under Sections 9.c.
(for the stated three-year period), 11 (limited to any payment obligations
accrued prior to termination of this Agreement), 12, 13, 14, 15, 16, 19.e., (for
the stated transition period), 19.f., 24, (for the stated one-year period), 27
and 28 shall survive termination of this Agreement.

20. Symantec Company or Product Acquisitions. Digital River understands and
agrees that during the term of this Agreement, Symantec may acquire rights to
additional products through company or product acquisitions. In the event that
Symantec acquires any company (or the products of any company) which has in
force a support services, reseller, or distribution agreement with Digital
River, Digital River agrees that if Symantec elects to add such products to the
Symantec Product list in accordance with the terms set forth herein, this
Agreement shall automatically, without further action, govern such other
agreement with regard to such products. Digital River shall have the right to
review the addition of products and services acquired through company or product
acquisitions to insure alignment with operational and cost target outlined in
this agreement. Any identified issues requiring a change in systems or costs
will be addressed in a mutually agreed upon SOW.

21. Notices. All notices and demands hereunder shall be given in English by
facsimile and confirmed by certified or international mail mailed the same date,
and will be deemed given upon the earlier of actual receipt or one day after
sending of a confirmed facsimile to the addresses for the respective Parties set
forth below, as they may be changed by proper notice from time to time.

To Symantec:
Symantec Corporation
20330 Stevens Creek Boulevard
Cupertino, CA 95014
UNITED STATES
Attn: Terry Sullivan, Vice President Online Sales
Fax: (408) 517-8122



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

47



--------------------------------------------------------------------------------



 



With a copy to:

Symantec Corporation
555 International Way,
Springfield, OR 97477
Attn: Karen Miller, Director of eCommerce
Fax: (541) 335-5435

With a copy of any legal notice to General Counsel at the Cupertino, CA address
set forth above.

To Digital River:
Digital River, Inc.
9625 West 76th Street
Eden Prairie, MN 55344
Attn: President
Fax: 952-253-8877

22. Relationship of the Parties. Digital River’s relationship with Symantec
during the term of this Agreement will be that of an independent contractor.
Digital River will not have, and will not represent that it has, any power,
right or authority to bind Symantec, or to assume or create any obligation or
responsibility, express or implied, on behalf of Symantec or in Symantec’s name,
except as expressly provided herein. Nothing stated in this Agreement shall be
construed as constituting Digital River and Symantec as partners or as creating
the relationships of employer/employee, franchisor/franchisee, or
principal/agent between the Parties.

23. Other Agreements. This Agreement relates only to Digital River’s appointment
as an independent, nonexclusive electronic reseller of Symantec Products through
the Storefront as set forth in Section 2 hereof, and shall not supercede any
other agreements between Symantec and Digital River, including but not limited
to the Restated Authorized Electronic Distributor Agreement dated June 30, 1998,
as amended and the Direct Marketing Outsourcing Agreement with an Effective Date
of August 19, 2002.

24. No Solicitation. During the term of this Agreement and for one year after
its termination or expiration, neither Party will recruit, solicit, assist
others in recruiting or soliciting, or refer to others concerning employment,
any person who is then an employee of the other Party or any of its subsidiaries
or induce or attempt to induce any such employee to terminate his employment
with the other company or any of its subsidiaries.

25. Section Headings, Language Interpretation and Exhibits. The section headings
contained herein are for reference only and shall not be considered substantive
parts of this Agreement. The use of the singular or plural form shall include
the other form and the use of the masculine, feminine or neuter gender shall
include the other genders. All exhibits and attachments referenced in this
Agreement are incorporated herein by this reference.

26. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof, and supersedes in their
entirety any and all written or oral agreements previously existing between the
Parties with respect to such subject matter. Digital River acknowledges that it
is not entering into this Agreement on the basis of any representations not
expressly contained herein. Any modifications of this Agreement or Exhibits must
be in writing and signed by both Parties hereto except as otherwise expressly
set forth herein. Any such modification shall be binding upon Symantec only if
and when signed by one of its duly authorized officers.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

48



--------------------------------------------------------------------------------



 



27. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, except for that body of law
pertaining to conflicts of law. Venue for any legal action shall be solely in
the state and federal courts of Santa Clara County, California. Both Parties
expressly consent to the jurisdiction indicated herein.

28. Attorney’s Fees. In the event any litigation is brought by either Party in
connection with this Agreement, the prevailing Party in such litigation shall be
entitled to recover from the other Party all the costs, reasonable attorney’s
fees and other expenses incurred by such prevailing Party in the litigation.

29. Severability. In the event any of the provisions of this Agreement shall be
held by a court or other tribunal of competent jurisdiction to be unenforceable,
the remaining portions of this Agreement shall remain in full force and effect.

30. Equitable Relief. Digital River acknowledges that any breach of its
obligations under this Agreement with respect to the proprietary rights or
confidential information of Symantec will cause Symantec irreparable injury for
which there are inadequate remedies at law, and therefore Symantec will be
entitled to equitable relief in addition to all other remedies provided by this
Agreement or available at law.

31. Press Release. Upon the full execution of this Agreement and receipt by
Symantec of the signature pages from Digital River, and after the Amended Date,
the Parties shall release a mutually agreed upon press release regarding the
arrangements established by this Agreement. Digital River shall not release any
press release relating to Symantec or this relationship, without the prior
written approval of a Symantec executive officer.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

49



--------------------------------------------------------------------------------



 



32. Execution of Agreement.

     a. Effective Date. This Agreement shall become effective only after it has
been signed by Digital River and signed and accepted by Symantec at its
principal place of business. The effective date of the Agreement shall be same
date as the original Agreement effective date of December 20, 2000 (the
“Effective Date”).

     b. Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed an original, and
all of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
specified below.

                  SYMANTEC CORPORATION       DIGITAL RIVER
 
               
Signature:
          Signature:    

               
 
               
Printed Name:
          Printed Name:    

               
 
               
Title:
          Title:    

               
 
               
Date:
          Date:    

               
 
                SYMANTEC LIMITED            
 
               
Signature:
               

               
 
               
Printed Name:
               

               
 
               
Title:
               

               
 
               
Date:
               

               



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

50



--------------------------------------------------------------------------------



 



EXHIBITS ATTACHED:

Exhibit A: Symantec Products and List Prices
Exhibit B: Digital River’s Customer Support Metrics and Staffing Requirements
Exhibit C: Symantec Storefront Content Updating Procedures
Exhibit D: Symantec’s Currency Policies
Exhibit E: Payment Options
Exhibit F: Digital River’s Service Level
Exhibit G: Export Control Measures
Exhibit H: Security Requirements
Exhibit I: Site Reporting Requirements
Exhibit J: Termination Procedures
Exhibit K: Symantec Sell Through Reporting Procedures and Policies
Exhibit L: Shop Symantec Storefront Initiation Form
Exhibit M: Shop Symantec Site Initiation Form
Exhibit N: Site Testing Standards and Criteria
Exhibit O: Shipping Charges and Sub-site Shipping Locations
Exhibit P: Customer Message for Caribbean and Spain Subsite
Exhibit Q: Specifications for * Wrapper Integration
Exhibit R: Specifications for Commerce Flow # 111323a
Exhibit S: Specifications for Commerce Flow # 111323b
Exhibit T: Purchase Order Format
Exhibit U: Digital River’s Roadmap and Schedule for Shipping into APAC
Exhibit V: Field Destruction Certificate



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

51



--------------------------------------------------------------------------------



 



EXHIBIT A
SYMANTEC PRODUCTS AND LIST PRICES

The Symantec Products consist of Consumer Symantec Products, attached hereto as
Exhibit A-1, Enterprise Symantec Products and attached hereto as Exhibit A-2.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

52



--------------------------------------------------------------------------------



 



EXHIBIT B
DIGITAL RIVER’S CUSTOMER SUPPORT METRICS AND STAFFING REQUIREMENTS

Digital River shall use commercially reasonable efforts to increase and decrease
Customer support agents in the event of unexpected attrition, high volume sales,
voicemail messages and order increases.

Digital River may utilize a combination of in-house and outsourced call center
support to provide maximum flexibility. An example of outsource support is the
contracting of independent Customer support, such as Sykes Enterprises or
ClientLogic. Examples of in-house support include: escalation of Customer issues
and training of new Customer support agents.

Specific support requirements are:



1.   A monthly average of * percent (*%) of all Customer service telephone calls
must be answered within * of entering the queue.



2.   Response on a global-wide basis to Customer email inquiries within * (*)
hours of receipt by the email inbox, as indicated by the email header.



3.   * percent (*%) of orders must be processed on the * they are submitted, and
orders must be shipped pursuant to Section 3.e. of the Agreement.   4.   *
percent (*%) of all returns requests must be answered within *.



5.   * percent (*%) of all returns requests must be processed and submitted by
Digital River (to a third party when applicable) for a refund within * of
receipt of a letter of destruction from the End User.   6.   Customer telephone
call abandonment rates must be *% or less on average per month.   7.   The
average close ratio on orders when Customers telephone to place an order must be
*% or higher as applicable.



8.   Customer support agents must capture and record *% of all Promotion Codes,
and *% of other Wrap Up Codes.



9.   * percent (*%) of orders received from Customers telephoning to place an
order must result in additional sales of Symantec Products through up-sells and
cross-sells as applicable.



10.   Customer support agents must respond to issues requiring research within
*. Any additional actions required by Customer support agents to resolve issues
must be completed within *.



11.   Customer support agents must be experienced in telephone and e-mail
Customer support and fully trained on the Symantec Products and services, the
Storefront and Symantec’s knowledgebase system prior to responding to inquiries
regarding Symantec Products and services or being placed on Symantec telephone
queues. Digital River shall designate a team of Customer support agents who will
be devoted to supporting only Symantec Products and services. Agents must be
proven good performers and dedicated to fulfilling Symantec’s Customer support
requirements under the terms of this Agreement. To ensure high quality service,
Digital River shall conduct regular call monitoring of all agents providing
Customer support under this Agreement (including any outsourcer(s) conducting
support on Digital River’s behalf) and shall evaluate and rank such agents in
accordance with



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

53



--------------------------------------------------------------------------------



 



    performance. Digital River shall provide Symantec with the metrics and
corrective actions used to measure and improve the performance of agents at each
of Digital River’s support locations that are employed by Digital River to carry
out Digital River’s support obligations under this Agreement. Digital River
shall provide means for Symantec to participate in joint call monitoring of
Customer support agents providing support hereunder (including any
outsourcer(s)). If service level falls below the performance levels set forth in
this Exhibit B for * consecutive months, Digital River will take whatever
corrective actions necessary to resolve the situation within * (*) weeks.
Symantec shall provide all Symantec Product-related training and training
materials necessary to train Digital River Customer support agents on Symantec
Products and services and promotions. Digital River shall train all agents on
Symantec Products and services, based on training materials supplied by
Symantec. Digital River shall provide on-going training to all its agents on
normal Customer service and technical skills.   12.   Customer support agents
must correctly transfers callers to appropriate locations and telephone numbers.
Procedures regarding the transfer of telephone calls are as follows:      
a. Customers Who Call Digital River For Technical Support. Digital River will
provide its Customer support agents with instructions for when and how to
transfer telephone calls to Symantec’s technical support department.      
b. Customers Who Call Digital River For Order Status Not Placed Through Digital
River. Digital River will provide its Customer support agents with instructions
on how to handle order inquiries that were not placed through Digital River.
Such orders include purchases from other Symantec resellers and outsourcing
providers. These Customers are to be given the same level of care as Customers
who order through Digital River, provided however, Digital River is not required
to resolve the problems of other resellers and outsourcing providers. Symantec
agrees that it will use commercially reasonable efforts not to refer telephone
calls to Digital River without first determining that the Customer has in fact
placed an order through Digital River. Symantec agrees that it will provide
Digital River with all reasonable assistance necessary to enable Digital River
to meet its obligations set forth herein.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

54



--------------------------------------------------------------------------------



 



EXHIBIT C
SYMANTEC STOREFRONT CONTENT UPDATING PROCEDURES

Digital River shall follow the procedures and schedules set forth below for all
Content updates that Digital River shall make to the Storefront and Sub-sites:



1.   Posting products. Upon notification of a new Symantec Product on the
Symantec Product list, Digital River shall post new Symantec Products on the
Storefront in accordance with the process and schedule set forth in
Section 3(b)(x)(a) of the Agreement.



2.   Changes to the Navigation Bar and Links. Digital River will make changes to
the navigation bar and links on the Storefront within five business days of
receiving such request from Symantec.



3.   Featured Partner Spots and Banners. Digital River shall make changes to
featured partner spots and banners in accordance with the procedures set forth
in Sections 3(b)(iv) and 3(b)(v) of the Agreement.



4.   Marketing Campaigns. Symantec will manage all Symantec Product marketing
campaigns through Digital River’s online remote management tool, including
pulling populations, text, html, etc. Once a marketing campaign has been
designed through the remote management tool, it will be set in a staging
environment for approval from Symantec’s regional managers and Digital River.
After approval is designated, Digital River shall post or email such campaign
within 48 hours.



5.   Bug Fixes. Digital River shall fix bugs on the Storefront within the
following time frames: (a) “Critical” bugs will be addressed on the highest
priority and must be fixed as soon as possible after Digital River receives
notice from Symantec or otherwise becomes aware of such bug, whichever is first,
(b) “Serious” bugs must be fixed within 24 hours after Digital River receives
notice from Symantec or otherwise becomes aware of such bug, whichever is first
and (c) “Minor” bugs must be fixed within a reasonable timeframe (given the
nature of the bug) after Digital River receives notice from Symantec or
otherwise becomes aware of such bug, whichever is first. For purposes of this
Exhibit, (x) a “Critical” bug is an issue that disallows the normal operation of
the Storefront, is an unacceptable Customer experience, or causes latency on the
Storefront as evidenced by an alert generated by Keynote, (y) a “Serious” bug is
one that disallows the normal operation of the Storefront but a work-around is
available to keep the Storefront functioning properly and (z) a “Minor” bug is
any problem on the Storefront other than one falling within the Critical or
Serious categories.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

55



--------------------------------------------------------------------------------



 



EXHIBIT D

SYMANTEC’S CURRENCY POLICIES

Digital River’s commitment to use multiple currencies is outlined below:



1.   Display and Processing of Base Price in Other Currencies: Sub-sites (other
than Shop United States) shall allow the user to change the currency in which
the price is displayed. When a price is displayed in other currencies, the
displayed price is a pre-calculated static value using the exchange rate applied
to the base price. Display prices are static and established when a product goes
up for sale on any Sub-site. Updates of display prices for currency fluctuations
are done using the same process used for physical products. An order is
calculated and processed in the currency chosen by the Customer. Digital River
shall bear all currency fluctuation risks with respect to payments made by End
Users in currencies other than US Dollars. Digital River shall cooperate with
Symantec in making modifications to the manner in which currency and pricing
information is displayed on the Storefront in the event Symantec changes its
policy with respect thereto.   2.   Default Currency: Each Sub-site will have a
default currency for display and processing. The default currency, as well as
other currencies offered on a Sub-site, may be changed upon mutual agreement
between a Symantec and Digital River. The Parties acknowledge that they intend
to transition to making local currency the default currency offered on each
Sub-site as soon as reasonably possibly and upon mutually agreed upon terms set
forth in an SOW or a written amendment to this Agreement.   3.   Sub-site
Currency:       The following are the default currencies in which Symantec
Product prices will appear to Customers on each Sub-Site (each, a “Default
Currency”), and the alternative currency options (“Currency Options”) that
Customers may elect to use instead of the Default Currency for purchases on such
Sub-Site.

     

  a. Shop United States
 
   

      Default Currency: US Dollar

      Currency Options: None
 
   

  b. Shop América Latina
 
   

      Default Currency: US Dollar

      Currency Options: Venezuelan Bolivar, Mexican Peso, US Dollar, Euro
 
   

  c. Shop Brasil
 
   

      Default Currency: Brasilian Real

      Currency Options: US Dollar
 
   

  d. Shop Deutschland
 
   

      Default Currency: Euro



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

56



--------------------------------------------------------------------------------



 



     

      Currency Options: Franken
 
   

  e. Shop Italia
 
   

      Default Currency: Euro

      Currency Options: None
 
   

  f. Shop Asia/Pacific
 
   

      Default Currency: Australian Dollar

      Currency Options: New Zealand Dollar, Singapore Dollar, Hong Kong Dollar
 
   

  g. Shop Benelux
 
   

      Default Currency: Euro

      Currency Options: None
 
   

  h. Shop United Kingdom
 
   

      Default Currency: British Pound

      Currency Options: Euro
 
   

  i. Shop Canada: English
 
   

      Default Currency: Canadian Dollar

      Currency Options: US Dollar
 
   

  j. Shop Canada: Francais
 
   

      Default Currency: Canadian Dollar

      Currency Options: US Dollar
 
   

  k. Shop France
 
   

      Default Currency: Euro

      Currency Options: None
 
   

  l. Shop Nordic
 
   

      Default Currency: Euro

      Currency Options: Swedish Krone, Danish Krone, Norwegian Krone
 
   

  m. Middle East & Africa
 
   

      Default Currency: South African Rand

      Currency Options: US Dollar

Notwithstanding the foregoing, in the event any of the currencies on the above
list are completely replaced by the Euro, such currency shall also be deemed to
be replaced by the Euro for purposes of this Section 3 of Exhibit D to the
Agreement.”



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

57



--------------------------------------------------------------------------------



 



EXHIBIT E

PAYMENT OPTIONS

The following payment options are the minimum options that must be available for
the purchase of Symantec Products. Additional payment options may vary by
region. Specific payment requirements by country or region are to be determined
and developed on an ongoing basis and will be mutually agreed to by the Parties.



1.   Credit Card. Digital River shall have a system for payments to be made by
Visa, MasterCard, and/or American Express (AMEX) credit card at a minimum.  
2.   Direct Debit Cards. Digital River shall have a system for payments to be
made by direct debit from Customers’ bank accounts via Visa, MasterCard, Switch
and SOLO debit cards for packaged product purchases by Customers in EMEA. The
Parties shall further address this payment option in an SOW prior to the time
Digital River begins offering packaged products to Customers in EMEA.

3. Other Payment Options. The Parties agree that in the future, subject to
adding the appropriate details by a mutually signed amendment, Digital River
shall have a system for online banking purchases as an option for payment by End
Users, along with other new concepts in payment options.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

58



--------------------------------------------------------------------------------



 



EXHIBIT F

DIGITAL RIVER’S SERVICE LEVEL

1. Up Time.

(a) Minimum Up Time. Digital River shall eliminate any Downtime (as defined in
Section 1(b) of this Exhibit) or intermittent order processing issues within its
control, and shall provide a minimum of * percent (*%) up time (including
scheduled routine maintenance) each month for all server-based services.

(b) Calculation of Up Time. Up time (“Up Time”) is to be measured by the total
number of minutes during a calendar month in which all systems operated by
Digital River required for the completion of Customer transactions, order status
requests and information browsing are completely available, divided by the total
number of minutes during the calendar month. Routine maintenance, minor
maintenance and major maintenance time shall be included when calculating total
Up Time.

The following formula shall be used to calculate Up Time:

         
Up Time = (Total minutes per calendar month – Total minutes Downtime per
calendar month)
(Total minutes per calendar month)

Total minutes per calendar month includes minutes for scheduled maintenance.
“Downtime” shall mean (i) any lapse in network availability, calculated from the
time Digital River first detects an incidence of a service interruption and
ending when the service is restored, provided the outage occurred within the
Digital River facility and (ii) any lapse in order processing availability,
calculated as follows by Keynote Systems, Inc. (“Keynote”), or a similar web
performance management company mutually agreed upon by the Parties. The process
used to calculate lapses in order processing availability will be as follows.
Every 15 minutes, Keynote will test the entry point page to one Sub-site, one
category product page, and one order entry page on the Storefront. If any of the
three points fails to load within 60 seconds, an email will be sent to Symantec
and a designated Digital River representative. If Symantec receives more than
two Keynote alerts within a thirty-minute period, such thirty minutes will be
considered Downtime and included when calculating Up Time in accordance with the
above formula. Digital River will have the ability to dispute the Keynote alert
outage by providing evidence that the outage was not within Digital River’s
facility.

(c) Payments by Digital River for Failure to Maintain Minimum Up Time. In any
month in which Digital River fails to maintain Up Time of * percent (*%), then
Digital River shall pay to Symantec an amount as liquidated damages (and not as
a penalty) equal to the average amount remitted to Symantec for net sales during
the same time periods (i.e., day of the week, time of the day, duration of
outage) in the four weeks prior to the Downtime.

(d) Analysis of Failure to Maintain Minimum Up Time; Remedy Plan. If Digital
River fails to maintain the minimum Up Time required herein, then Digital River
shall within ten (10) days of notice from Symantec perform a root cause analysis
to identify the cause of such failure, provide Symantec with a remedy plan and
implement such plan in an agreed upon time frame.

2. Maintenance.

(a) Routine Maintenance. All routine maintenance will be performed online and
require zero downtime. All routine maintenance will be scheduled to be as least
intrusive to sales as possible. Digital River shall notify Symantec of its
general maintenance schedule.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

59



--------------------------------------------------------------------------------



 



(b) Minor Maintenance. Any minor maintenance will be performed during the lowest
traffic time available, usually between the hours of 1:00 a.m. and 5:00 a.m.
Central Time on a weekend and require less than two hours of downtime. Digital
River shall provide written notification to Symantec at least 24 hours in
advance of such maintenance.

(c) Major Maintenance. Any major maintenance or upgrades that will impact sales
opportunities will be discussed with Symantec and the Parties shall mutually
agree to a time that will have the least impact on sales.

(d) Unscheduled Downtime. In the event of a system failure, Digital River will
“fail-over” to a redundant system within 15 minutes, and shall bring up the
entire infrastructure and the Storefront from a cold boot in a maximum of one
hour. In the event of such a system failure, Digital River will notify Symantec
of the unscheduled downtime and the status of the event via a telephone
conversation. Digital River will escalate the issue within Symantec until live
human contact is made.

(e) Catastrophic Failure. In the event of multiple catastrophic system failures,
Digital River shall find a working solution or switch to a backup server in a
maximum of four hours. In the event of such a catastrophic system failure,
Digital River will notify Symantec of the unscheduled downtime and the status of
the event via a telephone conversation. Digital River will escalate the issue
within Symantec until live human contact is made.

3. Backup / Recovery Plan.

(a) Data.

     (i) Digital River shall maintain all data on two separate physical arrays
and two separate servers.

     (ii) If any non-database data is lost then it shall be copied back from the
backup server and its disk arrays. The backup server shall be updated
automatically with the new non-database data from the primary server every
morning. The primary server and backup server shall have standby databases that
are updated immediately when a new archive log is produced.

     (iii) A nightly backup to tape shall be performed by a robotic tape drive
with four DLT 7000s. Digital River uses a standard rotation that involves
nightly incremental and weekly full backups of all non-database data. All Oracle
databases are hot backed up nightly. The tape drive can restore data with all
four drives in parallel.

     (iv) Digital River shall maintain a fire proof room in its facility that
holds backup tapes. Backup tapes shall be rotated to an offsite tape storage
facility every week.

     (v) Non-database data that is no longer in use will be removed and stored
for 6 months to a year.

     (vi) Digital River shall test database restores daily.

(b) Recovery Plan. If a full system restore is required, Digital River will
switch from the primary server to the backup server. The backup server will act
as the primary server until the original primary server is restored. The
transition back to the original state will be scheduled at a time least likely
to affect sales of Symantec Products, as mutually agreed by the Parties.
Restoration of the original primary server will be done from tape. The internal
boot and swap drives in the primary server and the backup server are mirrored
and may be replaced hot.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

60



--------------------------------------------------------------------------------



 



(c) Audit Trails. Digital River shall maintain weekly access logs on its servers
and shall maintain all access logs on backup for at least three years after the
termination of this Agreement.

4. Disaster Recovery Plan.

(a) Internet Service Providers. Digital River shall maintain at least two
Internet Service Providers (“ISPs”) with BGP routing with multiple paths into
the building. If any of the ISPs have difficulties, traffic shall automatically
be rerouted to another carrier.

(b) Fire. Digital River’s Data Center shall contain an automated fire
suppression system that will not affect any of the equipment or systems but will
immediately extinguish a fire. The Data Center shall also contains individual
fire extinguishers that are safe to the systems and equipment.

(c) Bandwidth. In addition to the two ISPs and the automatic fail over between
ISPs, Digital River shall maintain two identical routers and two firewall
servers. The back-up router and Firewall shall be pre-configured and able to be
brought online immediately.

(d) Power. Digital River’s Data Center shall have multiple sources of power
including heavy-duty utility feed, extensive battery backup and a diesel
generator. All systems shall be supported by an automatic transfer switch that
will switch all power requirements to battery and start the generator in the
event of a power failure. The generator shall have sufficient capacity to power
not only the Data Center, but also the entire Digital River facility, allowing
Digital River to continue to meet its obligations hereunder (including Customer
service and development) until power is restored. Digital River shall not have
any single point of failure with electrical power.

(e) Server Failure. Digital River’s commerce system shall be completely
redundant. Digital River shall keeps two complete commerce systems (primary and
a backup) online at all times. If for any reason any of the primary servers
fail, then a completely redundant backup server will be brought online.

5. System Monitors.

(a) Traffic. Digital River shall utilize a monitoring program to track its
bandwidth and the status of individual data lines. In addition, Digital River
shall capture the latency to server pages 24X7 and on a per client basis,
connections to the database, and paths of Customers through the system, user
drop off and all the other data required for reporting.

(b) Performance. Digital River shall use two primary tools for monitoring
performance: (i) a crawler that tests URLs for response, database server pages
for latency, and success of downloads and (ii) the Oracle Enterprise Manager to
monitor its database performance.

6. Infrastructure Support.

(a) Organization. Digital River shall maintain a dedicated staff of at least
eight support engineers, including an Oracle Certified DBA, a Sun Solaris
Engineer and a Sun Ultra Enterprise Engineer (authorized for Sun’s complete line
of systems, software and networking). Digital River shall also maintain
cross-trained people from the development teams who carry pagers and react to
system problems. Digital River’s Development team members shall also be on call
for 24X7 solutions that require programming or other developmental support.

(b) Escalation Plan.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

61



--------------------------------------------------------------------------------



 



      (i) Problem Reporting.

      (1) Digital River shall maintain monitoring tools that report all problems
and contact Digital River’s 24X7 support engineers simultaneously via email and
pagers. Digital River’s onsite staff shall be notified when an error is
discovered. Such staff shall respond on a priority basis. Digital River shall
maintain continuous “on-call” and “on-call backup” administrators, and Digital
River’s staff and senior management shall monitor their progress.

      (2) After making the appropriate corrective action, the administrator
shall complete a detailed problem log that is permanently stored in the
database.

      (ii) Resolving Problem Reports.

      (1) Digital River’s monitoring programs shall allow for proactive response
to avoid problems and alert Digital River’s system administration team, Digital
River’s entire “on call” system administration team and senior management.

            (2) In the event of a Customer-detected problem, Digital River’s
Customer service department shall have instant access to Digital River’s System
Administration Team. A problem can often be fixed within minutes of a Customer
being exposed to it. Customer Service team members shall also trained to monitor
basic system functions throughout their shift, and report any issues to the
“on-call” system administrator.

            (3) Once the Digital River administrator is contacted, such
individual(s) shall immediately take steps to implement the appropriate
solution. Any problem that causes or can cause a greater than 20 minute down
time shall immediately escalated to senior management.

            (4) If maintenance is required, it shall be scheduled for during the
lowest traffic time available, usually between 1:00am to 5:00am on a weekend.
Digital River shall use its best efforts to perform maintenance without
affecting Customers.

            (5) Digital River shall provide all downtime reports and/or incident
reports to Symantec. Digital River will permit Symantec to be involved in any
part of the alert process upon its request.

7. Security

(a) Personal and Financial Information.

            (i) Transmission. All critical information shall be encrypted using
SSL in the http interface and DES encryption, using the TCP / IP API interfaces.

            (ii) Storage. Data shall not be accessible directly from the web
server or directly from the database. All data must all go through proper page
or API requests, which are abstracted from the data, Firewall, Unix, Oracle
database and web server security block access to any data. In addition, fraud
and hacker level tampering at the URL level shall be protected with behavior
analysis programs, URL misdirection techniques, URL spoofing techniques and page
to page integrity verification.

(b) System Integrity.

     (i) Physical. The Data Center shall utilize state of the art card-key
access systems and motion detection



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

62



--------------------------------------------------------------------------------



 



equipment. All visitors shall be escorted by an authorized Digital River
employee at all times. Facility breach alarms shall automatically generate local
police notification.

     (ii) Operational

            (1) Digital River shall use two proprietary heuristic security
systems that will identify and block attempts to abuse the system. The first is
the credit card fraud detection system, which uses hundreds of indicators (e.g.,
seeing the same credit card under different user names, users who have repeated
attempts with different names and credit card numbers, etc.). The second program
eliminates physically accessing the locations of the software on the computer,
which program spoofs the location of the download so that even if someone
captured the download location they could not use it as it does not physically
exist. No downloads or any data shall be directly accessible via URLs.

            (2) Administrative access shall be controlled by a security login
system, which assigns valid day, time of day and functional access. Such system
shall also tracks and documents every access to the system.

            (3) Digital River shall utilizes industry-leading software and
industry standard Unix and Database techniques.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

63



--------------------------------------------------------------------------------



 



EXHIBIT G

EXPORT CONTROL MEASURES

Digital River shall use commercially reasonable measures to ensure that it does
not deliver Symantec Products to End Users located in jurisdictions which the
export of Symantec Products would be prohibited under United States or other
applicable laws, including, without limitations, the measures specified below.

Digital River shall:



1.   Compare ESD End User’s billing address information (to account for
international markets) and packaged product End User’s shipping address
information (to account for international markets) with a list of countries that
Symantec is allowed to export to. If the billing address or shipping address is
located at a country Symantec is not allowed to export Symantec Products,
Digital River will not allow the transaction or Symantec Product purchase to
proceed.   2.   Use an integrated system to:

   a. Verify End User or purchaser information and geographic location using a
sophisticated combination of geolocation technology and artificial intelligence
to validate information provided by the End User or purchaser for compliance
with applicable export control laws.

   b. Compare relevant order information against databases of Denied Persons,
Specially Designated Nationals, Restricted Countries and numerous other U.S.
Government lists, and analyze transactions against those on the lists.



3.   Conduct a secondary check on the transaction history of an End User’s IP
address to identify any inconsistencies in ship-to or bill-to requests.

Digital River hereby certifies that it will not sell any Symantec Product that
is controlled for export purposes, and, in particular those goods identified as
“dual use” items under the EU legislation, to any military entity or to any
other entity for any military purpose, nor will it sell any Symantec Product for
use in connection with chemical, biological or nuclear weapons or missiles
capable of delivering such weapons. Digital River understands and agrees that
Symantec Product containing encryption may require action on its behalf prior to
sale into certain countries and to persons or entities within those countries.
It is Digital River’s responsibility to comply with all applicable
international, national, state, regional and local laws, regulations and any
export licenses (when notified by Symantec from time to time) in performing its
duties hereunder and in any of its dealings with respect to Symantec Products.

As the exporter of record, Digital River agrees to take any and all actions
necessary to comply with applicable United States and European Union (in
particular as implemented in Ireland) export laws and regulations in its
performance of any Agreement with Symantec, including making determinations of
final destination of Symantec Product(s) licensed to End Users in the Digital
River’s authorized sales territory (“Territory”) that may be intended for
re-export or transfer to a location outside of the Territory. Digital River
agrees that any export or re-export of Symantec Product by Digital River shall
be done in accordance with the United States Export Administration Regulations,
European Regulations (including Council Regulation EC No 1334/2000 of 22
June 2000) and Irish Department of Enterprise Trade and Employment regulations
including reporting compliance. Diversion contrary to U.S. and Irish law is
prohibited. Symantec Product is currently prohibited for export or re-export to
Cuba, North Korea, Iran, Iraq, Libya, Syria and Sudan or to any country subject
to relevant EU trade sanctions. In addition, Symantec Product is prohibited for
export or re-export to any person or entity on the U.S. Department of Commerce
Denied



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

64



--------------------------------------------------------------------------------



 



Persons, Entities and Unverified Lists, the U.S. Department of State’s Debarred
List, or on the U.S. Department of Treasury’s lists of Specially Designated
Nationals, Specially Designated Narcotics Traffickers or Specially Designated
Terrorists.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

65



--------------------------------------------------------------------------------



 



EXHIBIT H

SECURITY REQUIREMENTS

(SYMANTEC LOGO) [f08616f0861606.gif]

Security Requirements for Vendors Providing Services on Behalf of Symantec

Revised May 30, 2003

Version 1.4.5



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

66



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  Network-Level Requirements     3  
2.
  Operating System-Level Requirements     3  
3.
  Application-Level Requirements     4  
4.
  Use of Encryption     4  
5.
  Audit Requirements     4  

Revision History:

                      Date     Author     Description    
17/11/00
    Tim Mather     - Updated format
- Updated BS 7799 reference (now ISO Recommendation 17799)
- Updated phone number for Tim Mather    
1/1/01
    Tim Mather     - Updated logos
- Andersen Consulting now Accenture    
3/13//01
    Tim Mather     - Added section on use of encryption    
9/22/01
    Tim Mather     - Revisions to requirements in all sections    
8/11/02
    Tim Mather     - Link for NIST’s NIAP evaluated products.    
2/9/03
    Tim Mather     - Updated hyperlink for ICSA Labs    
3/24/03
    Tim Mather     - Updated Symantec product names    
5/9/03
    Tim Mather     - Title change to document    
5/30/03
    Tim Mather     - Update requirements 1.3 and 2.2: “or” instead of “and”    
 
               



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

67



--------------------------------------------------------------------------------



 



Introduction

            These security requirements pertain to non-Symantec organizations,
which will be providing services to, or on behalf of, Symantec. This might
include product information that is relied upon by our Customers, electronic
delivery of products or Certified Definitions for viruses, or the collection of
registration information.

            There are five (5) sets of requirements for providing services to,
or on behalf of, Symantec. Those requirements are:



1.   Network-Level Requirements: Vendor shall have a security program that
comprehensively addresses network-level requirements similar to that detailed in
the European Computer Manufacturers Association (ECMA) Standard 271, Extended
Commercially Oriented Functionality Class for Security Evaluation (E — COFC),
dealing with issues such as access control, accountability and audit. (See
http://www.ecma.ch/.)



  1.1.   International Computer Security Association (ICSA) Labs1 or Trust
Technology Assessment Program (TTAP)2 certified firewall shall be used to
protect servers hosting Symantec information. This requirement shall be
implemented as a condition of service before going live.     1.2.   A
network-based intrusion detection system (IDS; e.g., Symantec’s ManHunt or a
freeware product such as Snort) shall monitor the segment(s) on which servers
hosting Symantec information are logically located. This requirement shall be
implemented within six (6) months of contract signing date.     1.3.  
Vulnerability assessment and/or penetration testing, using commercial products
(e.g., Symantec’s Symantec Vulnerability Assessment) or freeware (e.g., Nessus),
of the segment(s) on which servers hosting Symantec information are logically
located shall be conducted at least twice a year.



2.   Operating System-Level Requirements: Vendor shall have a security program
that comprehensively addresses operating system-level requirements, similar to
that detailed in the European Computer Manufacturers Association (ECMA) Standard
205, Commercially Oriented Functionality Class for Security Evaluation (COFC),
dealing with issues such as identification and authentication, access control,
accountability and audit, and password requirements. (See http://www.ecma.ch/.)



  2.1.   A host-based intrusion detection system (IDS) shall monitor the
server(s) on which Symantec information is hosted (e.g., Symantec’s Host
Intrusion Detection System or a freeware product such as Logsurfer). This
requirement shall be implemented within six (6) months of contract signing date.
    2.2.   Vulnerability assessment and/or penetration testing, using commercial
products (e.g., Symantec’s Enterprise Security Manager) or freeware (e.g.,
Cerberus’ Internet Scanner), of the servers(s) on which Symantec information is
hosted shall be conducted at least twice a year.     2.3.   Operating system(s)
for servers used shall “hardened” prior to use, according a recognized “best
practices” configuration. Operating system(s) for servers shall not be operated
with an “out of the box” configuration. This requirement shall be implemented as
a condition of service before going live.



  2.3.1.   Several organizations and vendors have documentation, checklists, or
tools designed to facilitate this security configuration process, and are
generally recognized as “best practices”. For example,



  2.3.1.1.   Microsoft Windows NT 4.0 Server: Trusted Systems Services /
National Security Agency’s “Windows NT Security Guidelines”.     2.3.1.2.  
Microsoft Windows 2000 Server: National Security Agency’s “Windows 2000 Security
Recommendation Guides”.     2.3.1.3.   Solaris: Sun’s Solaris Security Toolkit



  2.4.   Vendor shall have a comprehensive anti-virus software deployment,
preferably in a three tiered



--------------------------------------------------------------------------------

1   http://www.icsalabs.com/html/communities/firewalls/newsite/cert.shtml   2  
http://niap.nist.gov/cc-scheme/ValidatedProducts.html — firewalls



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

68



--------------------------------------------------------------------------------



 



deployment (i.e., at the gateway, server, and client-level), and preferably
using Symantec products.



  2.5.   Service provider shall have a documented patch management program.



3.   Application-Level Requirements



  3.1.   Vulnerability assessment and/or penetration testing, using commercial
products or freeware, of the installed application(s) providing Symantec
information shall be conducted at least twice a year.     3.2.   Service
provider shall have a documented patch management program, and shall adhere to
application vendor’s recommendations for “best practices”.



4.   Use of Encryption



  4.1.   Encryption shall be used under the circumstances listed below.



  4.1.1.   If personal information is collected from a Customer, then session
encryption shall be used to protect the privacy of that information during
collection. For example, if a Customer fills-in a Web-based form with personal
information, then Secure Sockets Layer (SSL, version 3.0) shall be used to
protect that session.



  4.1.1.1.   Use of SSL shall be with “strong encryption” (i.e., 128-bit) using
a “step-up” technology (i.e., 40-bit browsers are stepped up to 128-bits), such
as a Secure Site Pro certificate (Global Server ID) from VeriSign, or a
SuperCert from Thawte.     4.1.1.2.   Use of SSL version 2.0 is not permitted
because of known security weaknesses.



  4.1.2.   Personal information collected from a Customer, or a Symantec
employee, shall be stored encrypted, using “strong encryption” (i.e., ³ 112-bit
symmetric).     4.1.3.   If Symantec personnel logon to a server (e.g., to
upload content, or to perform any administrative function), then that logon
shall utilize session encryption to protect authentication information (e.g.,
username + password). This session encryption may be SSL or Secure Shell (SSH).
Use of insecure means for logon (i.e., username + password transmitted in the
clear) is not permitted.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

69



--------------------------------------------------------------------------------



 



5.   Compliance Verification Requirements



  5.1.   Service provider shall undergo an annual audit by a “nationally
recognized” information security firm, as mutually agreed upon by Symantec and
the vendor prior to conduct of the audit., to certify compliance with all
requirements. Initial audit shall be completed within one (1) year of contract
signing date.



  5.1.1.1.   Audit methodology shall be:



  5.1.1.1.1.   British Standard (BS) 7799, “Code of practice for information
security management” (now ISO Recommendation 17799), or     5.1.1.1.2.   SAS3 70
Type II – if it’s control objectives match BS 7799 controls, or     5.1.1.1.3.  
AICPA SysTrust



  5.1.1.2.   Full copy of audit report shall be provided by the “nationally
recognized” information security firm to Symantec within two weeks of
completion.



  5.2.   Small contracts



  5.2.1.   Vendors whose contracts are less than USD $50,000.00 annually with
Symantec may chose instead to be audited directly by Symantec Security Services
to fulfill audit compliance and verification of all security requirements.

Questions concerning these requirements should be directed to your Symantec
Account Manager, Karen
Miller, Symantec’s Director of E-commerce Marketing at (541) 335-5769 or
kmiller@symantec.com



--------------------------------------------------------------------------------

3   American Institute of Certified Public Accounts (AICPA;
http://www.aicpa.org/) Statement on Accounting Standards (SAS).



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

70



--------------------------------------------------------------------------------



 



EXHIBIT I

SITE REPORTING REQUIREMENTS

The following reports shall be made available through Digital River’s online
remote management tool, or if not available through the remote management tool,
sent electronically to Symantec no later than every Tuesday by 12:00 p.m.
Pacific Standard Time for the previous week’s information, and no later than the
10th calendar day of each month for the prior month’s information. Digital
River’s report generator shall have the capability to provide all reports in
formats that are grouped and/or able to be sorted by region and/or country.



1.   Customer Support Metrics. This report outlines the Customer support metric
goal, actual Customer support performance, and the variance between the actual
performance and the metric goal. This information must be provided for the
entire Storefront and divided between Sub-sites within the Storefront and
countries. The following information is required to be reported:



  a.   Total number of Issues.     b.   Total number of telephone calls.    
c.   Total number of e-mail messages.     d.   Total number of Issues by
sub-site.     e.   Total number of Issues by Wrap Up Codes.     f.   Volume of
telephone call transfers to Symantec and/or other retailers.     h.   Total
number of abandoned telephone calls, and average time to abandonment.     i.  
Average length of telephone calls.     j.   Average queue time of telephone
calls.



2.   Order Processing and Shipping Metrics. This report outlines the order
processing and shipping metrics, and actual performance. This information must
be provided for all Sub-sites within the Storefront. This report must also be
compiled into a summary report for the entire Storefront. The following
information is required to be reported:



  a.   Ratios of orders booked to orders shipped.     b.   Breakdown of orders
booked according to the reasons why they were not processed.



3.   Download Reports. This report outlines the download of Symantec Products.
The following information is required to be reported (except as limited by the
Wrapper Technology):



  a.   Types of downloads broken down between Purchase First, Try/Buy and Try
Before you Buy.     b.   Total number of Symantec Products downloaded
successfully and unsuccessfully.     c.   Total number of attempts to download
Symantec Products (“Attempts”). An “Attempt” is defined as any request that is
registered server-side to initiate a download.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

71



--------------------------------------------------------------------------------



 



  d.   Total number of successful downloads (“Successful Download”). A
“Successful Download” is defined as a complete download of an item as indicated
on a server log.     e.   Total number of abandoned downloads.     f.   Success
Percentage, which is defined as a percentage of download Attempts that result in
Successful Downloads.



4.   Sales Reports. This report outlines the sales of Symantec Products to End
Users. Orders electronically placed through the Internet from within Symantec
Products must be recorded and reported. The following information is required to
be reported:



  a.   Symantec Product SKUs.     b.   Symantec Product titles.     c.   Units
of Symantec Products sold and revenues that resulted from sales.     d.   Dates,
including the month and quarter, End Users purchased Symantec Products.     e.  
Sub-sites where End Users purchased Symantec Products.     f.   Media type.    
g.   Purchase option elected by the End User, e.g., Try/Buy, ESD purchase or
packaged product purchase.



5.   Inventory Levels. This report indicates the number of units of inventory of
each Symantec Product that are held by Digital River, separated out by each SKU.
Such report shall include the Symantec Product name, SKU, number of units
actually held in inventory, and the number of units that would represent four
weeks and six weeks of inventory based on Symantec’s forecast for the Storefront
for the applicable quarter.   6.   Report Formats. Digital River shall provide
Symantec with a separate sales report and a returns report for each Market
Partner in electronic format no later than the 30th calendar day of each month
for the prior month’s sales and returns. These two files shall contain the
information described below, and should be sent to ESDSALES@symantec.com in
standard ASCII format (comma delimited, i.e., quotes around the text). Symantec
shall also have access to all reports on a weekly basis and reserves the right
to request reports more than once a month.

Sales report required information and format for Affiliates and Commission
Junction, Inc.



•   status of order (paid and shipped),   •   dollar amount of total sale per
transaction,   •   the website the purchaser cam from and campaign ID used,  
•   the order identification number,   •   transaction tracking number, and  
•   the date and time of order.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

72



--------------------------------------------------------------------------------



 



Sales report required information and format for Market Partners:



•   Indicate the Storefront Name and Campaign URL, and the reporting period  
•   For all units sold, include: Symantec SKU (“part number”), name of Symantec
Product, number of units sold, distribution cost, total distribution revenue,
which countries in the Territory the Symantec Products were sold into and the
transaction date. Reports should be summarized by Storefront and Campaign URL;
Symantec SKU; and number of units sold should be separated from any returns.  
•   Include a calculation of the total amounts due Symantec from Digital River
for products sold by Digital River during the reporting period, with subtotals
for each Storefront.   •   A monthly hardcopy sales report with a check, or
alternatively, as indicated below, an authorized wire transfer for amounts due
from Digital River is due to market partner no later than the 20th calendar day
of each month.

The report and check (if applicable) should be sent to market partners address
listed on the Storefront Initiation Form:



7.   Partner Site Reporting Requirements. In addition to the current reporting
and records requirements of Section 9 and Exhibit I of the Agreement, as
amended, the following provisions shall be added to the Agreement under
Exhibit I to govern certain reporting requirements by Digital River to both
Symantec and such third party Partners concerning the various Site arrangements
for Symantec Partner relationships, which were added under the Agreement by this
Sixth Amendment. All other non-conflicting reporting requirements by Digital
River concerning this reporting and related matters shall remain unchanged by
this Sixth Amendment. The new provisions added to Exhibit I are as follows:

Partner Site Reports. Except as specifically set forth in any particular Back
End Agreement, and in addition to all other non-conflicting reporting
requirements, as set forth in the Agreement and this Exhibit I, as amended to
date, Digital River reporting shall comply with the terms:

(a) Download Sites. Digital River shall record all downloads of Symantec
Products. Digital River shall report all such downloads to Symantec on any
Download Site, per Download Site. The reports for Download Sites shall include:
(i) the number of units of Symantec Product downloaded, by product name,
(ii) the coupon number, if applicable, redeemed, (iii) the date of each
download, (iv) the type of product version, as in Macintosh or PC version, and
(v) any other Site statistics, such as traffic in a traffic analysis report per
the Back End Agreement requirements. Digital River shall provide Symantec with
both a separate penetration report by the tenth (10th ) day of each month for
the prior month sales and a separate “Partner” report in electronic format no
later than the fifteenth (15th) calendar day of each month for the prior month’s
downloads, except as otherwise agreed to in the separate Back End Agreements.
The Partner report may need to contain only a subset of the foregoing or some
additional information and Digital River agrees to comply with such other
special requirements, as may be agreed to and set forth in the relevant Back End
Agreement for such Partner. The Partner report, which will be customized, if
applicable, per the terms of the Back End Agreement, should be sent to the
Partner, only after approval by Symantec, but no later than the twentieth (20th)
calendar day after the end of each calendar quarter except as otherwise agreed
in separate Back End Agreements, at the Partner’s reporting address listed in
the Back



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

73



--------------------------------------------------------------------------------



 



End Agreement for such Partner. Symantec shall also have access to all reports
on a weekly basis and reserves the right to request reports more often than once
a month.

(b) Store Sites. Digital River shall provide Symantec with a penetration report
by the tenth (10th ) day of each month for the prior month sales, as well as a
Partner report quarterly by the fifteenth (15th) day of the month for the prior
quarter, both as a separate sales report and a separate report for each Partner
in electronic format no later than the fifteenth (15th) calendar day of each
month for the prior month’s sales and returns, except as otherwise agreed in
separate Back End Agreements, and comply with such other special requirements,
as may be agreed to and set forth in the relevant Back End Agreements. The
Partner report will be a subset of the information in the Symantec report, and
typically should only contain the total number of units, by Symantec Product, of
the Symantec Product sold and the detailed revenue share calculation, but which
report shall be customized, as applicable per the Back End Agreement. The
Partner report (after approval by Symantec), and check if applicable, is due to
the Partner no later than the twentieth (20th) calendar day after the end of
each calendar quarter and should be sent to the Partner’s address listed in the
Back End Agreement for such Partner. Symantec shall also have access to all
reports on a weekly basis and reserves the right to request reports more often
than once a month.

(c) Requirements for Report to Symantec. Unless and until such future on-line
reporting method provided by Digital River is available in such format which
shall be detailed in a writing and approved as being satisfactory in writing and
signed by an authorized signatory of Symantec, the sales report to Symantec
shall include the following information and be in the following format:

     (i) Indicate the Site by Partner name and URL, and the reporting period;

     (ii) For all units of Symantec Product sold, include: Symantec SKU (“part
number”), name of the Symantec Product, number of units sold, unit sales price
charged to the End User, total distribution revenue, which countries in the
Territory the Symantec Products were sold into and the transaction date.

     (iii) Reports should be summarized by Site and URL; Symantec SKU; and
number of units sold should be separated from any returns;

     (iv) A revenue share calculation for each Partner, which includes that
particular Partner’s formula and revenue share percentage, as indicated in the
Back End Agreement;

     (v) Include a calculation of the total amounts due to Symantec from Digital
River for Symantec Products sold by Digital River during the reporting period,
with subtotals for each Site; and

     (vi) Reporting should be separately by territory, which consists of the
(i) the Americas, which consists of North America and South America,
(ii) AsiaPac which is the Asian and Pacific rim countries and (iii) EMEA, which
consists of Europe, Middle East and Africa.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

74



--------------------------------------------------------------------------------



 



EXHIBIT J

TERMINATION PROCEDURES

Digital River shall carry out the following termination procedures upon
termination or expiration of this Agreement:

For a period of two months after the termination or expiration of this Agreement
(the “Transition Period”), Digital River shall perform all its obligations and
services under this Agreement, including but not limited to continuing to take
orders for Symantec Products. Symantec reserves the right, in its sole
discretion, to reduce the duration of the Transition Period or Digital River’s
obligations during the Transition Period, and will notify Digital River of any
such changes. Any Transition Period extensions are to be mutually agreed to by
both Parties.

During the Transition Period, Digital River shall also use best efforts to
assist Symantec in transferring its Storefront responsibilities to Symantec or a
third party authorized by Symantec. Such assistance shall include, but not
limited to, the following requirements, which shall be performed by Digital
River * to Symantec:



1.   Customer Information and Databases. Digital River shall ensure that all
Customer data, including Customer names, Key server data, licensing information
on individual Customer records, and telephone numbers, are provided to Symantec
in the file format to be mutually agreed upon by the Parties. Digital River will
update Symantec, on a weekly basis, as to any Customer data changes it becomes
aware of as a result of Customer support calls, even if such changes are
received after the Storefront has been transitioned to Symantec. Digital River’s
notification obligations shall not extend for more than a period of one month
after the Transition Period expires.   2.   URLs. At termination, Digital River
will ensure that any links to the Symantec Storefront or related sites hosted by
Digital River are appropriately redirected to new mutually agreed upon URLs or
IP addresses. Digital River will assist Symantec in redirecting all links,
including the forwarding of any Storefront e-mail services, to Symantec or a new
Storefront location to be decided at termination.   3.   Transition
Notifications. During the Transition Period, Digital River will provide required
notifications on the Symantec Storefront regarding the transition plan from
Digital River to Symantec or another party. Any transition notifications must be
approved by Symantec. Transition notifications include messages regarding
Storefront downtime.   4.   Marketing Programs. Upon notice of termination,
Symantec shall have the discretion to decide whether to immediately terminate
any current or planned marketing arrangements.   5.   Support/Fulfillment.
Digital River shall not claim any exclusive rights when contracting with third
party vendors for Customer support or order fulfillment during the term of this
Agreement. After the Agreement’s termination, Symantec will have all rights to
retain the same vendors obtained by Digital River during the term of this
Agreement. If Symantec decides to retain such vendors, it will establish
separate service agreements with such vendors. Further, Digital River shall not
enter into any contracts with vendors which would bind Symantec to Digital River
obligations under such contracts when the Agreement expires or terminates.
Symantec has all rights not to obtain such vendors upon the Agreement’s
termination or expiration, and may select other vendors that were not retained
by Digital River.   6.   Telephone Call Support. Digital River will ensure that
Symantec possesses the latest telephone scripts and procedures during the
Transition Period. During the Transition Period, Digital River will alter
Customer support protocols only based on mutually agreed upon alterations. Such
alterations may include implementing automatic forwarding of calls, or
performing manual transfers to a location or telephone



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

75



--------------------------------------------------------------------------------



 



number(s) specified by Symantec. At the end of the Transition Period, all
telephone calls to Digital River personnel, relating to Symantec Products and
services, including Customer support calls, shall be automatically transferred
or forwarded to Symantec, at Symantec’s expense.



7.   Storefront Content. Digital River will provide all graphics and text
(HTML) files to Symantec used on the Storefront during the term of this
Agreement. Digital River shall transfer a source database to Symantec in a
format mutually agreed to by the Parties during the Transition Period. During
the Transition Period, Symantec shall have rights to request up to three
(3) transfers of all Storefront Content.   8.   Redirection of Telephone
Numbers. The toll free and toll share numbers referenced in Section 3.b(vi)(a)
and 3.b(vi)(b) shall be redirected to telephone numbers selected by Symantec.
Any cost of such redirect shall be paid by Symantec.   9.   Processing of
Try/Buy Keys. During the Transition Period and for 30 days thereafter, Digital
River shall continue to provide purchase transaction services for Try/Buy
Symantec Products that were that were downloaded or ordered by Customers prior
to the Agreement termination date.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

76



--------------------------------------------------------------------------------



 



EXHIBIT K

SYMANTEC SELL THROUGH REPORTING
PROCEDURES AND POLICIES

1. EDI Sell-Through Reporting Requirements

                                                  Americas (including LAM)    
EMEA     Asia Pac                      
•
  Daily     •   Daily     •   Daily    
•
  Via EDI     •   Via EDI     •   Via EDI    
•
  Fields:     •   Fields:     •   Fields:    

  Customer name         Customer name         Customer name    

  Customer address (bill to)         Customer address (bill to)         Customer
address (bill to)    

  Customer Address (ship to)         Customer Address (ship to)         Customer
Address (ship to)    

  Customer email address         Customer email address         Customer email
address    

  Product         Product         Product    

  P/N         P/N         P/N    

  Qty         Qty         Qty    

  Price (matching price list)         Price (matching price list)         Price
(matching price list)    

  Country code         Promo Code (Symc. ID which drives correct price for
promotions)         Country code    

            Country code                              

2. Product Returns Reporting Requirements

                                                  Americas (including LAM)    
EMEA     Asia Pac                      
•
  Daily via EDI     •   Daily via EDI     •   Daily via EDI    
•
  Fields:     •   Fields:     •   Fields:    

  Customer Name         Customer Name         Customer Name    

  Customer Address (bill to)         Customer Address (bill to)         Customer
Address (bill to)    

  Customer email address         Customer email address         Customer email
address    

  Product description         Product description         Product description  
 

  P/N         P/N         P/N    

  Qty         Qty         Qty    

  Price         Price         Price    

  Country code         Country code         Country code    

  Promo code/campaign ID         Promo code/campaign ID         Promo
code/campaign ID                    

3. Wire Transfer Information

                                                  Americas (including LAM)    
EMEA     Asia Pac                      
*
        *         *                        

4. Accounts Receivable



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

77



--------------------------------------------------------------------------------



 



                                      Americas (including LAM)     EMEA     Asia
Pac                      
Symantec Corporation
International Way,
Springfield, Oregon
97477
    Symantec Limited
Schipholweg 103
2316 XC Leiden
Netherlands     Symantec Singapore
3 Phillip Street
#19-00
Commerce Point    
Attn: Credit and Collections Supervisor
    Attn: Credit and Collections Supervisor     Singapore 048693
Attn: Credit and Collections Supervisor                    



5.   Symantec Order Services:

     Symantec Corporation

International Way, Springfield, Oregon 97477

     Attention: Order Services



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

78



--------------------------------------------------------------------------------



 



Exhibit L
Shop Symantec Storefront Initiation Form

(Parts I and II to be completed by Symantec)

Business Development Representative Submitting Form (Complete this line in
Part I, all of Part II, then submit to Store Coordinator):

PART I

           
Name
  Title   Date
 
        Symantec Storefront Coordinator Approval:
 
         
Signature
  Name/ Title   Date
 
         
Phone
  Fax   Email

PART II

Market Partner Name:
                                                                                                                                                                

Requirements (explain promo):

Type of Promo:                                         URL(s) only
                     Promo Page A                                         Promo
Page B

Requirements of promo:
                                                                                                                                                                

Number of Campaign URLs required:
                                                                                                                                            

Date URL Needed:
                                                                                                                                                                                    

Partner URLs Customer is Coming From:
                                                                                                                                            

Telesales Promo:                                          Email Promo:
                                        

Type of Campaign URL’s (check one):                      Pricing Control
                     Tracking Referring URL (short ULR for print media):
                    Yes                     No

Sample of requested short URL: (software.Symantec.com/partnername/cid#):



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

79



--------------------------------------------------------------------------------



 



Launch Date:
                                                                                                                            

Term of Promo (expiration date):
                                                                                                    

Revenue Share:                     Yes                      No (check one)

If Yes, Digital River, shall, within twenty (20) days of the end of the calendar
month, pay an amount equal to the Revenue Share Percentage, indicated below, of
the Net Revenue received by Symantec resulting from the End Users of this
Symantec Partner, who click through hypertext links on the Storefront and
complete the purchase of the Symantec Products from the Storefront only and not
from any other site or method (the “Click-Through Sales”). “Net Revenue” shall
mean the purchase price paid by Digital River (distribution cost) for the
Symantec Products sold through the Storefront as a result of Click-Through Sales
due to Symantec, less returns, taxes, shipping and handling charges, and a flat
* percent (*%) of such purchase price to take into account the End User rebate
redemption.

Revenue Share Percentage:                      %

Products Partner Company Should Receive Revenue Share on: (which products)

Market Partner Contact information:

Reporting Address:

Reporting Requirements (explain & provide example):

Payment Address (if different than reporting address):

PART III: (to be completed by Digital River):

Setting up the promo:

Campaign Specific URLs:

URL 1:
                                                                                                                                                                                    

URL 2:
                                                                                                                                                                                    

URL 3:
                                                                                                                                                                                    

URL 4:
                                                                                                                                                                                    

URL 5:
                                                                                                                                                                                    

Referring (short) URL:
                                                                                                                                            

Date URL(s) sent to Symantec:
                                                                                                                                            

Digital River: Please return copy of completed Storefront Initiation Form to the
Symantec Storefront Coordinator via facsimile or email before launch. Mail copy
with original signature.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

80



--------------------------------------------------------------------------------



 



I hereby confirm and acknowledge the terms set forth in this Exhibit B for this
particular project and will proceed subject to, and in accordance with, the
terms and conditions of the Agreement between the parties, to which this
Exhibit B is incorporated by reference.

            Signature   Name/ Title   Date

                      Phone   Fax   Email

Wrapping up the promo:

Digital River: Please return copy of completed Storefront Initiation Form to the
Symantec Storefront Coordinator via facsimile or email before launch.

Confirmation of expiration sent by fulfillment to Symantec three days prior to
expiration: (date)                                         sent by:
                                        



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

81



--------------------------------------------------------------------------------



 



EXHIBIT M

Shop Symantec Site Initiation Form

Instructions: The Symantec Business Development Representative submitting this
Shop Symantec Site Form (the “Form” or also defined as the “Back End
Agreement”), must complete Part I (other than the approval section), all of
Part II, and Exhibit M-1 information, as well as attach required Specifications
as Exhibit M-1. Then submit the completed Form to Symantec’s E-commerce Site
Coordinator. The Symantec E-commerce Site Coordinator then signs off in Part I,
indicating all necessary information has been provided and presents it to
Digital River. Digital River completes the blanks in Part III and signs this
Form. This Back End Agreement becomes part of the Agreement. The Symantec
E-commerce Site Coordinator is responsible for tracking and delivering one (1)
original, fully executed copy of this Form to Symantec Legal Department, to be
stamped as accepted by the Legal Department, and filed as part of the Agreement.
Any capitalized terms used herein and not otherwise defined in this Back End
Agreement shall have the respective meanings set forth in the Authorized
Symantec Electronic Reseller for Shop Agreement by and between Symantec and
Digital River, dated December 20, 2000, as amended to-date (the “Agreement”).

PART I: Partner Information, Symantec Business Development Representative’s
Information and Symantec’s E-commerce Site Coordinator Approval.

1. Partner Information:

Partner’s Corporate Name :                     

Partner’s Contact Persons Names:                     

Headquarter’s Address:                     

Phone:                                 Fax:                            
     Email:                     



2.   Name of Business Development Representative owning the Partner
relationship:                     



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

82



--------------------------------------------------------------------------------



 



Title :                     

Date Submitted :                     

Contact Information:                     



3.   Symantec E-commerce Site Coordinator Approval:

I hereby verify that all the necessary information has been provided on this
Form and all deviations from the standard approach have been discussed with and
approved by Digital River.

                                                                                                                                                                                    

Signature of approval from Symantec E-commerce Site Coordinator

Name/ Title:                     

Date :                     

Phone:                                 Fax:                           
     Email:                     

PART II: Description of Promotion and Category of Partner Relationship.



1.   Type of Site (check one):

a.     o  Download Site

b.    o  Generic Store (only Symantec Marks) with a separate Site Identification

c.    o  Co-branded Store (Both Symantec and Partner Marks)



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

83



--------------------------------------------------------------------------------



 



2.   Type of Sales Transaction Involved (check one):

a. o Direct Sale by Symantec If checked, Digital River shall create, launch and
host the Site in return for the “per transaction or per download fee” to be paid
to Digital River, as indicated in Part III, item 2. Under a Direct Sale, check
here if boxed Symantec Product is required to be delivered under this Direct
Sale wherein Digital River shall be paid ERP o and explain under what
circumstances Digital River will provide boxed Symantec Product to the Customer:
                    

b. o Standard resale transaction under the terms of the Agreement with Digital
River. In this situation, Digital River pays Symantec ERP and sets the pricing
on the Site.

3. Site Specifications and Requirements. The Site is to be built in accordance
with the Specifications attached hereto as Exhibit M-1, which are hereby
incorporated by reference, with the look and feel indicated in the
Specifications and the Site shall meet all the requirements and functionality
indicated in the Specifications, as well as the following additional special
requirements and functionality not otherwise indicated in the attached
Specification:

The attached Specifications which were approved by the Partner
on:                     (Date final approval from Partner received).

4. Anticipated Time Period Site to be Active. The Site is anticipated to be
active by the Partner per the terms of the Front End Agreement between Symantec
and the Partner until:                     (date), which is subject to change by
written notice to Digital River by Symantec.

5. Sales Promotion. Describe the sales promotion of the Partner and indicate all
additional requirements and special services required as part of the promo and
the Site, such as any instant rebates or electronic coupons:
                    

6. Number of Site URLs required:                     

7. Date URLs Needed:                     

8. Allowed URLs (as designated by Partner as the URLs Where End User may be
directed from, such as the Partner’s



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

84



--------------------------------------------------------------------------------



 



homepage, coupons, email promos, etc):                     

Does Partner require access to the Site be restricted to only End Users coming
from Allowed URLs: o Yes o No

If yes, the Authentication Page requirements and verbiage are as follows:
                    

9. Telesales Promo (describe):                     

10. Email Campaign Promo:                     

11. Referring URL (short URL for print media, For example:
software.Symantec.com/partnername/cid#):

o Yes o No

12. Launch Date for Symantec, i.e. delivery of fully functional, activated Site:
                      

13. Revenue Share: o Yes o No (check one)

If Yes, Digital River, shall, within twenty (20) days of the end of the calendar
quarter, pay an amount equal to the Revenue Share Percentage, indicated below,
of the Net Revenue received by Symantec resulting from the End Users of this
Symantec Partner, who click through hypertext links on the Site and complete the
purchase of the Symantec Products from the Site only and not from any other site
or method (the “Click-Through Sales”). “Net Revenue” shall mean the ERP ( i.e.
the purchase price paid by Digital River) for the Symantec Products sold through
the Site as a result of Click-Through Sales due to Symantec, less returns,
taxes, shipping and handling charges, and a flat ten percent (10%) of ERP take
into account the End User rebate redemption.

a. Revenue Share Percentage:                      %

b. The Symantec Products that Partner will receive a Revenue Share on:
                    



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

85



--------------------------------------------------------------------------------



 



14. Reporting Requirements:

a. Report Due Date to Symantec:                     

b. Report Due Date to Partner:                     

          c. All reports must be sent to Symantec first for review and only
after Symantec has signed off, will Digital River deliver the report to the
Partner at the following Partner designated reporting address:
                    

          d. Additional Reporting Requirements other than what is indicated in
the Agreement. Explain the exact components that differ from the terms of the
Agreement, if any, and also provide example:                     

15. Effective Date for this Back End Agreement: (date)



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

86



--------------------------------------------------------------------------------



 



PART III: This Part is to be completed by Digital River and signed and returned
to the Symantec E-commerce Site Coordinator.

1. Basic Site Information. The Site has been set up with the following Site
address, with the following URLs:



a.   Site Address:                        b.   URLs:                        c.  
URL 1:                        d.   URL 2:                        e.   URL 3:
                       f.   URL 4:                        g.   URL 5:
                           h.   Referring (short) URL:                       
i.   Date URL(s) were sent or will be sent to Symantec:                       
j.   If so required, verification that only the Allowed URLs have
access: o Yes   o No (check one)

2. Direct Sale Per Transaction Fee: If Part II, Item 2.a is checked, Digital
River hereby agrees to a total fee per transaction as indicated for the Site if
this Site is a “direct sale” from Symantec to the Partner or Partner’s End Users
and not a traditional resale transaction:                            

3. Signing and Returning the Form:

Instructions to Digital River: Please return an original signed copy of
completed Site Initiation Form to the Symantec Site Coordinator via facsimile
and mail one copy with original signature within one week of receiving this
request.

I hereby confirm and acknowledge the terms set forth in this Form or Back End
Agreement for this particular Site and will proceed subject to, and in
accordance with, the terms and conditions of this Back End Agreement and the
terms of the Agreement, to which this Form is incorporated by reference.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

87



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

Signature of Authorized person at Digital River.

Name/ Title:                     

Date:                     

Phone:                                          Fax:
                               Email:                     



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

88



--------------------------------------------------------------------------------



 



4. For Future Use, Upon Completion of Site/Promo. When the promo is completed
and the Site is taken down with only a redirect message being launched, Digital
River will complete the following on its copy of the fully signed Form and
provide the completed Form to The Symantec E-commerce Site Coordinator no less
than three (3) days prior to expiration of the Promo:



a.   Partner Name:                        b.   Effective Date of Form under
which this Site is initiated:           (date)   c.   The actual Promo has
completed and no further sales activity is possible as of:           (date)  
d.   The Site will be completely disabled and a redirect message will be
launched as of:            (date); and shall continue until:           (date)  
     

--------------------------------------------------------------------------------

Signature of Authorized person at Digital River.

Name/ Title:                     

Date:                     

Phone:                                          Fax:
                               Email:                     



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

89



--------------------------------------------------------------------------------



 



Exhibit M-1

The attached Specifications apply to the Partner Site (name of Partner and date
of Form)                      and shall become part of the Agreement, and are
incorporated herein by reference.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

90



--------------------------------------------------------------------------------



 



EXHIBIT N

SITE TESTING STANDARDS AND CRITERIA

The Site shall be tested to ensure it is in complete compliance with all the
requirements set forth in the Agreement, the Back End Agreement, and the
Specifications, in accordance with the following standards and requirements
(hereafter referred to as “QA”), which standards and requirements may be
amended, from time to time, upon mutual agreement by the parties.

1. The Site design and functionality shall be fully tested in QA by Digital
River before its own final testing and provided then to Symantec to review and
provide feedback on prior to completion of the QA process. All feedback provided
by Symantec and the Partner, through Symantec, shall be implemented.

2. The Site and all aspects of any promotion shall then be tested by Digital
River to ensure it is in full compliance in terms of design, look and feel and
functionality with the relevant final Specifications and the terms and
descriptions set forth in the Back End Agreement.

3. After QA has been signed off by Digital River and Symantec in steps one and
two, then secured access to the Site shall be provided to Symantec, and only as
indicated by Symantec, to the Partner, for testing by Symantec and the Partner.
This access shall be pursuant to a URL to the server of Digital River, known as
the QA server. No one other than Symantec and the Partner shall be able to
access the Site at this point in time.

4. Digital River shall also provide testing access to the Site to both Symantec,
and the Partner pursuant to Symantec’s instructions, via any promotional process
as a test run, such as an e-mail address, coupon or other testing harness that
provides authorization access to the secure Site.

5. Digital River agrees that no less than ten (10) business days shall be
allowed for the participation of Symantec and the Partner in the above outlined
QA process for the purposes of allowing Symantec and the Partner to test the
Site, as indicated above, and to allow at least three (3) business days for
Digital River to make any final changes, Corrections and again QA to the Site.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

91



--------------------------------------------------------------------------------



 



EXHIBIT O

APPROVED SHIPPING COSTS

                                                                               
                      Max Ship       Agent     Location     Continent     Ship
Code       Currency     Ship Price       Weight      
FedEx
    Africa     3 - Africa       198       US Dollar       65.95       1 lbs    
FedEx
    Africa     3 - Africa       198       US Dollar       65.95       2 lbs    
FedEx
    Africa     3 - Africa       198       US Dollar       105.95       5 lbs    
FedEx
    Africa     3 - Africa       198       US Dollar       125.95       10 lbs  
 
FedEx
    Africa     3 - Africa       198       US Dollar       207.95       30 lbs  
 
FedEx
    Africa     3 - Africa       198       US Dollar       301.95       50 lbs  
 
FedEx
    Africa     3 - Africa       198       US Dollar       384.95       70 lbs  
 
FedEx
    Africa     3 - Africa       198       US Dollar       478.95       90 lbs  
 
FedEx
    Africa     3 - Africa       198       US Dollar       578.95       110 lbs  
 
FedEx
    Africa     3 - Africa       198       US Dollar       683.95       130 lbs  
 
FedEx
    Africa     3 - Africa       198       US Dollar       789.95       150 lbs  
 
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
21.95       1 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar       7.45
      1 lbs    
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
39.95       2 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar       9.95
      2 lbs    
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
41.95       5 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar      
17.45       5 lbs    
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
71.95       10 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar      
25.95       10 lbs    



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

92



--------------------------------------------------------------------------------



 



                                                                               
                      Max Ship       Agent     Location     Continent     Ship
Code       Currency     Ship Price       Weight      
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
71.95       30 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar      
68.95       30 lbs    
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
101.95       50 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar      
109.95       50 lbs    
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
139.95       70 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar      
150.95       70 lbs    
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
179.95       90 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar      
195.95       90 lbs    
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
218.95       110 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar      
237.95       110 lbs    
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
255.95       130 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar      
279.95       130 lbs    
FedEx
    Alaska and Hawaii     1 - North America       198       US Dollar      
292.95       150 lbs    
USPS
    Alaska and Hawaii     1 - North America       198       US Dollar      
322.95       150 lbs    
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
38.95       1 lbs    



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

93



--------------------------------------------------------------------------------



 



                                                                               
                      Max Ship       Agent     Location     Continent     Ship
Code       Currency     Ship Price       Weight      
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
41.95       2 lbs    
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
54.95       5 lbs    
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
60.95       10 lbs    
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
113.95       30 lbs    
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
164.95       50 lbs    
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
214.95       70 lbs    
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
264.95       90 lbs    
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
250.95       110 lbs    
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
365.95       130 lbs    
FedEx
    Australia and New Zealand     5 - Australia       198       US Dollar      
421.95       150 lbs    
FedEx
    Canada     1 - North America       198       US Dollar       27.95       1
lbs    
Purolator
    Canada     1 - North America       198       US Dollar       17.95       1
lbs    
FedEx
    Canada     1 - North America       198       US Dollar       27.95       2
lbs    
Purolator
    Canada     1 - North America       198       US Dollar       18.45       2
lbs    
FedEx
    Canada     1 - North America       198       US Dollar       28.95       5
lbs    
Purolator
    Canada     1 - North America       198       US Dollar       23.45       5
lbs    
FedEx
    Canada     1 - North America       198       US Dollar       37.95       10
lbs    
Purolator
    Canada     1 - North America       198       US Dollar       31.95       10
lbs    



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

94



--------------------------------------------------------------------------------



 



                                                                               
                      Max Ship       Agent     Location     Continent     Ship
Code       Currency     Ship Price       Weight      
FedEx
    Canada     1 - North America       198       US Dollar       59.95       30
lbs    
Purolator
    Canada     1 - North America       198       US Dollar       64.95       30
lbs    
FedEx
    Canada     1 - North America       198       US Dollar       79.95       50
lbs    
Purolator
    Canada     1 - North America       198       US Dollar       98.95       50
lbs    
FedEx
    Canada     1 - North America       198       US Dollar       95.95       70
lbs    
Purolator
    Canada     1 - North America       198       US Dollar       132.95       70
lbs    
FedEx
    Canada     1 - North America       198       US Dollar       110.95       90
lbs    
Purolator
    Canada     1 - North America       198       US Dollar       165.95       90
lbs    
FedEx
    Canada     1 - North America       198       US Dollar       121.95      
110 lbs    
Purolator
    Canada     1 - North America       198       US Dollar       199.95      
110 lbs    
FedEx
    Canada     1 - North America       198       US Dollar       142.95      
130 lbs    
Purolator
    Canada     1 - North America       198       US Dollar       232.95      
130 lbs    
Purolator
    Canada     1 - North America       198       US Dollar       267.95      
150 lbs    
FedEx
    Canada     1 - North America       198       US Dollar       164.95      
150 lbs    
FedEx
    Europe     4 - Europe       198       US Dollar       39.95       1 lbs    
FedEx
    Europe     4 - Europe       198       US Dollar       42.95       2 lbs    
FedEx
    Europe     4 - Europe       198       US Dollar       61.95       5 lbs    
FedEx
    Europe     4 - Europe       198       US Dollar       65.95       10 lbs    
FedEx
    Europe     4 - Europe       198       US Dollar       95.95       30 lbs    
FedEx
    Europe     4 - Europe       198       US Dollar       132.95       50 lbs  
 
FedEx
    Europe     4 - Europe       198       US Dollar       169.95       70 lbs  
 
FedEx
    Europe     4 - Europe       198       US Dollar       210.95       90 lbs  
 



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

95



--------------------------------------------------------------------------------



 



                                                                               
                      Max Ship       Agent     Location     Continent     Ship
Code       Currency     Ship Price       Weight      
FedEx
    Europe     4 - Europe       198       US Dollar       239.95       110 lbs  
 
FedEx
    Europe     4 - Europe       198       US Dollar       285.95       130 lbs  
 
FedEx
    Europe     4 - Europe       198       US Dollar       325.95       150 lbs  
 
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       38.95       1
lbs    
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       41.95       2
lbs    
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       54.95       5
lbs    
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       60.95       10
lbs    
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       92.95       30
lbs    
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       124.95       50
lbs    
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       158.95       70
lbs    
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       195.95       90
lbs    
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       232.95       110
lbs    
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       273.95       130
lbs    
FedEx
    Japan and Asia     6 - Asia       198       US Dollar       315.95       150
lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       7.45  
    1 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       7.45  
    1 lbs    
FedEx
    Lower 48 States     1 - North America       198       US Dollar       15.95
      1 lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       9.45  
    2 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       8.95  
    2 lbs    
FedEx
    Lower 48 States     1 - North America       198       US Dollar       17.45
      2 lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       14.95
      5 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       9.95  
    5 lbs    



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

96



--------------------------------------------------------------------------------



 



                                                                               
                      Max Ship       Agent     Location     Continent     Ship
Code       Currency     Ship Price       Weight      
FedEx
    Lower 48 States     1 - North America       198       US Dollar       20.95
      5 lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       19.95
      10 lbs    
FedEx
    Lower 48 States     1 - North America       198       US Dollar       27.45
      10 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       10.95
      10 lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       47.95
      30 lbs    
FedEx
    Lower 48 States     1 - North America       198       US Dollar       46.95
      30 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       17.45
      30 lbs    
FedEx
    Lower 48 States     1 - North America       198       US Dollar       66.95
      50 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       24.95
      50 lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       75.95
      50 lbs    
FedEx
    Lower 48 States     1 - North America       198       US Dollar       87.95
      70 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       28.95
      70 lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       103.95
      70 lbs    
FedEx
    Lower 48 States     1 - North America       198       US Dollar       114.95
      90 lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       134.95
      90 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       53.95
      90 lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       162.95
      110 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       63.95
      110 lbs    
FedEx
    Lower 48 States     1 - North America       198       US Dollar       137.95
      110 lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       189.95
      130 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       72.95
      130 lbs    
FedEx
    Lower 48 States     1 - North America       198       US Dollar       160.95
      130 lbs    



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

97



--------------------------------------------------------------------------------



 



                                                                               
                      Max Ship       Agent     Location     Continent     Ship
Code       Currency     Ship Price       Weight      
FedEx
    Lower 48 States     1 - North America       198       US Dollar       186.95
      150 lbs    
USPS
    Lower 48 States     1 - North America       198       US Dollar       219.95
      150 lbs    
UPS
    Lower 48 States     1 - North America       198       US Dollar       81.95
      150 lbs    
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
33.95       1 lbs    
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
37.95       2 lbs    
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
54.95       5 lbs    
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
60.95       10 lbs    
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
92.95       30 lbs    
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
117.95       50 lbs    
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
152.95       70 lbs    
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
186.95       90 lbs    
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
215.95       110 lbs    
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
254.95       130 lbs    



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

98



--------------------------------------------------------------------------------



 



                                                                               
                      Max Ship       Agent     Location     Continent     Ship
Code       Currency     Ship Price       Weight      
FedEx
    Mexico and Caribbean     2 - South America       198       US Dollar      
293.95       150 lbs    
FedEx
    Middle East     6 - Asia       198       US Dollar       40.95       1 lbs  
 
FedEx
    Middle East     6 - Asia       198       US Dollar       43.95       2 lbs  
 
FedEx
    Middle East     6 - Asia       198       US Dollar       63.95       5 lbs  
 
FedEx
    Middle East     6 - Asia       198       US Dollar       79.95       10 lbs
   
FedEx
    Middle East     6 - Asia       198       US Dollar       149.95       30 lbs
   
FedEx
    Middle East     6 - Asia       198       US Dollar       219.95       50 lbs
   
FedEx
    Middle East     6 - Asia       198       US Dollar       279.95       70 lbs
   
FedEx
    Middle East     6 - Asia       198       US Dollar       349.95       90 lbs
   
FedEx
    Middle East     6 - Asia       198       US Dollar       409.95       110
lbs    
FedEx
    Middle East     6 - Asia       198       US Dollar       479.95       130
lbs    
FedEx
    Middle East     6 - Asia       198       US Dollar       549.95       150
lbs    
FedEx
    South America     2 - South America       198       US Dollar       45.95  
    1 lbs    
FedEx
    South America     2 - South America       198       US Dollar       49.95  
    2 lbs    
FedEx
    South America     2 - South America       198       US Dollar       95.95  
    5 lbs    
FedEx
    South America     2 - South America       198       US Dollar       115.95  
    10 lbs    
FedEx
    South America     2 - South America       198       US Dollar       180.95  
    30 lbs    
FedEx
    South America     2 - South America       198       US Dollar       250.95  
    50 lbs    
FedEx
    South America     2 - South America       198       US Dollar       321.95  
    70 lbs    
FedEx
    South America     2 - South America       198       US Dollar       366.95  
    90 lbs    
FedEx
    South America     2 - South America       198       US Dollar       409.95  
    110 lbs    



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

99



--------------------------------------------------------------------------------



 



                                                                               
                      Max Ship       Agent     Location     Continent     Ship
Code       Currency     Ship Price       Weight      
FedEx
    South America     2 - South America       198       US Dollar       459.95  
    130 lbs    
FedEx
    South America     2 - South America       198       US Dollar       529.95  
    150 lbs    



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

100



--------------------------------------------------------------------------------



 



                Sub-site     Shipping Locations for Packaged Symantec Products  
 
United States
    United States    
Canada
    Canada    
Puerto Rico and Caribbean
    See table below    
United Kingdome
    United Kingdom, Ireland    
Germany
    Germany, Switzerland, Austria    
France
    France    
Benelux
    Belgium, Netherlands, Luxembourg    
Italy
    Italy    
Spain
    Spain    
Latin America
    See table below    

                       

    Shipping Locations for Packaged Symantec Products Purchased through the
Puerto Rico and the Caribbean Sub-site                

    Anegada (British virgin Islands)                

    Anguilla                

    Antigua and Barbuda                

    Aruba                

    Bahamas                

    Barbados                

    Belize                

    Bermuda                

    Bonaire                

    Bonaire (Netherlands Antilles)                

    Cayman Islands                

    Curacao                

    Curacao (Netherlands Antilles)                

    Dominica                

    Dominican Republic                

    French Guiana                

                       

    Shipping Locations for Packaged Symantec Products Purchased through the
Puerto Rico and the Caribbean Sub-site (Continued)                

    Grenada                

    Guadeloupe                

    Guyana                



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

101



--------------------------------------------------------------------------------



 



                       

    Haiti                

    Jamaica                

    Martinique                

    Montserrat                

    Puerto Rico                

    Saba (Netherlands Antilles)                

    Saint Eustatius (Netherlands Antilles)                

    St. Croix (US Virgin Islands)                

    St. John (US Virgin Islands)                

    St. Kitts and Nevis                

    St. Lucia                

    St. Maarten (Netherlands Antilles)                

    St. Martin                

    St. Thomas (US Virgin Islands)                

    St. Vincent and the Grenadines                

    Suriname                

    Tortola (British Virgin Islands)                

    Trinidad and Tobago                

    Turks & Caicos Islands                

    Virgin Gorda (British Virgin Islands)                

    St. Christopher                



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

102



--------------------------------------------------------------------------------



 



                       

    Shipping Locations for Packaged Symantec Products Purchased through the
Latin America Sub-site                

    Argentina                

    Paraguay                

    Uruguay                

    Chile                

    Bolivia                

    Peru                

    Ecuador                

    Colombia                

    Venezuela                

    Puerto Rico                

    Dominican Republic                

    Panama                

    Costa Rica                

    Guatemala                

    El Salvador                

    Honduras                

    Nicaragua                

    Mexico                

    United States                



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

103



--------------------------------------------------------------------------------



 



EXHIBIT P

Text of message to be provided to Customers prior to downloading Try/Buy
Symantec Products:

“Please fill out all fields below, and press submit. Our server will then send
you a confirmation email to verify your email address. Download instructions
will be contained in this email.

First Name:

Last Name:

Country:

Email:

Please note: By confirming your email address and downloading this file, you are
signing up to receive periodic follow up emails from us. Any emails we send you
will contain unsubscribe information, and you may opt-out of future emails at
any time.”



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

104



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f08616f0861607.gif]

EXHIBIT Q

SPECIFICATIONS FOR THE * WRAPPER INTEGRATION

Digital River will create code and processes that will fulfill the following
procedures with the * Wrapper:

Symantec will wrap its products with * wrapper technology and provide the
completed purchase first and trialware products to Digital River. Digital River
will create and supply the product identification number (PID) to Symantec. Once
this is received Symantec can post the products for sale.

Pursuant to the * Technology, the * process is as follows: *

Pursuant to the * Technology, the following * process is desired by Symantec: *

TBYB/Trialware process: *

The first phase of the * integration will begin with the Norton AntiVirus 2002
purchase first and trialware versions. It is the intention of Symantec to add
additional products and distribution types, such as OEM, to the * wrapper model
once * integration is complete on the Symantec side with *. Symantec will notify
Digital River of the release of further products or distribution types via
pricelist distribution.

Digital River will support the * wrapper code by using the *



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

105



--------------------------------------------------------------------------------



 



EXHIBIT R

Specifications for Commerce Flow #111323a

Buy Before Try (BBT) Use Case and Commerce Flow.



*

EXHIBIT S

Specifications for Commerce Flow #111323b

Try Before You Buy (TBYB) Use Case and Commerce Flow.
Assumptions:

*



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

106



--------------------------------------------------------------------------------



 



EXHIBIT T

Purchase Order Format

(PURCHASE ORDER FORMAT WEB PAGE) [f08616f0861608.gif]



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

107



--------------------------------------------------------------------------------



 



Exhibit U
Digital River’s Roadmap and Schedule for Shipping Into APAC

Digital River shall provide local shipping to the following countries by *:

Taiwan, Hong Kong, Singapore, Australia, New Zealand

Digital River shall provide local shipping to the following countries by *:

China, Japan

Shipments must be made from the Asia Pacific region and not out of the US or
EMEA regions.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

108



--------------------------------------------------------------------------------



 



Exhibit V
Certification of Software Destruction

By signing below, Digital River agrees that they have taken the necessary steps
to delete and destroy the obsolete Symantec Products described in the table
below in full compliance with the required process outlined in that certain
Amended and Restated Authorized Symantec Electronic Reseller Agreement entered
into between Digital River, Incorporated (“Digital River”) and Symantec
Corporation with an Amended Date as of July 1, 2003 and such Field Destruction
Agreement relating to the following, dated July 22, 2002.

Digital River warrants and represents that the final quantities of product that
were destroyed by title are as follows:

                            Total Quantity       Product Name   Version Number  
  Destroyed     Date Destroyed

Digital River certifies that the person signing below is a duly authorized
signatory with full authority.

Digital River Contact Information

         
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       
Signature:
       



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

109



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f08616f0861609.gif]

AMENDMENT TWO TO THE
AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

     This Second Amendment to The Amended and Restated Authorized Symantec
Electronic Reseller for Shop Symantec Agreement (the “Amendment Two”) is made as
of the Amendment Two Effective Date, as defined in Section 1 below, and shall
serve to amend the Amended and Restated Authorized Symantec Electronic Reseller
for Shop Symantec Agreement, with an Amended Date of July 1, 2003, by and
between Symantec Corporation, Symantec Limited and Digital River, Inc. (the
“Agreement”).

RECITALS

     A. Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

     B. The parties have agreed to amend the Agreement as of the Amendment Two
Effective Date per the terms set forth herein.

     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants and agreements hereinafter set forth, Symantec and Digital River agree
as follows:

1. Capitalized terms used herein and not otherwise defined below shall have the
meanings set forth in the Agreement.

“Amendment Two Effective Date” shall mean December 5, 2003.

“Co-branded Partner Store” means and replaces the definition of Co-Branded Store
as described and defined under Section 3(b)(xii)(a)(ii)(a) generally, consisting
of one or more interim pages linked between the Partner’s Site and the
Storefront.

“Symantec Product Selector” means a Symantec Tool that helps End Users select
Symantec products based on their Internet security needs.

“Symantec Security Advisor” means a Symantec Tool that scans a personal computer
for existing Internet security applications, makes relevant product
recommendations if such applications are lacking, and then recommends
appropriate security applications to the End User for purchase.

“Symantec Security Alerts” means a Symantec Tool that provides End Users with
real time alerts on current Internet security threats.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



“Symantec Security Check” means a Symantec Tool that assesses a personal
computer’s antivirus or firewall protection, and which is accessible to End
Users via a link from the Symantec Security Connection site or through such
other authorized links and which is solely hosted by Symantec and will never be
offered as a co-branded Site to Partners or any third party.

“Symantec Security Connection” means that particular Symantec Site, web pages,
or web sites and all related links to Symantec Tools, all proprietary to
Symantec, and hosted and managed by Digital River, or such other third party
contractors as Symantec may select, according to such Symantec specifications,
which shall be accessible by Customers and shall display Symantec Security
Information that allows Customers to learn about, assess and protect their
personal computers against Internet threats, and may include links to various
Sites and itself may be co-branded with various Partners.

“Symantec Security Information” means the actual content, including but not
limited to, the complete look and feel, and any and all information or data,
including but not limited to, that of virus news and security tips which are
provided by the Symantec Security Alert or any other Symantec Tool(s), and/or
which may also be accessible through links to any “Symantec.com” web-site, any
Site, any Co-branded Partner Store, and/or the Storefront as applicable, and/or
which may be provided by Symantec on the Symantec Security Connection or through
some other Symantec Tool.

“Symantec Tool(s)” means any one or more of any proprietary methods or tools
that Symantec creates or has created for it by a third party for the use of
Customers, which includes those tools defined in this Amendment Two as follows,
including but not limited to, Symantec Security Advisor, Symantec Product
Selector, Symantec Security Alerts, Symantec Security Check, Symantec Security
Connection, Symantec Upgrade Assistant, try before you buy download offerings,
and any other tools that Symantec creates or has created for it by a third party
for the use by Customers that Symantec later makes available through Digital
River, regardless of whether now existing or created in the future.

“Symantec Upgrade Assistant” means a Symantec Tool that helps an End User
determine what products will best meet the End User’s security needs.

2. The following provisions shall be added as a new Section 3(n) as follows:

“ 3(n) Symantec Security Connection and other Proprietary Tools and Symantec
Security Information on the Storefront. The Parties agree that the following
obligations and rights apply to the use of the Symantec Tools which precedes the
Amendment Two Effective Date and the terms set forth herein shall govern all
past uses and access by Digital River to the Symantec Tools, effective as of the
date Digital River first had access to the applicable Symantec Tool. In
accordance with the terms of this Agreement, Symantec grants to Digital River,
and Digital River accepts from Symantec, a worldwide, limited, non-exclusive,
non-transferable license to provide access to and host for the Term of the
Agreement only, Sites containing the Symantec Security Information and various
Symantec Tools as part of the Symantec Security Connection and separately on the
Storefront, or if authorized through Shop Symantec Site Initiation Form or its
equivalent, solely in accordance with Symantec’s instructions and guidelines, as
provided to Digital River and updated by Symantec, from time to time; provided
that any work requested by Symantec requiring Digital River to change Symantec
content which is already hosted by Digital River, or to



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



change pre-existing Digital River code, and such changes would result in Digital
River incurring additional costs, then such work will be described in a separate
Statement of Work. Notwithstanding the foregoing, Digital River acknowledges
that only Symantec can host the Symantec Security Check but that Digital River
is hereby authorized to provide a link thereto from the Storefront and through
the Symantec Security Connection and may be authorized in the future to do so
from such other Co-branded Partner Sites or Partner Sites, as specifically
authorized from time to time in writing by Symantec. Digital River shall ensure
that the Storefront provides Customers access to and use, in an unaltered form
(unless otherwise specifically authorized by Symantec in writing), of (i) the
Symantec Security Connection Site, which shall contain the lay out and look and
feel that Symantec indicates and modifies, from time to time, and which may
contain any one, or a combination of, the Symantec Tools, and (ii) such other
features, programs or Symantec Tools as indicated and provided by Symantec, in
such combinations as Symantec may authorize, from time to time. Digital River
agrees that it shall maintain a direct link to the Symantec Security Alerts or
such other names used, including but not limited to “Realtime Security Alerts”
located on any “Symantec.com” website or other Sites in order to ensure an
automatic update of the information on the Storefront. Digital River shall not
make any changes to any of the Symantec Security Information content or any
links or the look and feel of any of the Symantec Tools or the Symantec Security
Connection Site without Symantec’s prior written consent. Digital River agrees
its license to provide access and to host certain Symantec Tools is expressly
conditioned upon full compliance with the restrictions and obligations set forth
in this Agreement. Digital River shall not provide the use of the Symantec Tools
and the related Symantec Security Information to any third party, other than
regular access to Customers, except as expressly permitted herein. Digital River
agrees to host and if requested pursuant to the processes outline in the
Agreement, which involves either an SOW or either Initiation Form attached as
Exhibits L and M to the Agreement, create customized, co-branded Symantec
Security Connection sites or other featured tool Sites for Symantec Partners, in
accordance with the terms of Section 3(b)(xii)(a). Digital River acknowledges
that all right, title and interest in the Symantec Security Information, the
various Symantec Tools, as part of the Symantec Security Connection and
separately on the Storefront, and the Symantec Security Connection itself belong
solely to Symantec and its licensors, if any, and that the rights granted
hereunder do not transfer any such rights whatsoever to Digital River, other
than the license grant rights set forth herein. All the same obligations set
forth in the Agreement that relate to protection and indemnity concerning
Symantec’s intellectual property shall apply equally to the Symantec Tools and
various Sites.

3. Exhibit E “PAYMENT OPTIONS” is hereby amended to include Diner’s Club credit
cards as a method of payment. As a result, Section 1 of Exhibit E is amended to
read, in its entirety, as follows:



  1.   Credit Card. Digital River shall have a system for payments to be made by
Visa, MasterCard, Diner’s Club, and/or American Express (AMEX) credit cards at a
minimum.

4. New Shipping Tables. The Parties agree that the tables attached hereto as
Exhibit O shall replace in its entirety the Exhibit O currently attached to the
Agreement, as referenced in Sections 3(i)(i)(1.4) and 3(i)(iii) of the
Agreement. The prices reflected in Exhibit O are guaranteed thru December 31,
2004.

5. All other provisions of the Agreement, except as modified by this Amendment
Two, shall remain in full force and effect and are hereby reaffirmed.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



6. This Amendment Two shall become effective only after it has been signed by
Digital River and Symantec.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the date specified below.

              SYMANTEC CORPORATION       DIGITAL RIVER    
Signature:
      Signature:    
Printed Name:
      Printed Name:    
Title:
      Title:    
Date:
      Date:    

      SYMANTEC LIMITED    
Signature:
   
Printed Name:
   
Title:
   
Date:
   



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



EXHIBIT O

SYMANTEC 2004 SHIPPING AND HANDLING TABLE

              UPS GROUND   Weight LB       DOMESTIC  
1
      $ 7.20  
2
      $ 7.65  
3
      $ 7.95  
4
      $ 8.25  
5
      $ 8.50  
6
      $ 8.95  
7
      $ 9.95  
8
      $ 10.45  
9
      $ 10.75  
10
      $ 10.95  
15
      $ 12.25  
20
      $ 13.95  
25
      $ 15.75  
30
      $ 20.45  
50
      $ 24.95  
70
      $ 28.95  
90
      $ 53.95  
110
      $ 63.95  
130
      $ 72.95  
150
      $ 81.95  

              Purolator (Canada Only   Weight LB       PRICE  
1
      $ 14.95  
2
      $ 15.45  
3
      $ 15.95  
4
      $ 17.95  
5
      $ 18.95  
6
      $ 21.95  
7
      $ 22.95  
8
      $ 23.95  
9
      $ 24.95  
10
      $ 25.95  
15
      $ 36.95  
20
      $ 40.95  
25
      $ 41.95  
30
      $ 42.95  
50
      $ 92.95  
70
      $ 132.95  
90
      $ 165.95  
110
      $ 199.95  
130
      $ 232.95  
150
      $ 267.95  

                  USPS PRIORITY MAIL   Weight LB   Lower 48 States     A & H  
1
  $ 6.95     $ 6.95  
2
  $ 7.95     $ 7.95  
3
  $ 9.95     $ 9.95  
4
  $ 11.75     $ 11.75  
5
  $ 11.95     $ 11.95  
6
  $ 15.45     $ 17.95  
7
  $ 16.45     $ 19.95  
8
  $ 16.95     $ 21.95  
9
  $ 17.45     $ 22.45  
10
  $ 19.95     $ 22.95  
15
  $ 26.95     $ 36.95  
20
  $ 33.95     $ 46.95  
25
  $ 40.95     $ 49.95  
30
  $ 42.95     $ 52.95  
50
  $ 76.95     $ 109.95  
70
  $ 103.95     $ 150.95  
90
  $ 134.95     $ 195.95  
110
  $ 162.95     $ 237.95  
130
  $ 189.95     $ 279.95  
150
  $ 219.95     $ 322.95  

                                                                               
                  FEDEX   Weight LB   Domestic     A & H     Canada     S.
America     Europe     Middle East     Japan & Asia     Africa     Mexico    
Caribbean     Puerto Rico     AUST -NZ  
1
  $ 13.95     $ 19.85     $ 19.95     $ 26.95     $ 30.95     $ 35.95     $
25.95     $ 45.95     $ 19.45     $ 19.45     $ 19.45     $ 25.95  



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



                                                                               
                  FEDEX   Weight LB   Domestic     A & H     Canada     S.
America     Europe     Middle East     Japan & Asia     Africa     Mexico    
Caribbean     Puerto Rico     AUST -NZ  
2
  $ 14.95     $ 21.45     $ 20.95     $ 31.95     $ 34.95     $ 43.95     $
26.95     $ 52.95     $ 22.95     $ 22.95     $ 22.95     $ 26.95  
3
  $ 16.95     $ 22.85     $ 22.95     $ 36.95     $ 38.95     $ 49.95     $
30.95     $ 58.95     $ 26.45     $ 26.45     $ 26.45     $ 29.95  
4
  $ 17.95     $ 25.45     $ 24.95     $ 42.95     $ 43.95     $ 54.95     $
32.50     $ 69.95     $ 29.95     $ 29.95     $ 29.95     $ 33.95  
5
  $ 18.95     $ 25.95     $ 25.95     $ 46.95     $ 45.95     $ 60.95     $
36.95     $ 70.95     $ 33.45     $ 33.45     $ 33.45     $ 34.95  
6
  $ 20.45     $ 29.95     $ 27.95     $ 58.95     $ 46.95     $ 62.95     $
43.95     $ 82.95     $ 36.95     $ 36.95     $ 36.95     $ 41.95  
7
  $ 21.95     $ 30.45     $ 28.45     $ 59.95     $ 47.95     $ 66.95     $
45.95     $ 88.95     $ 40.45     $ 40.45     $ 40.45     $ 42.95  
8
  $ 22.95     $ 30.95     $ 28.95     $ 60.95     $ 50.45     $ 70.95     $
47.95     $ 89.95     $ 43.95     $ 43.95     $ 43.95     $ 44.95  
9
  $ 24.45     $ 31.45     $ 29.45     $ 61.45     $ 54.95     $ 74.95     $
50.45     $ 90.95     $ 47.45     $ 47.45     $ 47.45     $ 45.45  
10
  $ 25.95     $ 31.95     $ 29.95     $ 61.95     $ 56.95     $ 78.95     $
50.95     $ 91.95     $ 47.95     $ 49.45     $ 43.95     $ 45.95  
15
  $ 30.95     $ 46.95     $ 43.95     $ 120.95     $ 65.95     $ 82.95     $
62.95     $ 140.95     $ 60.45     $ 61.45     $ 54.45     $ 80.95  
20
  $ 34.95     $ 48.95     $ 46.95     $ 123.95     $ 89.95     $ 136.95     $
93.95     $ 170.95     $ 83.45     $ 83.45     $ 61.95     $ 87.95  
25
  $ 38.95     $ 50.95     $ 47.95     $ 124.95     $ 90.95     $ 154.95     $
98.45     $ 172.95     $ 86.95     $ 86.95     $ 68.45     $ 88.45  
30
  $ 43.55     $ 51.95     $ 48.95     $ 125.95     $ 92.95     $ 174.95     $
98.95     $ 174.95     $ 88.95     $ 88.95     $ 74.95     $ 88.95  
50
  $ 61.95     $ 103.95     $ 117.95     $ 365.95     $ 192.95     $ 240.95     $
184.95     $ 378.45     $ 129.45     $ 199.45     $ 107.95     $ 241.95  
70
  $ 81.95     $ 143.95     $ 141.95     $ 468.95     $ 252.45     $ 319.95     $
241.95     $ 488.95     $ 155.95     $ 258.95     $ 149.95     $ 319.95  
90
  $ 106.25     $ 186.95     $ 164.95     $ 556.95     $ 311.95     $ 398.45    
$ 298.95     $ 603.95     $ 176.95     $ 313.45     $ 192.95     $ 398.95  
110
  $ 127.45     $ 228.95     $ 193.95     $ 632.95     $ 375.45     $ 476.95    
$ 359.95     $ 725.45     $ 204.95     $ 372.95     $ 235.95     $ 476.95  
130
  $ 149.95     $ 268.95     $ 228.95     $ 714.95     $ 441.95     $ 555.95    
$ 423.95     $ 854.95     $ 240.95     $ 437.95     $ 277.45     $ 555.95  
150
  $ 172.95     $ 308.95     $ 263.45     $ 799.95     $ 506.45     $ 635.45    
$ 484.95     $ 983.95     $ 276.95     $ 502.95     $ 319.95     $ 635.95  



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f08616f0861609.gif]

AMENDMENT THREE
TO THE
AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

     This Third Amendment to The Amended and Restated Authorized Symantec
Electronic Reseller for Shop Symantec Agreement (the “Amendment Three”) is made
as of the Amendment Three Effective Date, as defined in Section 1 below, and
shall serve to amend the Amended and Authorized Symantec Electronic Reseller for
Shop Symantec Agreement, with an Amended Date of July 1, 2003, by and between
Symantec Corporation, Symantec Limited and Digital River, Inc. (the
“Agreement”).

RECITALS

     A. Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

     B. The parties have agreed to amend the Agreement as of the Amendment Three
Effective Date per the terms set forth herein.

     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants and agreements hereinafter set forth, Symantec and Digital River agree
as follows:

1. Capitalized terms used herein and not otherwise defined below shall have the
meanings set forth in the Agreement.

“Amendment Three Effective Date” shall mean March ___, 2004.

2. Section 3(b)(xii)(a)(iv) is hereby amended as follows:

“Digital River shall utilize a number of resources across the organization to
provide the Dedicated Team and the resources identified include the following
identified professionals:

*
*
*
*

3. All other provisions of the Agreement, except as modified by this Amendment
Three, shall remain in full force and effect and are hereby reaffirmed.

4. This Amendment Three shall become effective only after it has been signed by
Digital River and has been accepted by Symantec at its principal place of
business, and its effective date shall be the date on which it is signed by
Symantec.

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment on
the date specified below.

     
SYMANTEC CORPORATION
  DIGITAL RIVER
 
   
Signature:
 
  Signature:
 
 
   
Printed Name:
 
  Printed Name:
 
 
   
Title:
 
  Title:
 
 
   
Date:
 
  Date:
 
 
   
SYMANTEC LIMITED
   
 
   
Signature:
 
   
 
   
Printed Name:
 
   
 
   
Title:
 
   
 
   
Date:
 
   

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f08616f0861607.gif]

AMENDMENT FOUR
TO THE
AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

     This Fourth Amendment to The Amended and Restated Authorized Symantec
Electronic Reseller for Shop Symantec Agreement (the “Amendment Four”) is made
as of the Amendment Four Effective Date, as defined in Section 1 below, and
shall serve to amend the Amended and Authorized Symantec Electronic Reseller for
Shop Symantec Agreement, with an Amended Date of July 1, 2003, by and between
Symantec Corporation, Symantec Limited and Digital River, Inc. (the
“Agreement”).

RECITALS

     A. Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

     B. The parties have agreed to amend the Agreement as of the Amendment Four
Effective Date per the terms set forth herein.

     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants and agreements hereinafter set forth, Symantec and Digital River agree
as follows:

1. Capitalized terms used herein and not otherwise defined below shall have the
meanings set forth in the Agreement.

2. Notwithstanding the Effective Date, as defined below: (a) the pricing set
forth below in Paragraph 3, as it relates to Consumer Symantec Product, will be
effective as of April 1, 2004; (b) the pricing set forth below in Paragraph 3,
as it relates to Enterprise Symantec Product, will be effective as of July 1,
2004; and (c) the pricing set forth below, as amended, in Paragraph 5, will be
effective as of April 1, 2004.

3. Section 11(c) is hereby amended as follows:

c. Payments by Digital River to Symantec.

               (i) Symantec Pricing to Digital River. From time to time,
Symantec shall provide Digital River with price lists setting forth the
undiscounted prices from Symantec to Digital River for the Symantec Products
(“List Price(s)”). The current price lists for the Symantec Products as of the
Amended Date is set forth as Exhibit A to this Agreement. Symantec’s Revenue
Accounting department and E-commerce Marketing team will maintain and update the
Symantec Products in terms of both product lines offered, their SKUs listing and
any pricing changes, and forward this updated list to Digital River for the
purpose of calculating the price adjustment for the actual final price that
Digital River pays to Symantec, in accordance with the Partner Efficiency
Sharing Model, as indicated below. Unless otherwise noted and provided as
separate lists in Exhibit A, the List Price and the ERPs are the same.

     * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



               The revised Partner Efficiency Sharing Model below will not apply
to any sales from the “Call Center,” “Symantec Consumer Security Services,”
“iStore,” and “Double-Byte” Stores – the Partner Efficiency Sharing Model in
effect immediately prior to the Amendment Four Effective Date will continue to
apply to such sales.

               The actual final price that Digital River pays Symantec for each
Symantec Product shall be based upon the Partner Efficiency Sharing Model set
forth below, which is determined based upon the volume of sales made by Digital
River. The below Partner Efficiency Sharing Model, except as noted in the
immediately preceding paragraph, applies worldwide (to all geographic regions),
and will apply to all Symantec Consumer Product sales effective April 4, 2004
and to all Symantec Enterprise Product sales effective July 1, 2004 (the “New
Sharing Model Effective Dates”). Starting from the New Sharing Model Effective
Dates, the calculation for the first two monthly remittances from Digital River
to Symantec of each quarter will be based upon the previous established rate of
* percent (*%). At the end of each quarter, the Parties will agree on an
estimated “Revenue @ ERP” for the upcoming quarter, which shall be no less than
the prior quarter’s actual “Revenue @ ERP”. After the conclusion of each
quarter, a true up against the actual “Revenue @ ERP shall be performed per the
schedule set forth below. The amount due for consumer Symantec Products will be
determined as follows: (i) the actual total dollar value of the consumer
Symantec Products sold for the quarter (which amount shall be derived from the
“penetration report” generated by Digital River) (the “Net Discounted Sales”)
will be multiplied by four (4) to annualize the amount, then (ii) locate that
total amount in the column “Revenue @ ERP” on the Partner Efficiency Sharing
Model below and (iii) find the applicable* indicated at such level of “Revenue @
ERP” in the Partner Efficiency Sharing Model. The applicable percentage discount
will be applied to the Net Discounted Sales for such consumer Symantec Products
to determine the discount to the List Price that Digital River shall pay
Symantec for the Symantec Products. The Parties agree to communicate the actual
amount due to Symantec on the fourth day of the next quarter.

               A finalized activity report will be sent to Symantec on the tenth
(10th) of each month. Digital River shall pay Symantec the amount due by no
later than the twentieth (20th) of each month. There are no other annual catch
up adjustments or rebates based upon other quarterly activity that will be
applied in determining the final price that Digital River shall pay Symantec for
the Symantec Products. Subject to the foregoing requirement, Symantec reserves
the right to from time to time increase or decrease its List Prices to Digital
River and the ERPs for the Symantec Products, which changes shall be effected by
Symantec’s delivery to Digital River of an updated price list. The Partner
Efficiency Sharing Model will be revisited by the Parties and may be adjusted by
a mutually signed amendment.

4. The “Partner Efficiency Sharing Model” in the Agreement, Section 11(c), is
hereby deleted in its entirety and replaced with the following Partner
Efficiency Sharing Model:

Partner Efficiency Sharing Model

              *     *%     *           *     *%    

5. The following provision, which is the fourth provision from the end of
Section 3(b)(xii)(a)(iv), and which was added to the Agreement pursuant to
Amendment One, is hereby amended as follows:

     * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



Each Dedicated Team Member shall be available at a special discounted Consulting
Rate of * Dollars ($*) per hour for a specific number of hours each month. The
number of hours available at the special discounted Consulting Rate is
calculated * in that same month, Symantec shall pay the regular Consulting Rate
per hour for the services of that Dedicated Team Member.

5. All other provisions of the Agreement, except as modified by this Amendment
Four, shall remain in full force and effect and are hereby reaffirmed.

6. This Amendment Four shall become effective only after it has been signed by
Digital River and has been accepted by Symantec at its principal place of
business, and its effective date shall be the date on which it is signed by
Symantec.

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment on
the date specified below.

                  SYMANTEC CORPORATION       DIGITAL RIVER  
 
               
Signature:
          Signature:    
 
               
Printed Name:
          Printed Name:    
 
               
Title:
          Title:    
 
               
Date:
          Date:    
 
                SYMANTEC LIMITED            
 
               
Signature:
               
 
               
Printed Name:
               
 
               
Title:
               
 
               
Date:
               

     * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f08616f0861609.gif]

AMENDMENT FIVE
TO THE AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

This Fifth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Five”) is made as of the
Amendment Five Effective Date, as defined in Section 1 below, and shall serve to
amend the Amended and Authorized Symantec Electronic Reseller for Shop Symantec
Agreement, with an Amended Date of July 1, 2003, by and between Symantec
Corporation, Symantec Limited and Digital River, Inc. (the “Agreement”).

RECITALS

     A. Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

     B. The parties have agreed to amend the Agreement as of the Amendment Five
Effective Date per the terms set forth herein.

     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants and agreements hereinafter set forth, Symantec and Digital River agree
as follows:

1. Capitalized terms used herein and not otherwise defined below shall have the
meanings set forth in the Agreement. The Amendment Five Effective Date is
September 15, 2004; provided that the Effective Date of Section 11(g) (as added
below) will be June 8, 2004.

2. Section 11(g) “Returned Products” is hereby amended to include the following
at the beginning of the section:

Symantec’s return policy, which may be revised in Symantec’s sole discretion, is
that Symantec will provide a full refund, which includes a refund of taxes,
shipping and handling, for any product refund. As a result, Digital River will
include such taxes, shipping and handling, if applicable, in its refunds for
product returns and Symantec will credit Digital River: (a) the exact amounts
verified as paid for the Symantec Product(s) as well as the associated shipping
and handling in question; (b) for all confirmed authentic Symantec Product(s);
(c) which Symantec Product(s) was verified as purchased on the store. Symantec’s
policy regarding Symantec Product returned more than sixty (60) days from its
purchase is attached hereto and made a part of the Agreement as Exhibit W.
Digital River will invoice Symantec separately, on a quarterly basis, for the
shipping and handling referenced above.

3. Section 7 “Digital River’s Trademarks, Trade Names, and Copyrights,” is
hereby amended to include the following language at the end of the section:



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in Section 5(b), Digital River
authorizes Symantec to use Digital River’s trademarks and logos on certain
Symantec Sub-sites in various jurisdictions in order to notify Symantec’s
customers that Digital River hosts certain Symantec Sub-sites, and that Digital
River provides e-commerce services to Symantec. Digital River will include the
following language on the Taiwan, Hong Kong (in traditional Chinese), Korean,
APAC (in English) Sub-sites and other sub-sites as required as directed by
Symantec:

Welcome to Authorized Symantec Store! This website and e-commerce services are
provided by Digital River, a Symantec Authorized E-Commerce Reseller. In this
website, you can purchase world leading “Norton” brand products to protect your
computer.

The above-referenced language will be placed in the navigation bar on the left
side. Symantec may change any aspect of the above-referenced language (content,
location, appearance, or other) in its sole discretion. Digital River will not
alter the above-referenced language in any manner without prior written
permission from Symantec.

4. All other provisions of the Agreement, except as modified by this Amendment
Five, shall remain in full force and effect and are hereby reaffirmed.

5. This Amendment Five shall become effective only after it has been signed by
Digital River and has been accepted by Symantec at its principal place of
business.

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment on
the date specified below.

     
SYMANTEC CORPORATION
  DIGITAL RIVER
 
   
Signature:
 
  Signature:
 
 
   
Printed Name:
 
  Printed Name:
 
 
   
Title:
 
  Title:
 
 
   
Date:
 
  Date:
 
 
   
SYMANTEC LIMITED
   
 
   
Signature:
 
   
 
   
Printed Name:
 
   
 
   
Title:
 
   
 
   
Date:
 
   



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 2



--------------------------------------------------------------------------------



 



Exhibit W

Symantec Policy:
Refunds Requested More than Sixty Days from Purchase



1.   Refunds Requested More than Sixty Days from Purchase.



  a.   Policy. Symantec’s policy is to refuse refunds when a refund is requested
more than sixty (60) days from purchase. Nonetheless, Symantec understands that
exceptions should be considered in some circumstances. Digital River must always
initially deny refund requests that are made after sixty (60) days of purchase;
however, in the event of customer escalation, exceptions can be made for the
following reasons:



  i.   Processing error by Digital River;     ii.   Faxed LOD “not received” by
Digital River;     iii.   Duplicate order with Digital River (Purchases made
with other resellers do not qualify);     iv.   Other Symantec Support Partner
Recovery Case involving a Digital River order.



  b.   Other Exceptions. Other exceptions will be considered upon request, as
necessary. Requests must be communicated to the Digital River Symantec Account
Liaison, who will request further approvals from Symantec’s Global Online Sales
Customer Support Manager.     c.   Refunds Requested More than Ninety Days from
Purchase. Refunds requested more than ninety (90) days from purchase are not to
be processed without prior approvals from Symantec’s Global Online Sales
Customer Support Manager.



2.   SMB/License/Maintenance/Appliance Refund Requests.



  a.   Policy. Symantec’s policy is to refuse refunds when a refund is requested
returned more than sixty (60) days from purchase. Nonetheless, Symantec
understands that exceptions should be considered in some circumstances. Digital
River must always initially deny SMB/License/Maintenance/Appliance refund
requests that are made after sixty (60) days of purchase; however, in the event
of customer escalation, exceptions can be made for the following reasons:



  i.   Processing error by Digital River, including customer not being told
during phone order that the order is non-refundable;     ii.   Customer ordered
wrong product, and wishes to get refund and reorder the correct product;    
iii.   Duplicate order with Digital River (Purchases made with other resellers
do not qualify);     iv.   Other Symantec Support Partner Recovery Case
involving a Digital River order.



3.   Installation Hard/Soft Count Reset Requests. Digital River is to approve
and process all Hard/Soft Count Reset requests made by customers until further
instruction from Symantec. Digital River Agents are to notify the Digital River
Symantec Account Liaison with customer information if an account is suspect to
abuse – more than three (3) reset requests will be considered by DR as suspected
abuse. The Digital River Symantec Account Liaison will provide suspected abuse
cases and reset statistics to Symantec’s Global Online Sales Customer Support
Manager.



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 3



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f08616f0861609.gif]

AMENDMENT SIX
TO THE AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

This Sixth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Six”) is made as of the
Amendment Six Effective Date, as defined in Section 1 below, and shall serve to
amend the Amended and Authorized Symantec Electronic Reseller for Shop Symantec
Agreement, with an Amended Date of July 1, 2003, by and between Symantec
Corporation, Symantec Limited and Digital River, Inc. (the “Agreement”).

RECITALS

     A. Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

     B. Symantec and Digital River desire that certain Sites as contemplated
under the Agreement be implemented and or hosted on the element 5 Platform (as
defined below), under the terms and conditions of the Agreement. The parties
have agreed to amend the Agreement as of the Amendment Six Effective Date per
the terms set forth herein.

     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants and agreements hereinafter set forth, Symantec and Digital River agree
as follows:

1. Capitalized terms used herein and not otherwise defined below shall have the
meanings set forth in the Agreement.

2. The Agreement is hereby amended to incorporate the following defined terms,
as well as their definitions, from Statement of Work #1 by and between Symantec
and Digital River: (a) “Digital River Core Technology;” (b) “EE System;” (c)
“The Digital River Application;” and (d) “Atlantic (e-Commerce) Platform.” The
Agreement is also hereby amended to include the following defined term: “Virus
Alert Tool,” which means a Symantec created proprietary alert that provides
Users with real time information on current Internet security threats.

3. Section 3 “Obligations of Digital River” is hereby amended to include the
following at the end of the section:

The technologies and platforms used by Digital River to perform its obligations
under this Agreement, including but not limited to the Digital River Core
Technology, EE System, The Digital River Application, and the Atlantic
(e-Commerce) Platform, may include, as necessary, in all respects, those
technologies and platforms obtained by Digital River through its acquisition of
element 5, Inc., (the “element 5 Platform”) and the use of all such previous

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



element 5 technologies and/or platforms by Symantec will be governed by this
Agreement. Notwithstanding the foregoing, the parties agree that Symantec’s use
of the element 5 Platform will be limited solely to Symantec providing the
Symantec Virus Alert Tool to certain of its customers and/or partners. Digital
River acknowledges and agrees that any content provided through the Symantec
Virus Alert Tool (the “VAT Content”) via the element 5 Platform must be
digitally signed prior to the provision of such VAT Content to any Symantec
customers and/or partners. It is Symantec’s responsibility to ensure that all
VAT Content is digitally signed by Symantec prior to its being sent to Digital
River. If Digital River receives VAT Content that is not digitally signed, then
it will return such content to Symantec and inform Symantec that it was not
digitally signed.

4. Exhibit F, section 1 (a) of the Agreement is hereby amended to read as
follows:



  a.   Minimum Up Time. Digital River shall eliminate any Downtime (as defined
in Section 1(b) of this Exhibit) or intermittent order processing issues within
its control, and shall provide a minimum of:

i. * Up Time each month on the Atlantic (e-Commerce) Platform.
ii. * Up Time each month on the element 5 Platform.

These Up Times include scheduled routine maintenance each month for all
server-based services.

SOLEY WITH REGARD TO THE ELEMENT 5 PLATFORM, EXCEPT AS SET FORTH ABOVE IN
SECTION 1(A) OF THIS EXHIBIT F, DIGITAL RIVER MAKES NO WARRANTIES OR
REPRESENTATIONS AS TO PERFORMANCE OF THE ELEMENT 5 PLATFORM OR AS TO SERVICE TO
SYMANTEC OR ANY OTHER PERSON. TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY EXCLUDED.

Digital River and Symantec acknowledge and agree that the above disclaimer will
only remain in effect for twelve (12) months following the Amendment Six
Effective Date. Nothing herein will be deemed a disclaimer of the applicability
of the security requirements in Exhibit H to the Agreement (the “Security
Requirements”); provided that the Security Requirements will not apply to
Symantec’s limited use of the element 5 Platform as described above.

5. Exhibit F, section 1 (c) of the Agreement is hereby amended to read as
follows:

Payments by Digital River for Failure to Maintain Minimum Up Time. In any month
in which Digital River fails to maintain Up Time of * on the Atlantic Platform
or * on the element 5 Platform, then Digital River shall pay to Symantec an
amount as liquidated damages (and not as a penalty) equal to the average amount
remitted to Symantec for net sales during the same time periods (i.e., day of
the week, time of the day, duration of outage) in the four weeks prior to the
Downtime.

6. Symantec and Digital River acknowledge and reaffirm that the hosting and
implementation of any additional Sites on the element 5 Platform shall be
subject to and shall follow any procedures set forth in the Agreement with
respect to Site Initiation, including but not limited to Section 3(b)(xii) and
Exhibit

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



M.

7. All other provisions of the Agreement, except as modified by this Amendment
Six, shall remain in full force and effect and are hereby reaffirmed.

8. This Amendment Six is considered effective as of December 1, 2004 (the
“Amendment Six Effective Date”).

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment on the
date specified below.

     
SYMANTEC CORPORATION
  DIGITAL RIVER
 
   
Signature:
 
  Signature:
 
 
   
Printed Name:
 
  Printed Name:
 
 
   
Title:
 
  Title:
 
 
   
Date:
 
  Date:
 

     
SYMANTEC LIMITED
   
 
   
Signature:
 
   
 
   
Printed Name:
 
   
 
   
Title:
 
   
 
   
Date:
 
   

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f08616f0861609.gif]

AMENDMENT SEVEN
TO THE AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

This Seventh Amendment to The Amended and Restated Authorized Symantec
Electronic Reseller for Shop Symantec Agreement (the “Amendment Seven”) is made
as of the Amendment Seven Effective Date, as defined below, and shall serve to
amend the Amended and Authorized Symantec Electronic Reseller for Shop Symantec
Agreement, with an Amended Date of July 1, 2003, by and between Symantec
Corporation, Symantec Limited and Digital River, Inc. (the “Agreement”).

RECITALS

A. Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

B. Symantec and Digital River mutually desire that Digital River perform
additional obligations as described in, and in accordance with, this Amendment.

C. Digital River has entered into one or more agreements with certain companies
(including by way of example, but not limitation, Google and Overture)
(collectively the “Providers”); that provide keyword search based advertising
(the “Paid Search Services”) and

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

1. Capitalized terms used herein and not otherwise defined below shall have the
meanings set forth in the Agreement.

2. Section 3 “Obligations of Digital River” is hereby amended to include the
following at the end of the section:

     Placement of Advertising with Providers



  a.   General. Digital River has entered into agreements the Providers,
pursuant to which Digital River will purchase the Paid Search Services. Digital
River will use the Paid Search Services to promote the distribution of Consumer
Symantec Products, in return for which Symantec will pay Digital River the
Management Fee, as defined below in Section “b,” “Payments.” Symantec
acknowledges and agrees that the Providers are authorized to make use of any and
all materials provided by Symantec for such purposes, or by Digital River at
Symantec’s written request, in connection with the Paid Search Services.
Symantec will have reasonable operational control of the Paid Search Services,
and Digital River will provide such services to Symantec at Symantec’s
direction.     b.   Paid Search Campaigns. “Paid Search Campaign,” or
“Campaign,” means a discrete marketing effort focused on a specific market
segment with the goal of increasing sales of Consumer Symantec

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



    Products from that segment. The following parameters will apply to each
Campaign on a per Campaign basis (each individually a “Campaign Parameter” and
collectively the “Campaign Parameters”). Symantec must provide its written
approval, if applicable, of a Campaign Parameter for each separate Campaign
prior to the commencement of that Campaign. For the avoidance of doubt, the
approval of a Campaign Parameter for one Campaign does not translate to approval
for that Campaign Parameter for any subsequent Campaigns. The Campaign
Parameters are as follows:



  i.   Keyword Bid Pricing: Digital River may make changes to keyword bid
pricing without Symantec’s prior approval.     ii.   Landing Pages: Digital
River will create, and Symantec will pre-approve in writing, several landing
pages. Digital River will be free to select from among the pre-approved landing
pages in their sole discretion.     iii.   Keywords: Symantec will pre-approve,
in writing, a list of keywords per campaign, and Digital River will be free to
select from among that list, in their sole discretion.     iv.   Search Engines:
Symantec will pre-approve, in writing, a list of search engines, and Digital
River will be free to select from among that list in their sole discretion.    
v.   Advertising Copy: Symantec will pre-approve, in writing, several different
sets of advertising copy, and Digital River will be free to select from among
those sets in their sole discretion.     vi.   Landing Page URLs: Symantec has
registered all necessary URLs for the landing pages associated with the Paid
Search Services, and Digital River may select which specific URL to utilize.    
vii.   Paid Search Campaign Commencement and Completion Dates: Symantec and
Digital River will mutually agree, in writing, on a Campaign calendar for the
next calendar month, which calendar will include the commencement and completion
dates for each Campaign scheduled for that month.



      To clarify: other that as expressly set forth above, Symantec must
approve, in writing, any and all customer-facing efforts or materials of any
kind prior to their implementation.     c.   Payments. As payment for the Paid
Search Services, Symantec shall pay Digital River a management fee in an amount
equal to * of the Net Revenue for all purchases of Consumer Symantec Products –
and not for any purchases of third party product sold together with the Consumer
Symantec Product as a bundle – through the Storefront, which purchases are
directly traceable to end users who click through to the Storefront as a direct
result of the Paid Search Services, and not as a result of any other web site or
method (the “Management Fee”). Symantec will pay the Management Fee to Digital
River in addition to the margin paid by Symantec to Digital River pursuant to
the Partner Efficiency Model in the Agreement. Symantec’s paying of the
Management Fee to Digital River, including Digital River’s reporting and true-up
obligations, will be identical to the manner – which is fully described in the
Agreement – in which Symantec pays Digital River amounts due Digital River under
the Partner Efficiency Model. For the avoidance of doubt, other than the
Management Fee, and the margin paid according to the Partner Efficiency Model,
Symantec will * as a result of its use of the Paid Search Services.     d.  
Territory. The Territory for the Paid Search Services will be worldwide.     e.
  Reporting. Digital River will make reports regarding the Paid Search Services
available to Symantec on a weekly and monthly basis (the “Paid Search Reports”).
The Paid Search Reports will contain: (i) costs; (ii) sales revenue;
(iii) return on investment; and (iv) percentage of the global spend. The Paid
Search Reports will be broken down by the following regions: (i) North America,
which will be further broken down into the United States and Canada; (ii) EMEA,
which will be further broken down into the UK, France, Germany, Italy, the
Netherlands, and Switzerland; (iii) Other EMEA; APAC; (iv) Japan; and (v) Latin
America.

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



  f.   Termination. Either party may, by providing the other party with prior
thirty (30) days written notice of termination, terminate the Paid Search
Services. Any such termination shall not affect the parties’ rights and
obligations with respect to the Paid Search Services used prior to such
termination.

3. All other provisions of the Agreement, except as modified by this Amendment
Seven, shall remain in full force and effect and are hereby reaffirmed.

4. This Amendment Seven is effective February 26, 2005 (the “Amendment Seven
Effective Date”).

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment on the
date specified below.

     
SYMANTEC CORPORATION
  DIGITAL RIVER
 
   
Signature:
 
  Signature:
 
 
   
Printed Name:
 
  Printed Name:
 
 
   
Title:
 
  Title:
 
 
   
Date:
 
  Date:
 

     
SYMANTEC LIMITED
   
 
   
Signature:
 
   
 
   
Printed Name:
 
   
 
   
Title:
 
   
 
   
Date:
 
   

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f08616f0861609.gif]

AMENDMENT EIGHT
TO THE AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

This Ninth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Eight”) is made as of the
Amendment Eight Effective Date, as defined below, and shall serve to amend the
Amended and Authorized Symantec Electronic Reseller for Shop Symantec Agreement,
with an Amended Date of July 1, 2003, by and between Symantec Corporation,
Symantec Limited and Digital River, Inc. (the “Agreement”).

RECITALS

A. Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to End Users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

B. The parties have agreed to amend the Agreement as of the Amendment Eight
Effective Date per the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, Symantec and Digital River agree as
follows:

1. Capitalized terms used herein and not otherwise defined below shall have the
meanings set forth in the Agreement.

2. Exhibit E “PAYMENT OPTIONS” is hereby amended to include both PayPal and End
User purchase Orders as a method of payment. As a result, Section 3 of Exhibit E
is amended to read, in its entirety, as follows:

     3. Other Payment Options.



  a.   Subject to the provisions of this Subsection, Digital River shall
establish and maintain a payment system to be provided by PayPal, Inc., or its
affiliates (“PayPal”). The terms and conditions of any agreement between Digital
River and PayPal shall be as may be agreed upon by Digital River in its sole
discretion. Subject to Section 3(e) below, any terms and conditions in the
Agreement regarding Digital River’s provision of Credit Cards and/or Direct
Debit Cards will also apply to Digital River’s provision of a PayPal payment
system.     b.   Digital River shall use commercially reasonable efforts to
establish and maintain a payment system consisting of End User purchase orders
which shall contain such terms and conditions as are satisfactory to Digital
River in its sole discretion and which are processed in a manner that is
satisfactory to Digital River in its sole discretion; provided



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



      that neither such terms and conditions nor such process affect, in any
fashion, Digital River’s obligation to pay Symantec the amounts due under the
Agreement.     c.   Subject to the provisions of this Subsection, Digital River
shall establish and maintain a payment system to be provided by Western Union,
or its affiliates (“Western Union”). The terms and conditions of any agreement
between Digital River and Western Union shall be as may be agreed upon by
Digital River in its sole discretion. Subject to Section 3(e) below, any terms
and conditions in the Agreement regarding Digital River’s provision of Credit
Cards and/or Direct Debit Cards will also apply to Digital River’s provision of
a Western Union payment system.     d.   The Parties agree that in the future,
subject to adding the appropriate details by a mutually signed amendment,
Digital River shall have a system for online banking purchases as an option for
payment by End Users, along with other new concepts in payment options.     e.  
If, through its provision of the PayPal or Western Union payment systems, DR
becomes aware of a commercially reasonable basis for terminating such payment
systems – such as, for example, offering such payment systems is no longer
technically feasible, or PayPal or Western Union increase the rates to DR for
its use of such payment systems – then DR will provide Symantec with thirty
(30) days written notice of its intention to terminate the affected payment
system. Such notice will include a description, in reasonable detail, of the
commercially reasonable basis for DR’s proposed termination. If Symantec and DR
cannot mutually agree on how to address this commercially reasonable basis for
termination within thirty (30) days of Symantec’s receipt of such notice, then
DR will be free to terminate the affected payment system.     f.   For the
avoidance of doubt, nothing in subparagraph (e) shall prohibit DR from
terminating its PayPal contract or Western Union payment contract based upon a
material breach of the applicable underlying contract with DR by (as applicable)
PayPal or Western Union. Moreover, DR shall have no liability if, through no
breach by DR, either PayPal or Western Union cancels its contract with DR or
otherwise ceases to provide services to DR. In the event of such occurrence, DR
shall give prompt notice to Symantec of the facts and circumstances related to
the applicable service interruption.

3. All other provisions of the Agreement, except as modified by this Amendment
Eight, shall remain in full force and effect and are hereby reaffirmed.

4. This Amendment Eight shall become effective only after it has been signed by
Digital River and has been accepted by Symantec at its principal place of
business (the “Amendment Eight Effective Date”).



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment Eight on the
date specified below.

     
SYMANTEC CORPORATION
  DIGITAL RIVER
 
   
Signature:
 
  Signature:
 
 
   
Printed Name:
 
  Printed Name:
 
 
   
Title:
 
  Title:
 
 
   
Date:
 
  Date:
 

     
SYMANTEC LIMITED
   
 
   
Signature:
 
   
 
   
Printed Name:
 
   
 
   
Title:
 
   
 
   
Date:
 
   



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



(SYMANTIC LOGO) [f08616f0861609.gif]

AMENDMENT NINE
TO THE AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

This Ninth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Nine”) is made as of the
Amendment Nine Effective Date, as defined in below, and shall serve to amend the
Amended and Authorized Symantec Electronic Reseller for Shop Symantec Agreement,
with an Amended Date of July 1, 2003, by and between Symantec Corporation,
Symantec Limited and Digital River, Inc. (the “Agreement”).

RECITALS

     A. Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

     B. Symantec and Digital River have agreed to amend the Agreement as of the
Amendment Nine Effective Date per the terms set forth herein.

     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants and agreements hereinafter set forth, Symantec and Digital River agree
as follows:

1. Capitalized terms used herein and not otherwise defined below shall have the
meanings set forth in the Agreement.

2. Exhibit O of the Agreement is hereby amended to replace the UPS Shipping
Charges solely for items weighing one (1), two (2), three (3), four (4) or five
(5) pounds with those UPS Shipping Charges attached hereto as Exhibit O-1.

3. All other provisions of the Agreement, except as modified by this Amendment
Nine, shall remain in full force and effect and are hereby reaffirmed. The terms
and conditions set forth in the Agreement, which are not specifically modified
by this Amendment Nine, remain in full force and effect. The failure of either
party to enforce at any time or for any period of time any provision of the
Agreement or the Amendment Nine shall not be construed as a waiver of such
provision or of the right of such party thereafter to enforce such provision. In
the event of any conflict between the meaning of the terms and conditions of the
Agreement and this Amendment Nine, the terms and conditions set forth in
Amendment Nine shall govern.

4. This Amendment Nine shall become effective only after it has been signed by
Digital River and has been accepted by Symantec at its principal place of
business (the “Amendment Nine Effective Date”).



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Ninth Amendment on the
date specified below.



SYMANTEC CORPORATION
 

      Signature:          
 
   

      Printed Name:          
 
   

      Title:          
 
   

      Date:          
 
   

SYMANTEC LIMITED
 

      Signature:          
 
   

      Printed Name:          
 
   

      Title:          
 
   

      Date:          
 
   

DIGITAL RIVER, INC.
 

      Signature:          
 
   

      Printed Name:          
 
   

      Title:          
 
   

      Date:          
 
   





--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



EXHIBIT O-1

                              USPS PRIORITY       USPS PRIORITY   Alaska & UPS
Ground   Lower 48   MAIL   Lower 48   MAIL   Hawaii     New 2005       New 2005
      New 2005 Weight LB   Rate   Weight LB   Rate   Weight LB   Rate 1   $7.65
  1   $6.95   1   $6.95 2   $8.25   2   $7.95   2   $8.45 3   $8.85   3   $9.95
  3   $11.25 4   $9.10   4   $11.75   4   $13.10 5   $9.35   5   $11.95   5  
$14.95

                                          Alaska & Purolator (Canada Only)   UPS
2nd Day   Lower 48   UPS 2nd Day   Hawaii     New 2005       New 2005       New
2005 Weight LB   Rate   Weight LB   Rate   Weight LB   Rate 1   $16.10   1  
$12.45   1   $17.65 2   $16.50   2   $13.50   2   $19.20 3   $18.50   3   $14.70
  3   $20.65 4   $20.50   4   $15.95   4   $22.10 5   $22.50   5   $17.30   5  
$23.85

                          Puerto               Alaska & UPS 2nd Day   Rico   UPS
OVERNIGHT   Lower 48   UPS OVERNIGHT   Hawaii     New 2005       New 2005      
New 2005 Weight LB   Rate   Weight LB   Rate   Weight LB   Rate 1   $17.95   1  
$15.10   1   $23.20 2   $19.55   2   $16.10   2   $25.45 3   $21.00   3   $18.05
  3   $27.60 4   $22.55   4   $18.95   4   $29.70 5   $24.35   5   $19.95   5  
$31.65

                      UPS       UPS       UPS     INTERNATIONAL   CANADA  
INTERNATIONAL   S. AMERICA   INTERNATIONAL   EUROPE     New 2005       New 2005
      New 2005 Weight LB   Rate   Weight LB   Rate   Weight LB   Rate 1   $21.95
  1   32.95   1   $33.95 2   $22.95   2   33.95   2   $36.35 3   $23.65   3  
37.45   3   $38.95 4   $23.65   4   38.95   4   $39.95 5   $23.65   5   39.95  
5   $40.95



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



                      UPS   MIDDLE   UPS   JAPAN &   UPS     INTERNATIONAL  
EAST   INTERNATIONAL   ASIA   INTERNATIONAL   AFRICA     New 2005       New 2005
      New 2005 Weight LB   Rate   Weight LB   Rate   Weight LB   Rate 1   $37.45
  1   $30.50   1   $47.95 2   $39.45   2   $30.95   2   $57.95 3   $42.95   3  
$31.45   3   $64.95 4   $44.95   4   $32.50   4   $72.45 5   $46.95   5   $36.95
  5   $81.95

                      UPS       UPS       UPS   PUERTO INTERNATIONAL   MEXICO  
INTERNATIONAL   CARIBBEAN   INTERNATIONAL   RICO     New 2005       New 2005    
  New 2005 Weight LB   Rate   Weight LB   Rate   Weight LB   Rate 1   $24.95   1
  $32.95   1   $26.95 2   $26.95   2   $33.45   2   $28.95 3   $29.95   3  
$33.95   3   $31.95 4   $30.95   4   $34.95   4   $32.95 5   $31.95   5   $37.45
  5   $33.95

                      UPS                     INTERNATIONAL   AUST - NZ        
            New 2005                 Weight LB   Rate                 1   $32.95
                2   $33.25                 3   $33.45                 4   $33.95
                5   $34.95                



--------------------------------------------------------------------------------

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



(SYMANTEC LOGO) [f08616f0861609.gif]

AMENDMENT TEN
TO THE AMENDED AND RESTATED
AUTHORIZED SYMANTEC ELECTRONIC RESELLER
FOR SHOP SYMANTEC AGREEMENT

This Tenth Amendment to The Amended and Restated Authorized Symantec Electronic
Reseller for Shop Symantec Agreement (the “Amendment Ten”) is made as of the
Amendment Ten Effective Date, as defined below, and shall serve to amend the
Amended and Authorized Symantec Electronic Reseller for Shop Symantec Agreement,
with an Amended Date of July 1, 2003, by and between Symantec Corporation,
Symantec Limited and Digital River, Inc. (the “Agreement”).

RECITALS

     A. Symantec and Digital River are parties to the Agreement, which provides,
among other things, for Digital River to resell Symantec Products to end users
through Symantec’s Storefront, in accordance with the terms and conditions set
forth in the Agreement.

     B. Symantec and Digital River desire that Symantec use the Fireclick
Technology (as defined below), pursuant to the terms and conditions of the
Agreement.

     NOW, THEREFORE, in consideration of the foregoing, and of the mutual
covenants and agreements hereinafter set forth, Symantec and Digital River agree
as follows:

1. Capitalized terms used herein and not otherwise defined below shall have the
meanings set forth in the Agreement.

2. Section 3 “Obligations of Digital River” is hereby amended to include the
following at the end of the section:

The technologies and platforms used by Digital River to perform its obligations
under this Agreement, including but not limited to the Digital River Core
Technology, EE System, The Digital River Application, the Pacific (e-commerce)
platform, and the Atlantic (e-Commerce) Platform, may include, as necessary, in
all respects, those technologies, methodologies, development or other tools,
platforms or other intellectual property, written or otherwise, obtained by
Digital River through its acquisition of Fireclick, Inc., (the “Fireclick
Technology”) and the use of the Fireclick Technology by Symantec will be
governed by this Agreement. The Fireclick Technology will be considered Digital
River Information, as defined in the Agreement. Digital River hereby authorizes
Symantec to use the Fireclick Technology in a manner consistent with the
purposes of the Agreement. The Fireclick Technology includes the Fireclick
warehouse module hosted application, as such is described in Exhibit A to this
Amendment Ten (the “Warehouse Module”). As part of its use of the Warehouse
Module, Symantec is allowed to have unlimited users, unlimited phone and email
support, and unlimited training via online webinars, *.

Reporting regarding Symantec’s use of the Fireclick Technology will be available
for Symantec to view via the online reporting tool referenced in Section 9(b)(i)
of the Agreement (the “Digital River Command Console” or “DRCC”), or any later
subsequent evolution, or replacement, of the DRCC, which will be provided by
Digital River to

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



Symantec, * for the Term of the Agreement. Symantec may use the Fireclick
Technology not only on the Storefront, but also, in Symantec’s sole discretion,
on Symantec’s Nitro (Renewal Center) web site, and all Symantec corporate web
sites, including both Metro Symantec.com sites, as well as non-Metro
Symantec.com sites.

In the event of a Transfer of the Digital River Fireclick subsidiary, which
means the business operations and Fireclick Technology acquired by Digital River
through its acquisition of Fireclick, Inc. (the “Fireclick Sub”), to a third
party, Digital River will use commercially reasonable efforts to give Symantec
sixty (60) days written notice of the entry of a letter of intent or equivalent
document referencing an intent to make such a Transfer. Notwithstanding the
foregoing, Digital River will not be obligated to provide Symantec with more
notice that it can provide given the restrictions inherent in such a Transfer,
including, but not limited to, confidentiality obligations and the adherence to
applicable laws. “Transfer” means a transfer of Control to a third party, with
“Control” meaning an ownership interest of fifty percent (50%) or more. Spinning
off the Fireclick Sub to create a standalone entity is not considered a
Transfer. If Digital River Transfers the Fireclick Sub, neither Digital River
nor the entity acquiring the Fireclick Sub will be obligated to continue
providing Symantec access to the Fireclick Technology.

If Symantec’s use of the Fireclick Technology is terminated for any reason,
Digital River will: (a) within thirty days, at Symantec’s direction, remove any
tagging or coding on any Symantec Site included by Digital River in connection
with the Fireclick Technology; and (b) within thirty days, at Symantec’s
direction, remove Symantec from any features or databases relating to the
Fireclick Technology.

3. Exhibits. The Agreement is hereby amended to include a new Exhibit X, “URL
Structure Requirements,” as attached hereto.

4. All other provisions of the Agreement, except as modified by this Amendment
Ten, shall remain in full force and effect and are hereby reaffirmed.

5. This Amendment Ten is considered effective on the last date for the Symantec
signature lines set forth below on this page (the “Amendment Ten Effective
Date”) provided that it has been signed by Digital River and has been accepted
by Symantec at its principal place of business.

IN WITNESS WHEREOF, the parties hereto have executed this Tenth Amendment on the
date specified below.



SYMANTEC CORPORATION
 

      Signature:          
 
   

      Printed Name:          
 
   

      Title:          
 
   

      Date:          
 
   

SYMANTEC LIMITED
 

      Signature:          
 
   

DIGITAL RIVER
 

      Signature:          
 
   

      Printed Name:          
 
   

      Title:          
 
   

      Date:          
 
   



* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



      Printed Name:          
 
   

      Title:          
 
   

      Date:          
 
   

      



* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



Exhibit A to Amendment Ten

The Fireclick Warehouse Suite includes four components and XML feed technology
(the Basic Suite does not include the Excel Reporter or XML):

(GRAPHIC) [f08616f0861610.gif]

The Fireclick Reporter For Microsoft Excel:

(GRAPHIC) [f08616f0861611.gif]

(GRAPHIC) [f08616f0861612.gif]

 4 

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [f08616f0861613.gif]

(GRAPHIC) [f08616f0861614.gif]

 5 

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [f08616f0861615.gif]

(GRAPHIC) [f08616f0861616.gif]

 6 

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



The Fireclick Web Console:

(GRAPHIC) [f08616f0861617.gif]

(GRAPHIC) [f08616f0861618.gif]

 7 

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [f08616f0861619.gif]

 8 

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



The Fireclick Benchmarking Index:

(GRAPHIC) [f08616f0861620.gif]

 9 

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



The Fireclick Site Explorer For Internet Explorer:

(GRAPHIC) [f08616f0861621.gif]

 10 

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit X to the Agreement
URL Structure Requirements



1.   In order for Symantec to effectively use the Fireclick Technology, as well
as certain search engine optimization services, it is necessary for Symantec
URLs to follow the below requirements. As a result, Digital River will ensure
that all Symantec URLS meet the below requirements.   2.   Examples of Symantec
STORE URLs that are unacceptable:       *       *   3.   Examples of STORE URLs,
outside of Symantec, that are acceptable:      
http://www.macromedia.com/cfusion/store/index.cfm?store=OLS-US      
http://www.macromedia.com/cfusion/store/index.cfm?store=OLS-
US#view=ols_prod&loc=en_us&store=OLS-
US&category=/Software/Development/StandAlones/Captivate&distributionMethod=FULL
  4.   Examples of Symantec CORP URLs that are acceptable:      
http://www.symantec.com/small_business/products/detail/requirements.jsp?cat_id=1030&prod_id=6001
  5.   As a general matter, after “.com” Symantec requires consistent and clean
variables. The below are provided solely as examples – and do not cover all
possible variables that Symantec does not want included in its URL structures.
If in doubt regarding whether or not a particular variable is acceptable,
Digital River will confirm with either of the Primary Contacts listed in
Exhibit X prior to the inclusion of such a variable.       Sat 1
Sat 2
V2
Ec_Main_Entry
SP=10007
V5=31033611
&S1=
&S2=
&S3=
&S4=
&S5=
&V2=
&V3=
&V4=
&DSP=
0&CUR=840
&PGRP=0
&CACHE_ID=0

 11 

* Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 